 



Exhibit 10.21
MORGUARD REAL ESTATE INVESTMENT TRUST
 
Landlord
- and -
ALLIANCE DATA L.P.
by its general partner ENLOGIX INC.
 
Tenant
- and -
ALLIANCE DATA SYSTEMS CORP.
 
Indemnifier
 
LEASE OF OFFICE SPACE
MULTI-TENANT OFFICE PROJECT
 

         
 
  LEASED PREMISES:   200 Yorkland Boulevard
 
      Suites 1000 and 1100
 
      Toronto, Ontario
 
      M2J 5C1

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application)

 



--------------------------------------------------------------------------------



 



I N D E X

              SECTION       PAGE      
 
           
Term Sheet
    1      
 
           
ARTICLE 1.00 - DEFINITIONS
           
 
        1.01  
Definitions
    3      
 
           
ARTICLE 2.00 - GRANT OF LEASE AND GENERAL COVENANTS
           
 
        2.01  
Grant
    3   2.02  
Landlord’s General Covenants
    3   2.03  
Tenant’s General Covenants
    3      
 
           
ARTICLE 3.00 - TERM AND POSSESSION
           
 
        3.01  
Term
    4   3.02  
Acceptance of Leased Premises
    4      
 
           
ARTICLE 4.00 - RENT
           
 
        4.01  
Rent
    4   4.02  
Intent
    4   4.03  
Payment of Rent – General
    4   4.04  
Partial Month
    4   4.05  
Payment of Tenant’s Occupancy Costs
    4   4.06  
Resolution of Disputes
    6   4.07  
Area Determination
    6   4.08  
Vacancy
    6      
 
           
ARTICLE 5.00 – USE AND OCCUPATION
           
 
        5.01  
Use of Leased Premises
    6   5.02  
Compliance with Laws
    7   5.03  
Prohibited Uses
    7   5.04  
Common Elements
    7   5.05  
Hazardous Use
    8   5.06  
Tenant’s Security Interest
    8   5.07  
Rules and Regulations
    8   5.08  
Permitted Signs
    8   5.09  
Prohibited Signs
    8   5.10  
Window Coverings
    8   5.11  
Parking
    8   5.12  
Authorization of Enquiries
    9   5.13  
Records
    9   5.14  
Overloading
    9   5.15  
Telecommunications
    9      
 
           
ARTICLE 6.00 - SERVICES, MAINTENANCE, REPAIR AND ALTERATIONS BY LANDLORD
           
 
        6.01  
Operation of Project
    10   6.02  
Building Services and Facilities
    10   6.03  
Maintenance, Repair and Replacement
    10   6.04  
Alterations / Renovations by Landlord
    11   6.05  
Access by Landlord
    12   6.06  
Energy Conservation
    12   6.07  
Supervision and Extended Services
    12   6.08  
Landlord’s Work
    12   6.09  
Control by Landlord
    12  

              MORGUARD February 2005 - Net Office, Multi-Tenant (General
Application)       Index-1

 



--------------------------------------------------------------------------------



 



              SECTION       PAGE      
 
           
ARTICLE 7.00 - PAYMENT FOR SERVICES AND MAINTENANCE, REPAIR AND ALTERATIONS BY
TENANT
           
 
        7.01  
Utilities
    12   7.02  
Lights
    13   7.03  
Heating, Ventilation and Air Conditioning
    13   7.04  
Alterations by Tenant
    13   7.05  
Tenant’s Trade Fixtures and Personal Property
    14   7.06  
Maintenance and Repair
    14   7.07  
Inspection
    14   7.08  
Failure to Maintain
    14   7.09  
Liens
    15   7.10  
Roof
    15      
 
           
ARTICLE 8.00 - TAXES
           
 
        8.01  
Taxes Payable by Landlord
    15   8.02  
Taxes Payable by Tenant
    15   8.03  
Tax Increases Attributable to Tenant
    16   8.04  
GST
    16   8.05  
Landlord’s Election
    16   8.06  
Right to Contest
    16      
 
           
ARTICLE 9.00 - INSURANCE, LIABILITY AND ENVIRONMENTAL
           
 
        9.01  
Landlord’s Insurance
    16   9.02  
Tenant’s Insurance
    17   9.03  
Placement of Tenant’s Insurance by Landlord
    18   9.04  
Limitation of Landlord’s Liability
    18   9.05  
Environmental Issues
    18      
 
           
ARTICLE 10.00 - DAMAGE AND DESTRUCTION
           
 
        10.01  
Limited Damage to Leased Premises, Access or Services
    19   10.02  
Major Damage to Leased Premises
    20   10.03  
Damage to Building
    20   10.04  
No Abatement
    20   10.05  
Notify Landlord
    20   10.06  
Expropriation
    20      
 
           
ARTICLE 11.00 - DEFAULT
           
 
        11.01  
Arrears
    21   11.02  
Costs of Enforcement
    21   11.03  
Performance of Tenant’s Obligations
    21   11.04  
Remedies on Default
    21   11.05  
Availability of Remedies
    22   11.06  
Waiver
    22   11.07  
Waiver of Exemption and Redemption
    23   11.08  
Companies’ Creditors Arrangement Act
    23      
 
           
ARTICLE 12.00 - ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS
           
 
        12.01  
Request for Consent
    23   12.02  
Basis for Consent
    23   12.03  
Terms and Conditions Relating to Consents
    24   12.04  
Subsequent Transfers
    24   12.05  
Profit Rents upon Transfers
    24   12.06  
Advertising
    24      
 
           
ARTICLE 13.00 - TRANSFERS BY LANDLORD
           
 
        13.01  
Sale, Conveyance and Assignment
    25   13.02  
Effect of Transfer
    25   13.03  
Subordination
    25   13.04  
Attornment
    25   13.05  
Effect of Attornment
    25      
 
           
ARTICLE 14.00 - SURRENDER
           
 
        14.01  
Possession and Restoration
    25  

              MORGUARD February 2005 - Net Office, Multi-Tenant (General
Application)       Index-3

 



--------------------------------------------------------------------------------



 



              SECTION       PAGE   14.02  
Tenant’s Trade Fixtures and Personal Property
    26   14.03  
Overholding
    26      
 
           
ARTICLE 15.00 - GENERAL
           
 
        15.01  
Estoppel Certificates
    26   15.02  
Entire Agreement
    26   15.03  
Registration of Notice of Lease
    26   15.04  
Project Name and Trademarks
    27   15.05  
“For Lease” Signs
    27   15.06  
Unavoidable Delays
    27   15.07  
Limitation of Recourse
    27   15.08  
Notice
    27   15.09  
Delegation of Authority
    28   15.10  
Relationship of Parties
    28   15.11  
Governing Law
    28   15.12  
Amendment or Modification
    28   15.13  
Legal and Administration Costs
    28   15.14  
Construction
    28   15.15  
Captions and Headings
    28   15.16  
Interpretation
    28   15.17  
Time of the Essence
    28   15.18  
Successors and Assigns
    28   15.19  
Counterparts
    28   15.20  
Further Schedules
    28   15.21  
Independent Legal Advice
    28   15.22  
No Offer
    29   15.23  
Survival of Covenants and Indemnities
    29   15.24  
Exculpatory Provisions
    29   15.25  
Brokerage Commissions
    29   15.26  
Covenants to be Performed at Landlord’s Option
    29   15.27  
Radiation
    29  

SCHEDULES

         
Schedule A
  -   Plan Showing Leased Premises
 
       
Schedule A1
  -   Legal Description of Land
 
       
Schedule A2
  -   Additional Leased Premises
 
       
Schedule B
  -   Definitions
 
       
Schedule C
  -   Rules and Regulations
 
       
Schedule D
  -   Landlord’s Work
 
       
Schedule E
  -   Additional Covenants, Agreements and Conditions (if any)
 
       
Schedule F
  -   Form of Indemnity Agreement (if applicable)
 
       
Schedule G
  -   Security Interest – Remedies on Default
 
       
Schedule H
  -   Contents of Leased Premises
 
       
Schedule J
  -   Telecommunications Facilities

              MORGUARD February 2005 - Net Office, Multi-Tenant (General
Application)       Index-3

 



--------------------------------------------------------------------------------



 



PAGE 1 OF TERM SHEET — FORMING PART OF LEASE OF OFFICE SPACE — MULTI-TENANT

                          1.   (a)   LANDLORD: MORGUARD REAL ESTATE INVESTMENT
TRUST            
 
                       
 
      ADDRESS:   55 City Centre Drive            
 
          Suite 800            
 
          Mississauga, ON L5B 1M3            
 
                                c/o Morguard Investments Limited   TELEPHONE:  
  905.281.3800  
 
              FAX NUMBER:     905.281.4826  
 
                                Attention: Vice-President, Property Management,
Office/Industrial, Eastern Canada
 
                            (b)   LANDLORD’S HEAD OFFICE:            
 
                                c/o Morguard Investments Limited   TELEPHONE:  
  905.281.3800           800 – 55 City Centre Drive   FAX NUMBER    
905.281.1800           Mississauga, ON L5B 1M3            
 
                                Attention: President            
 
                            (c)   Landlord’s “Environmental Contact”: Operations
Manager        
 
                            (d)   The Landlord covenants, warrants and
represents to the Tenant that Morguard Realty Holdings Inc. holds registered
title to the Project as nominee of the Landlord.          

2.   TENANT (legal name): ALLIANCE DATA L.P. by its general partner, ENLOGIX
INC.

         
 
  ADDRESS:   TELEPHONE: 416-496-5299
 
  200 Yorkland Boulevard    
 
  Suite 1000 and 1100    
 
  Toronto, ON M2J 5C1    
 
       
 
  Attention: Peter Hazelwood    
 
       
 
  TENANT’S HEAD OFFICE:    
 
       
 
  Same as above.    

3.   PROJECT NAME: 200 Yorkland Boulevard       MUNICIPAL ADDRESS OF PROJECT:
200 Yorkland Boulevard, Toronto, Ontario

4.   LEASED PREMISES:       Attached as Schedule A to this Lease is a plan of
the Project showing the Leased Premises by hatching. The Leased Premises are
comprised of the 10th and 11th floors of the Building and are designated as
unit(s) 1000 and 1100.

5.   RENTABLE AREA OF LEASED PREMISES:       The Rentable Area of the Leased
Premises has been calculated by the Landlord’s architect or surveyor in
accordance with the BOMA ANSI standards ANSI Z65.1-1980, reaffirmed 1989 (the
“BOMA Standard”), and is deemed, for the purposes of this Lease, to be 27,599
square feet for the Term and any extension and renewal periods.

             
6.
  (a)   SECURITY DEPOSIT:   $NIL
 
           
 
  (b)   OTHER DEPOSIT:   $NIL

              Initials     Landlord   Tenant
 
       

              MORGUARD February 2005 - Net Office, Multi-Tenant (General
Application)       Page 1

 



--------------------------------------------------------------------------------



 



PAGE 2 OF TERM SHEET — FORMING PART OF LEASE OF OFFICE SPACE — MULTI-TENANT

         
7.
  TERM:   7 years, 0 months, 0 days.
 
       
 
  (a)   FIRST DAY OF TERM: January 1, 2006
 
       
 
  (b)   LAST DAY OF TERM: December 31, 2012

8.   BASIC RENT:

From: January 1, 2006 to December 31, 2008 $331,188.00 per annum $27,599.00 per
mo. calculated at a rate of $12.00 per square foot per annum of the Rentable
Area of the Leased Premises
From: January 1, 2009 to December 31, 2010 $344,987.52 per annum $28,748.96 per
mo. calculated at a rate of $12.50 per square foot per annum of the Rentable
Area of the Leased Premises.
From: January 1, 2011 to December 31, 2012 $386,386.00 per annum $32,198.83 per
mo. calculated at a rate of $14.00 per square foot per annum of the Rentable
Area of the Leased Premises.

9.   USE OF LEASED PREMISES:

The Leased Premises may be used and occupied for the purpose of general business
offices including, without limitation, for the business of providing processing,
transaction and marketing services, and as a call centre, and any other use
permitted by the applicable by-laws covering the Leased Premises, and first
approved by the Landlord and for no other purpose. The Leased Premises shall not
be used for any use prohibited by Article 5.00 or Section 9.05. The Tenant’s use
in the Leased Premises as a call centre shall be limited to the extent that the
number of employees shall be the lesser of 100 employees per floor and that
number of employees per floor as determined by any governmental building or fire
regulations.

             
10.
  ENVIRONMENTAL ISSUES:        
 
           
 
  LEASE SECTION 9.05:   Applies þ   Does not apply o
 
           
 
  RIDER 1 (SECTION 9.05):   Applies o   Does not apply þ
 
            11.   INDEMNIFIER: ALLIANCE DATA SYSTEMS CORP.    
 
      TELEPHONE: (972) 348-4442    
 
  ADDRESS:        
 
  17655 Waterview Parkway        
 
  Dallas, Texas 75252        
 
           
 
  Attention: General Counsel        

Additional Covenants, Agreements and Conditions (if any) listed here are more
particularly set out in Schedule E.

  1.   AREA MEASUREMENT     2.   LEASEHOLD IMPROVEMENT ALLOWANCE     3.  
TENANT’S WORK     4.   WORKING DRAWINGS     5.   PERMITS AND APPROVALS     6.  
RIGHT TO ASSIGN OR SUBLET     7.   ROOF MOUNTED COMMUNICATION EQUIPMENT     8.  
SIGNAGE     9.   RESTORATION

              Initials     Landlord   Tenant
 
       

              MORGUARD February 2005 - Net Office, Multi-Tenant (General
Application)       Page 2

 



--------------------------------------------------------------------------------



 



PAGE 3 OF TERM SHEET — FORMING PART OF LEASE OF OFFICE SPACE — MULTI-TENANT

  10.   OPTION TO EXTEND     11.   OPTION TO EXPAND     12.   PARKING     13.  
SALE AND DEMOLITION     14.   NO REQUIREMENT TO OCCUPY     15.   NON-DISTURBANCE
AGREEMENT     16.   ENVIRONMENTAL     17.   CASH INDUCEMENT     18.   ACTING
REASONABLY     19.   2005 OPERATING COST ESTIMATE     20.   GERMANE POLLUTANTS

              Initials     Landlord   Tenant
 
       

              MORGUARD February 2005 - Net Office, Multi-Tenant (General
Application)       Page 3

 



--------------------------------------------------------------------------------



 



LEASE OF OFFICE SPACE
MULTI-TENANT OFFICE BUILDING
THIS LEASE is made as of the 19th day of December, 2005.
BETWEEN:
MORGUARD REAL ESTATE INVESTMENT TRUST
(the “Landlord”)
AND:
ALLIANCE DATA L.P.

a limited partnership organized under the laws of the Province of Alberta, by
its general partner ENLOGIX INC., a company incorporated under the laws of
Canada
(the “Tenant”)
AND:
ALLIANCE DATA SYSTEMS CORP.
a company incorporated under the laws of the State of Delaware, one of the
United States of America
(the “Indemnifier”)
IN CONSIDERATION of the mutual covenants contained herein, the parties hereby
agree as follows:
ARTICLE 1.00 — DEFINITIONS
1.01 Definitions — In this Lease the terms defined in Schedule B shall have the
meanings designated therein respectively.
ARTICLE 2.00 — GRANT OF LEASE AND GENERAL COVENANTS
2.01 Grant — The Landlord hereby leases to the Tenant and the Tenant hereby
leases from the Landlord the Leased Premises, to have and to hold during the
Term, subject to the terms and conditions of this Lease.
2.02 Landlord’s General Covenants — The Landlord covenants with the Tenant:

(a)   subject to the provisions of this Lease, for quiet enjoyment of the Leased
Premises so long as the Tenant shall observe and perform all of the covenants
and obligations of the Tenant herein; and   (b)   to observe and perform all the
covenants and obligations of the Landlord herein.

2.03 Tenant’s General Covenants — The Tenant covenants with the Landlord:

(a)   to pay Rent without any deduction, abatement or set-off whatsoever except
as is otherwise provided for in this Lease; and   (b)   to observe and perform
all the covenants and obligations of the Tenant herein.

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 3

 



--------------------------------------------------------------------------------



 



ARTICLE 3.00 — TERM AND POSSESSION
3.01 Term — The Term of this Lease shall begin on the Commencement Date and end
on the date set out in Item 7(b) of the Term Sheet unless terminated earlier as
provided in this Lease.
3.02 Acceptance of Leased Premises — Taking possession of all or any portion of
the Leased Premises by the Tenant shall be conclusive evidence as against the
Tenant that the Leased Premises or such portion thereof and the Common Elements
are in satisfactory condition on the date of taking possession, subject only to
latent defects and to deficiencies (if any) listed in writing in a notice
delivered by the Tenant to the Landlord not more than 10 days after the date of
taking possession and further subject to completion by the Landlord of the
Landlord’s Work set out in this Lease and the Landlord’s maintenance, repair and
replacement obligations specifically set out in this Lease.
ARTICLE 4.00 — RENT
4.01 Rent — The Tenant shall pay to the Landlord as Rent for the Leased Premises
the aggregate of:

(a)   Basic Rent in respect of each year of the Term, payable in advance and
without notice or demand in monthly instalments as set out in Item 8 of the Term
Sheet commencing on the Commencement Date and on the first day of each calendar
month thereafter during the Term;   (b)   the Tenant’s Proportionate Share of
Operating Costs and the Tenant’s Proportionate Share of Taxes, during the Term,
in each case payable in monthly instalments at the times and in the manner
provided in Section 4.06; and   (c)   all amounts (other than payments under
Subsections 4.01 (a) and (b)) payable by the Tenant to the Landlord under this
Lease, at the times and in the manner provided in this Lease or, if not so
provided, as reasonably required by the Landlord.

4.02 Intent — It is the stated purpose and intent of the Landlord and the Tenant
that this Lease and the Rent shall be fully net to the Landlord, except as is
otherwise provided for in this Lease.
4.03 Payment of Rent — General — All amounts payable by the Tenant to the
Landlord pursuant to this Lease shall be deemed to be Rent and shall be payable
and recoverable as Rent in the manner herein provided and the Landlord shall
have all rights against the Tenant for default in any such payment as in the
case of arrears of Rent. Rent shall be paid to the Landlord in lawful money of
Canada, without deduction, abatement or set-off except as is otherwise provided
for in this Lease, at the local address of the Landlord set out in Item 1 of the
Term Sheet or to such other Person or such other address as the Landlord may
from time to time designate in writing. The Tenant’s obligation to pay Rent and
the Landlord’s obligation to refund any overpayments of Rent shall survive the
expiration or earlier termination of this Lease. Any Rent or other sum received
or accepted by the Landlord and paid by anyone other than the Tenant, on behalf
of the Tenant, shall not release or in any way affect the covenants of the
Tenant set out in this Lease and shall not be deemed to constitute or evidence
the Landlord’s consent to a Transfer under Article 12.00. Any Rent or other sum
received by the Landlord from or for the account of the Tenant while the Tenant
is in default under this Lease may be applied at the Landlord’s option to the
satisfaction in whole or in part of any of the obligations of the Tenant then
due under this Lease in such manner as the Landlord sees fit regardless of any
designation or instruction of the Tenant to the contrary.
4.04 Partial Month — If the Commencement Date is a day other than the first day
of a calendar month, or if the Term ends on any day other than the last day of a
calendar month, Rent for the fractions of a month at the beginning and at the
end of the Term shall be adjusted pro rata on a per diem basis.
4.05 Payment of Tenant’s Occupancy Costs
(1) Estimate and Payment

(a)   The Landlord shall deliver to the Tenant a written estimate or a written
revised estimate of: (i) the Tenant’s Proportionate Share of Operating Costs for
each Fiscal Year; and (ii) the Tenant’s Proportionate Share of Taxes for each
Fiscal Year. The Tenant shall pay to the Landlord the amount so estimated in
equal monthly instalments (except as otherwise required in this Section 4.06
with respect to Taxes) in advance over that Fiscal Year simultaneously with the
Tenant’s payments on account of Basic Rent. If the Landlord does not deliver to
the Tenant such an estimate, the Tenant shall continue to pay the Tenant’s
Proportionate Share of Operating Costs and the Tenant’s Proportionate Share of
Taxes

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 4

 



--------------------------------------------------------------------------------



 



    based on the last such estimate delivered by the Landlord until a further
estimate is delivered by the Landlord and the next payment on account of the
Tenant’s Operating Costs or Taxes shall be adjusted to take into account any
over or under payment in the preceding instalments paid in the Fiscal Year to
which the estimate or revised estimate relates. Notwithstanding the foregoing,
as soon as bills for all or any portion of amounts included in Operating Costs
and Taxes as so estimated are received, the Landlord may bill the Tenant for the
Tenant’s Proportionate Share thereof and the Tenant shall pay the Landlord such
amounts so billed (less all amounts previously paid on account by the Tenant on
the basis of the Landlord’s estimate as aforesaid) as Rent within 5 days
following demand therefor.   (b)   Within 120 days after the date in each
calendar year when the final instalment of Property Taxes is due in respect of
commercial properties generally in the municipality in which the Project is
located (the “Final Payment Date”), the Landlord shall deliver a statement (the
“Tax Statement”) to the Tenant that: (i) specifies the Tenant’s Proportionate
Share of Taxes for the Property Tax Year; and (ii) sets out the total (the
“Prepayment Total”) of amounts payable under this Subsection 4.06(1)(b) that
have been paid by the Tenant between the Final Payment Date in the previous
Property Tax Year and the Final Payment Date of the current Property Tax Year.
If requested by the Tenant, the Landlord will provide the Tenant with access to
its tax assessments and tax bills for the purposes of determining the amount of
Taxes for the relevant Property Tax Year. If the Prepayment Total, less any
amounts that were previously credited to the Tenant, and any amounts paid for
arrears in respect of previous Property Tax Years, (the “Net Prepayment Total”)
is less than the Tenant’s Proportionate Share of Taxes specified in the Tax
Statement, the Tenant shall pay the deficiency with the next monthly payment of
Basic Rent. If the Net Prepayment Total exceeds the Tenant’s Proportionate Share
of Taxes specified in the Tax Statement, the Landlord shall, unless the Tenant
is then in default under this Lease, notice of which has been delivered to the
Tenant, credit the excess to the Tenant on account of the next succeeding
payments of the Tenant’s Occupancy Costs. The Landlord may estimate Taxes for
the Property Tax Year following the then current Property Tax Year and the
Tenant shall continue after the Final Payment Date to make monthly payments in
advance, in amounts determined by the Landlord, for periods determined by the
Landlord. The monthly payments paid by the Tenant after the Final Payment Date
shall be credited against the Tenant’s Proportionate Share of Taxes for the
subsequent Property Tax Year.   (c)   Any portion of the Tenant’s Proportionate
Share of Taxes accrued with respect to the Term or any part thereof paid by the
Landlord prior to the Commencement Date shall be reimbursed by the Tenant to the
Landlord on the Commencement Date or on demand thereafter. Subject to
Sections 8.03 and 8.05, the Tenant shall pay the Tenant’s Proportionate Share of
any Taxes or the Landlord’s reasonable estimate thereof monthly in advance in
the same manner as for payment of the Tenant’s Proportionate Share of Operating
Costs.       Notwithstanding the foregoing, the Landlord shall always have the
right:

(i) to revise the amount of instalments on account of Taxes payable by the
Tenant to an amount that allows the Landlord to collect all Taxes payable by the
Tenant by the final due date of Taxes for the calendar year; and/or
(ii) to schedule and require payment by the Tenant of instalments on account of
Taxes payable by the Tenant such that by the final due date of Property Taxes
for any calendar year, the Tenant shall have paid to the Landlord the full
amount of Taxes payable by the Tenant for such calendar year.
(2) Annual Statement and Adjustment - The Landlord shall deliver to the Tenant
within 120 days after the end of each Fiscal Year prepared by or for the
Landlord, a written statement of its auditors (who shall be a firm of
independent chartered accountants), setting out in reasonable detail the amount
of the Tenant’s Proportionate Share of Operating Costs for such Fiscal Year. If
requested by the Tenant, the Landlord shall provide the Tenant with access to
its financial records for the purpose of determining the amount of Operating
Costs payable by the Tenant for the relevant Fiscal Year. If the total of
monthly instalments of the Tenant’s Proportionate Share of Operating Costs
actually paid by the Tenant to the Landlord during that Fiscal Year differs from
the amount of the Tenant’s Proportionate Share of Operating Costs payable for
that Fiscal Year under Subsection 4.01(b), the Tenant shall pay to the Landlord
or, if the Tenant is not in default notice of which has been delivered to the
Tenant, the Landlord shall credit to the Tenant on account of the next
succeeding payments of the Tenant’s Operating Costs and Taxes, as the case may
be, the difference, without interest, within 30 days after the date of delivery
of the statement.
(3) Disputes - If the Tenant disputes the Landlord’s auditors’ statement setting
out Operating Costs or the Tax Statement for any Fiscal Year or Property Tax
Year, as the case may be, the Tenant shall provide notice thereof in writing to
the Landlord within 180 days of delivery of the applicable statement in respect
of that Fiscal Year or Property Tax Year, as the case may be. Notwithstanding
delivery of such notice, the Tenant shall continue to pay Rent in accordance
with

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 5

 



--------------------------------------------------------------------------------



 



the terms of this Lease. In the event of a dispute, the determination of the
Tenant’s Proportionate Share of Operating Costs or the Tenant’s Proportionate
Share of Taxes as made by the Landlord’s auditors shall be conclusive and
binding upon both the Landlord and the Tenant unless manifest error is
demonstrated. All costs of obtaining such determination shall be included in
Operating Costs; provided that if the Landlord’s auditors confirm the Landlord’s
calculations within a variance of 3%, the Tenant shall be solely responsible for
the entire cost of such determination and shall pay such costs to the Landlord
forthwith upon demand. If the Tenant and any one or more of the other tenants in
the Project are responsible to pay such costs, the Tenant shall be jointly and
severally liable with such other tenant or tenants.
4.06 Resolution of Disputes — In the event of any disagreement as to the amount
or propriety of any amount included in Operating Costs, a certificate of the
external auditor of the Landlord, acting reasonably, shall be conclusive as to
the amount of Operating Costs for any period to which such certificate relates
unless manifest error is demonstrated.
4.07 Area Determination — The Landlord and the Tenant agree that the Rentable
Area of the Leased Premises has been measured by the Landlord’s architect or
surveyor in accordance with the BOMA Standard and is deemed for the purposes of
this Lease to be 27,599 square feet for the Term and any extension and renewal
periods thereof and that the Tenant shall be required to pay Rent based on this
area. The Landlord may from time to time, as it deems necessary, cause the
Rentable Area of the Leased Premises and the Total Rentable Area of the Building
or any part thereof to be recalculated or remeasured and the cost thereof except
for the Leased Premises shall be included in Operating Costs (except as
otherwise provided in this Section 4.08 and in Section 1 of Schedule E of this
Lease). Upon any such recalculation or remeasurement, Rent (including without
limitation Basic Rent) shall be adjusted accordingly. If any calculation or
determination by the Landlord of the Rentable Area of any premises (including
the Leased Premises) is disputed or called into question by the Tenant, it shall
be calculated or determined by the Landlord’s independent and duly qualified
architect or surveyor from time to time appointed for that purpose, whose
certificate shall be conclusive and binding upon the parties hereto unless
manifest error is demonstrated. The cost of such calculation or determination
shall subject to Section 1 of Schedule E of this Lease be included in Operating
Costs; provided that if the Tenant disputes the Landlord’s calculation or
determination and the calculation or determination by the Landlord’s architect
or surveyor agrees with the Landlord’s calculation or determination within a 2%
variance, the Tenant shall pay the full cost of such calculation or
determination forthwith upon demand. If the Tenant and any one or more of the
other tenants in the Project are responsible to pay such costs, the Tenant shall
be jointly and severally liable with such other tenant or tenants.
If any error shall be found in the calculation of the Rentable Area of the
Leased Premises or in the calculation of the Tenant’s Proportionate Share, Rent
(including without limitation Basic Rent) shall be adjusted for the Fiscal Year
in which the error is discovered and for the Fiscal Year preceding the Fiscal
Year in which the error was discovered, if any, and thereafter, but not for any
prior period.
Notwithstanding the foregoing, so long as the Leased Premises comprise full
floors in the Building, the Landlord shall not be entitled to recalculate or
remeasure the Rentable Area of same in accordance with this Section 4.08.
4.08 Vacancy — If any part of the Building available for leasing is not
occupied, the Landlord shall have the right, in respect of amounts forming part
of Operating Costs which vary proportionately with occupancy, to include in
Operating Costs a larger amount of costs, which larger amount shall be based on
a reasonable estimate of the actual cost which would have been incurred if the
unoccupied parts of the Building available for leasing were occupied, it being
intended hereby that the Landlord shall obtain, to the extent reasonably
possible, full reimbursement of Operating Costs attributable to or in respect of
occupied premises, and not that: (i) the Tenant shall subsidize Operating Costs
incurred by the Landlord attributable to or in respect of vacant premises; or
(ii) the Landlord shall recover more than actual Operating Costs.
ARTICLE 5.00 — USE AND OCCUPATION
5.01 Use of Leased Premises — The Tenant may use and occupy the Leased Premises
only for the purposes set out in Item 9 of the Term Sheet and shall not use or
permit the Leased Premises or any part thereof to be used or occupied for any
other purpose or business except as otherwise expressly permitted under this
Lease or by any Person other than the Tenant except as otherwise provided for in
Article 12.00. The Tenant shall be responsible for obtaining at its expense all
necessary approvals, licences and permits, including but not limited to zoning,
development, building, occupancy and business approvals, licences and permits,
for its intended use of the Leased Premises and shall submit all applications
for such approvals, licences and permits to the Landlord for its consent (which
consent, may not be unreasonably withheld by the Landlord) prior to making
application. Notwithstanding the Landlord’s consent to an application, the
Tenant shall indemnify and defend the Landlord and hold it harmless from and
against any and all Claims incurred or suffered by the Landlord directly or
indirectly arising out of the Tenant’s application for

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 6

 



--------------------------------------------------------------------------------



 



such approvals, licences or permits or the resulting approvals, licences and
permits with respect to the use, intended or otherwise, of the Leased Premises
whether such Claims are in respect of the Leased Premises or in respect of the
Building or the Project. The Landlord makes no representation whether or not
necessary approvals can be obtained for the Tenant’s use or intended use. The
Landlord makes no representation or warranty, express or implied, that the
present or future use of the Leased Premises, if such use is anything other than
office use, is legally fit for the intended use, or complies with any law,
by-law or regulation governing the use of the Leased Premises.
5.02 Compliance with Laws — The Tenant shall promptly and at its own cost comply
with all present and future laws, regulations and orders relating to, and obtain
and maintain in force all approvals, permits, licences and registrations
required for, any of the following:

(a)   the occupation or use of and the conduct of any business in or from the
Leased Premises;   (b)   the condition of the Leasehold Improvements, fixtures,
furniture and equipment installed therein;   (c)   Pollutants and the protection
of the environment so far as those laws, regulations and orders or any of them
relate to the Leased Premises; and   (d)   the making by the Tenant of any
repairs, changes or improvements in or to the Leased Premises;

and the Tenant shall immediately give written notice to the Landlord of the
occurrence of any event in the Leased Premises constituting an offence
thereunder or being in breach thereof and if the Tenant shall, either alone or
with others, cause the happening of any such event, the Tenant shall immediately
give the Landlord notice to that effect and thereafter give the Landlord from
time to time written notice of the extent and nature of the Tenant’s compliance
with the foregoing provisions of this Section.
The Tenant agrees that if the Landlord determines in its sole discretion that
the Landlord, its property, its reputation or the Leased Premises or any one or
more of the foregoing is placed in any jeopardy, as determined by the Landlord,
by the requirements for any work required to ensure compliance with the
foregoing provisions of this Section 5.02, or the Tenant is unable to fulfil its
obligations under this Section, the Landlord may itself undertake such work or
any part thereof at the cost and expense of the Tenant.
The Tenant shall, at its own expense, remedy any damage to the Leased Premises
caused by such event or work or by the performance of the Tenant’s obligations
under this Section.
If alterations or improvements to the Leasehold Improvements or to the Leased
Premises are necessary to comply with any of the foregoing provisions of this
Section or with the requirements of insurance carriers, the Tenant shall
forthwith complete such work, complying always with the applicable provisions of
this Lease, to the extent that it can be done within the Leased Premises and in
any event shall pay the entire cost of alterations and improvements so required.
Notwithstanding anything contained herein to the contrary, the Landlord shall be
responsible at its sole cost and expense and to the complete exoneration of the
Tenant for remedying any work done by it in the Leased Premises during the Term,
which has not been done in compliance with the requirements of any applicable
laws, regulations or orders applicable to any such work. In addition, the
Landlord shall be responsible at its sole cost and expense to make all repairs
and replacements to the Leased Premises which are required as a result of any
present or future laws, regulations or orders which are of a general application
as opposed to a result of the specific use of the Leased Premises by the Tenant.
5.03 Prohibited Uses — The Tenant shall not commit, cause or permit any nuisance
in or about or any damage to the Leased Premises or any part thereof, the
Building, the Project or any of the Leasehold Improvements or goods or fixtures
therein, any overloading of the floors of the Leased Premises or any use or
manner of use causing annoyance to other tenants or occupants of the Project.
Without limiting the generality of the foregoing, the Tenant shall not use or
permit the use of any portion of the Leased Premises for any dangerous, illegal,
noxious, odorous or offensive trade, business or occurrence. The Tenant shall
keep the Leased Premises free of debris, Pollutants and anything of a dangerous,
noxious, odorous or offensive nature or which could create a fire hazard
(through undue load on electrical circuits or otherwise) or vibration, heat,
odour or noise detectable outside the Leased Premises in the sole discretion of
the Landlord. The Tenant shall not use equipment in the Leased Premises in a
manner that results in its being seen or heard outside the Leased Premises. The
Landlord acknowledges and agrees that the permitted use of the Leased Premises
set out in Item 9 of the Term Sheet shall be deemed not to constitute a default
by the Tenant under the provisions of this Section 5.03.
5.04 Common Elements — The Tenant and its employees and invitees shall be
entitled to use, in common with others entitled thereto, for purposes for which
they are intended 24 hours a day, 7

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 7

 



--------------------------------------------------------------------------------



 



days a week, the Common Elements. The Tenant and its employees and invitees
shall not obstruct the Common Elements or use the Common Elements other than for
their intended purposes and then only in accordance with the rules and
regulations set by the Landlord from time to time.
5.05 Hazardous Use — The Tenant shall not do, omit to do or permit to be done
anything other than the permitted use of the Leased Premises as set out in
Item 9 of the Term Sheet which will cause or may have the effect of causing the
cost of the Landlord’s insurance in respect of the Project or any part thereof
to be increased at any time during the Term or any policy of insurance on or
relating to the Project to be subject to cancellation. Without waiving or
limiting the foregoing prohibition, the Landlord may demand and the Tenant shall
pay to the Landlord upon demand, the amount of any increase in the cost of
insurance caused by anything so done or omitted or permitted to be done other
than the permitted use of the Leased Premises as set out in Item 9 of the Term
Sheet. The Tenant shall forthwith upon the Landlord’s request comply with the
requirements of the Landlord’s insurers, cease any activity complained of other
than the permitted use of the Leased Premises as set out in Item 9 of the Term
Sheet and make good any circumstance which has caused any increase in insurance
premiums or the cancellation or threatened cancellation of any insurance policy.
In determining the amount of increased premiums for which the Tenant is
responsible, a schedule or statement issued by the Person who computes the
insurance rates for the Landlord showing the components of the rate shall be
conclusive evidence of the items that make up the rate unless manifest error is
demonstrated. If any policy of insurance in respect of the Project or any part
thereof is cancelled or becomes subject to cancellation by reason of anything so
done or omitted or permitted to be done, other than the permitted use of the
Leased Premises as set out in Item 9 of the Term Sheet and in the event
comparable replacement insurance is not available, the Landlord may without
prior notice terminate this Lease and re-enter the Leased Premises.
5.06 Tenant’s Security Interest — The Tenant shall not, without the Landlord’s
prior written consent, create a security interest in Leasehold Improvements
installed by the Tenant or the Landlord in the Leased Premises.
5.07 Rules and Regulations — The Tenant shall observe and cause its employees,
servants, agents, invitees, customers, subtenants, licensees and others over
whom the Tenant can reasonably be expected to exercise control to observe the
rules and regulations attached as Schedule C hereto and such further and other
reasonable rules and regulations and amendments and additions thereto as may be
made by the Landlord and notified to the Tenant by mailing a copy thereof to the
Tenant or by posting same in a conspicuous place in the Building. All such rules
and regulations now or hereafter in force shall be read as forming part of this
Lease; provided that if there is a conflict between the rules and regulations
and this Lease, the terms of this Lease shall prevail. The Landlord shall not be
responsible to the Tenant for the non-observance of any rule or regulation or
the terms of any lease or agreement to lease by any other tenant of the Project.
Such rules and regulations as amended shall not be promulgated or enforced in an
arbitrary or discriminatory manner as against the Tenant.
5.08 Permitted Signs — Subject to Section 8 of Schedule E of this Lease, the
Tenant shall use only such identification signs as are prescribed by the
Landlord from time to time and as comply with all applicable by-laws,
regulations and codes as to size, location, arrangement, type of lettering,
colour, appearance and design for uniform use by office tenants in the Building.
Such signs shall contain only the name under which the Tenant carries on
business.
5.09 Prohibited Signs — Except with the prior written consent of the Landlord,
which consent may not be unreasonably withheld or delayed, or as provided in
Section 5.08 and subject to Section 8 of Schedule E of this Lease, the Tenant
shall not paint, display, inscribe, place or affix any sign, symbol, notice,
advertisement, display or direction of any kind anywhere outside the Leased
Premises or on the interior of any glass, windows or doors or elsewhere within
the Leased Premises so as to be visible from the outside of the Leased Premises.
5.10 Window Coverings — Without the prior written consent of the Landlord, the
Tenant shall not install any blinds, drapes, curtains or any other window
coverings in the Leased Premises and shall not remove, add to or change the
blinds, drapes, curtains or other window coverings installed by the Landlord
from time to time. The Tenant shall keep all window coverings open or closed at
various times as the Landlord may from time to time direct by the rules and
regulations or otherwise.
5.11 Parking — Any Parking Facilities provided by the Landlord shall at all
times be subject to the exclusive control and management of the Landlord or
those whom the Landlord may designate from time to time. Subject to Section 12
of Schedule E of this Lease, the Landlord shall have the right from time to time
to establish, modify and enforce reasonable rules and regulations with respect
to any Parking Facilities and shall have the right from time to time:

(a)   to expand, reduce, or change the area, level, location and arrangement of
the Parking Facilities and to construct any Parking Facilities;   (b)   to
enforce parking charges with appropriate provisions for free parking ticket
validating by tenants of the Building;

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 8

 



--------------------------------------------------------------------------------



 



(c)   to temporarily close all or any portion of the Parking Facilities to such
extent as may, in the Landlord’s opinion, be legally sufficient to prevent a
dedication thereof or the accrual of rights to any Person or the public;   (d)  
to temporarily obstruct or close off all or any part of the Parking Facilities
for the purpose of maintenance or repair; and   (e)   to do and perform such
other acts in and to the Parking Facilities as, in the judgment of the Landlord,
shall be advisable with a view to the improvement of the convenience of and use
of the Building by tenants, their employees and invitees.

The Landlord will operate and maintain the Parking Facilities in such manner as
the Landlord in its sole discretion shall determine from time to time, but in
any event, in a manner as would a prudent owner of a similar building, of
similar age, use and class in the area in which the Building is located and in
accordance with all applicable governmental laws including, without limitation,
Environmental Laws, by-laws and regulations. Without limiting the scope of such
discretion, the Landlord shall have the sole right to employ all personnel and
make all rules and regulations pertaining to and necessary for the proper
operation and maintenance of the Parking Facilities. The Tenant shall
participate in any free parking or other ticket validation system established by
the Landlord and abide by all rules and regulations pertaining thereto and the
Tenant shall pay to the Landlord monthly, together with payments on account of
Basic Rent, all parking charges attributable to the Tenant as evidenced by
parking tickets validated by the Tenant in accordance with any system
established by the Landlord.
5.12 Authorization of Enquiries — The Tenant hereby authorizes the Landlord to
make enquiries from time to time of any government or municipality or
governmental or municipal agency with respect to the Tenant’s compliance with
any and all laws and regulations pertaining to the Tenant or the business
conducted in the Leased Premises including, without limitation, laws and
regulations pertaining to Pollutants and the protection of the environment; and
the Tenant covenants and agrees that the Tenant shall from time to time provide
to the Landlord such written authorization as the Landlord may reasonably
require in order to facilitate the obtaining of such information.
5.13 Records — The Tenant shall keep on the Leased Premises or at the Tenant’s
head office complete records as required by Environmental Laws of all goods
stored on, or processed, manufactured, packaged or used in any process in the
Leased Premises by the Tenant and by any other occupant of the Leased Premises
or any part thereof. The Landlord may examine such records upon reasonable
notice to the Tenant and the Tenant shall provide extracts from or copies
thereof relating to environmental matters only all as required by the Landlord
from time to time. This requirement to maintain such records shall survive the
expiry or earlier termination of the Term for the period required by
Environmental Laws.
5.14 Overloading — The Tenant shall not install or permit the installation of
equipment or storage of items that, in the opinion of the Landlord’s independent
and duly qualified engineer, overloads the capacity of any utility or of any
electrical or mechanical facility in the Project or which may exceed the
load-bearing capacity of the floors of the Project. If damage is caused to the
Leased Premises or to the Project as a result of any installation in
contravention of this Section, the Tenant shall repair the damage or, at the
Landlord’s option, pay to the Landlord on demand the cost of repairing the
damage incurred by the Landlord.
5.15 Telecommunications
(1) The Tenant may utilize a telecommunication service provider of its choice
with the Landlord’s prior written consent, which consent shall not be
unreasonably withheld, subject to the provisions of this Lease, including but
not limited to the following:

(a)   prior to commencing any work in the Project, the service provider shall
execute and deliver the Landlord’s standard form of licence agreement, which
shall include a provision for the Landlord to receive compensation for the use
of the space for the service provider’s equipment and materials;   (b)   the
Landlord shall incur no expense or liability whatsoever with respect to any
aspect of the provision of telecommunication services, including without
limitation, the cost of installation, service, materials, repairs, maintenance,
removal, interruption or loss of telecommunication service;   (c)   the Landlord
must first reasonably determine that there is sufficient space in the risers of
the Building for the installation of the service provider’s wiring and cross
connect; and   (d)   the Tenant hereby releases the Landlord from all Claims
incurred by the Tenant, caused by or arising out of, either directly or
indirectly, any acts or omissions by the service provider or the Tenant or those
for whom either of them is responsible at law with respect to such
telecommunication services.

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 9

 



--------------------------------------------------------------------------------



 



(2) The Tenant shall be responsible for the costs associated with the supply and
installation of telephone, computer and other communication equipment and
systems and related wiring within the Leased Premises to the boundary of the
Leased Premises for hook up or other integration with telephone and other
communication equipment and systems of a telephone or other communication
service provider, which equipment and systems of the service provider are
located or are to be located in the Building pursuant to the Landlord’s standard
form of licence agreement and, subject to the provisions of Section 14.01, for
the removal of same.
(3) The Landlord shall supply space in risers in the Building and space on
floor(s) of the Building in which the Leased Premises are located, the location
of which shall be designated by the Landlord in its discretion, to
telecommunication service providers who have entered into the Landlord’s
standard form of licence agreement for the purpose, without any cost or expense
to the Landlord therefor, of permitting installation in such risers and on such
floor(s) of telephone and other communication services and systems (including
data cable patch panels) to the Leased Premises at a point designated by the
Landlord.
(4) The Landlord shall have the right to assume control of wiring, cables and
other telecommunication equipment in the Building and may designate them as part
of the Common Elements.
ARTICLE 6.00 SERVICES, MAINTENANCE, REPAIR AND ALTERATIONS BY LANDLORD
6.01 Operation of Project — During the Term the Landlord shall operate, maintain
and repair the Project in accordance with all applicable governmental laws
including, without limitation, Environmental Laws, bylaws and regulations and as
would a prudent owner of a similar building, of similar age, use and class in
the area in which the Building is located, and shall provide the Services set
out in this Article 6.00; provided that the Landlord shall not be responsible
for operating, maintaining, repairing or replacing any systems, facilities or
equipment to the extent that the operation, maintenance, repair or replacement
thereof are specifically stated in this Lease to be the responsibility of the
Tenant.
6.02 Building Services and Facilities — The Landlord shall provide:

(a)   washrooms accessible to the Leased Premises for the use of the Tenant, its
employees and invitees in common with other persons entitled thereto;   (b)  
domestic running water to the building standard washrooms in the Leased
Premises, if any, and to washrooms available for the Tenant’s use in common with
others entitled thereto;   (c)   access to and egress from the Leased Premises
for use by the Tenant, its employees and invitees in common with other persons
entitled thereto, provided that the Landlord may restrict access for security
purposes or require that all persons seeking access produce identification;  
(d)   heating, ventilation and air conditioning to the Building, including the
Leased Premises, to a level sufficient to maintain therein conditions of
reasonable temperature and comfort provided that, unless otherwise agreed by the
parties, a full standard of interior climate control shall only be maintained
during those hours and on those days established from time to time by the
Landlord as being operating periods for the Building which operating periods
currently are 7:00 a.m. to 6:00 p.m. Monday to Friday (except statutory and
public holidays), having reasonable regard to energy conservation;   (e)  
lighting and electrical power to the Common Elements as reasonably required;  
(f)   electrical power to the Leased Premises for lighting and for standard
office equipment capable of operating from the voltage circuits available and
then standard for the Building;   (g)   janitorial services to the Leased
Premises and Common Elements to a standard consistent from time to time with
similar buildings, of similar age, use and class, in the area in which the
Building is located;   (h)   a directory board located in the Common Elements
providing identification of the tenants in the Building in such manner and
containing such information as the Landlord may determine; and   (i)   subject
to Section 5.15, appropriate ducts for bringing telephone services to the Leased
Premises.

6.03 Maintenance, Repair and Replacement — Subject to the provisions of
Article 10.00, the Landlord shall operate, maintain, repair and replace the
systems, facilities and equipment necessary

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 10

 



--------------------------------------------------------------------------------



 



for the proper operation of the Project and for provision of the Landlord’s
Services set out in Section 6.02 (except as may be installed by or be the
property of the Tenant) all in accordance with all applicable governmental laws
including, without limitation, Environmental Laws, by-laws, and regulations, and
in a manner as would a prudent owner of a similar building, of similar age, use
and class in the area in which the Building is located and shall maintain and
repair the foundations, structure and roof of the Building and repair damage to
the Building which the Landlord is obligated to insure against under
Article 9.00 all in accordance with all applicable governmental laws including,
without limitation, Environmental Laws, by-laws, and regulations and in a manner
as would a prudent owner of a similar building, of similar age, use and class in
the area in which the Building is located, provided that:

(a)   if and so long as all or part of the systems, facilities and equipment in
the Project or the supply of utilities to the Project are destroyed, damaged or
interrupted, the Landlord shall have a reasonable time within which to complete
any necessary repair or replacement and, during that time, shall only be
required to maintain such Services as are reasonably possible in the
circumstances;   (b)   the Landlord may upon reasonable prior notice to the
Tenant temporarily discontinue such Services or any of them at such times as may
reasonably be necessary;   (c)   the Landlord shall use reasonable diligence in
carrying out its obligations under this Section 6.03, but shall not be liable
under any circumstances for any consequential damages, whether direct or
indirect, to any Person or property resulting from any failure to do so;   (d)  
no reduction or discontinuance of Services under this Section 6.03 shall be
construed as a breach of the Landlord’s covenant for quiet enjoyment or as an
eviction of the Tenant or, except as specifically provided otherwise in this
Lease, release the Tenant from any obligation under this Lease;   (e)   the
Landlord shall not be liable under any circumstances for any damage caused by
interruption or failure of any satellite, telecommunications system, utility,
wiring, elevator or escalator;   (f)   the Landlord shall have no responsibility
for any inadequacy of performance of any systems within the Leased Premises if
the Leased Premises or the use thereof depart from the design criteria for such
systems as established by the Landlord for the Building as previously provided
to the Tenant; and   (g)   nothing contained herein shall derogate from the
provisions of Article 10.00.

6.04 Alterations / Renovations by Landlord — During the Term or any renewal or
extension thereof, it is understood and agreed that, if the Landlord intends to
make changes, additions or improvements to or renovate the Project or any part
thereof, of which the Leased Premises form a part (the “Renovation Work”),
notwithstanding anything contained in this Lease to the contrary, the Landlord,
its servants, agents, contractors and representatives may proceed with the
Renovation Work without further consent or approval of the Tenant and the Tenant
hereby irrevocably grants to the Landlord its consent to the carrying out of the
Renovation Work; provided that the Renovation Work shall not materially
interfere with or adversely affect access to and egress from the Leased
Premises, and the business of the Tenant carried on in the Leased Premises. The
Landlord shall proceed expeditiously with completion of the Renovation Work and
to the extent reasonably possible in the circumstances shall attempt to minimize
any material interference with the vista of the Tenant’s exterior signage
referred to in Section 8 of Schedule E of this Lease in the course of completing
same. It is specifically understood and agreed that there shall be no
compensation paid to the Tenant nor shall there be any abatement of Rent in
connection with the Renovation Work. In exercising its rights pursuant to this
Section 6.04, the Landlord shall be entitled to:

(a)   enter the Leased Premises from time to time to make changes or additions
to the structure, systems, facilities and equipment in the Leased Premises where
necessary to serve the Leased Premises or other parts of the Building;   (b)  
limit from time to time as may be necessary by reason of the Renovation Work,
ingress to and egress from the Leased Premises and/or the Project;   (c)  
change, add to, diminish, demolish, dedicate for public purposes part or parts
of, improve or alter any part of the Project not in or forming part of the
Leased Premises; and   (d)   change, add to, diminish, improve or alter the
location and extent of the Common Elements.

The Landlord agrees to use commercially reasonable efforts to give to the Tenant
reasonable prior notice of its intention to proceed with the Renovation Work and
the Tenant shall cooperate with the Landlord in order to allow the Renovation
Work to be completed as expeditiously as possible. It is specifically agreed by
the Landlord and the Tenant that the Landlord shall not, by reason of

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 11

 



--------------------------------------------------------------------------------



 



exercising its rights pursuant to this Section 6.04, be in default or be deemed
to be in default of any covenant or proviso contained in this Lease or at law.
The Landlord shall at its sole cost and expense repair any damage done to the
Leased Premises or its contents as a result of the exercise of any of its rights
pursuant to this Section 6.04.
6.05 Access by Landlord — The Tenant shall permit the Landlord to enter the
Leased Premises at any time in case of an emergency or a health related issue,
either real or perceived, and otherwise during normal business hours where such
entry will not unreasonably disturb or interfere with the Tenant’s use of the
Leased Premises or operation of its business, to: (i) examine, inspect and show
the Leased Premises for purposes of leasing, sale or financing; (ii) provide
Services or make repairs, replacements, changes or alterations as provided for
in this Lease; or (iii) take such steps as the Landlord may deem necessary for
the safety, improvement or preservation of the Leased Premises or the Project.
The Tenant shall cooperate with the Landlord in any such showing of the Leased
Premises. The Landlord shall, whenever possible, consult with or give reasonable
prior notice to the Tenant prior to entry but no such entry shall constitute an
eviction or a breach of the Landlord’s covenant for quiet enjoyment or entitle
the Tenant to any abatement of Rent. In the exercise of its rights pursuant to
this Section 6.05, the Landlord shall not materially interfere with or adversely
affect access to and egress from the Leased Premises and the business of the
Tenant carried on in the Leased Premises and shall repair at its sole cost and
expense any damage done to the Leased Premises or its contents as a result of
the exercise by it of any of its rights pursuant to this Section 6.05.
6.06 Energy Conservation — The Landlord shall be deemed to have observed and
performed its obligations under this Lease, including those relating to the
provision of utilities and Services, if in so doing it acts in accordance with a
directive, policy or request of an authority having jurisdiction in the field of
energy conservation, security or environmental matters.
6.07 Supervision and Extended Services — The Landlord, if it shall from time to
time so elect, shall have the right to supervise the moving of furniture or
equipment of the Tenant and (in addition to supervising the Tenant’s work as
provided for in this Lease) to supervise the making of repairs conducted within
the Leased Premises and the exclusive right to supervise or make deliveries to
the Leased Premises. In addition, and by arrangement with the Tenant, the
Landlord may provide extended cleaning or other services to the Tenant in
addition to those normally supplied and referred to in this Lease. In each case,
the Landlord’s costs and expenses incurred with respect thereto together with a
reasonable administration fee with respect to the items provided to the Tenant
at its request shall except as is otherwise provided for in Section 3 of
Schedule E of this Lease be paid to the Landlord by the Tenant from time to time
promptly upon receipt of invoices from the Landlord.
6.08 Landlord’s Work — The Tenant agrees that it has entered into this Lease on
the express understanding that, unless otherwise specifically provided in
Schedule D or Schedule E, the Leased Premises are being leased “as is” and that
the Landlord’s work in respect of the Leased Premises is limited to the scope
delineated as Landlord’s work in Schedule D. Provided it is understood and
agreed that the Leasehold Improvements in place as of the Commencement Date
shall remain for the use of the Tenant, all other improvements to the Leased
Premises shall be performed at the sole expense of the Tenant in accordance with
the terms of this Lease including, but not limited to, Section 7.04.
6.09 Control by Landlord — The Tenant agrees that the Landlord shall have
control of the Project and, without limiting the generality of anything
contained elsewhere in this Lease, the Landlord may make such use of the Common
Elements and permit others to make such use of the Common Elements as the
Landlord acting reasonably may from time to time determine subject, in the case
of use by others, to such terms and conditions and for such consideration as the
Landlord acting reasonably determine, provided that such uses do not materially
adversely affect access to and egress from the Leased Premises and the business
of the Tenant carried on in the Leased Premises and the Landlord may temporarily
close all or any part or parts of the Project to such extent as may, in the
opinion of the Landlord or any Consultants engaged by the Landlord in that
regard, be legally sufficient to prevent a dedication thereof or the accrual of
rights therein to any Person or the public.
ARTICLE 7.00 — PAYMENT FOR SERVICES AND MAINTENANCE, REPAIR AND ALTERATIONS BY
TENANT
7.01 Utilities — In addition to the payment of the Tenant’s Occupancy Costs and
notwithstanding Sections 6.01 and 6.02, the Tenant shall be responsible for the
cost of all utilities including electricity supplied to the Leased Premises. The
Tenant shall not, without the prior written approval of the Landlord, install or
cause to be installed in the Leased Premises any equipment that will require
additional utility usage or any telecommunications lines and/or conduits which
approval may be arbitrarily withheld in the event any such equipment will
require additional utility usage or any telecommunication lines and/or conduits
in excess of that normally required for office premises and/or would involve the
diminution of the Landlord’s ability to lease other premises in the Building.
If, with the Landlord’s approval, such additional equipment is installed, the
Tenant shall be solely responsible for such excess utility usage. If utilities
are supplied to the Tenant through a meter

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 12

 



--------------------------------------------------------------------------------



 



common to other tenants in the Project (there being no obligation on the
Landlord to install separate meters), the Landlord shall pay the cost of the
utilities and apportion the cost pro rata among the tenants supplied through the
common meter, based on all relevant factors including, but not limited to, the
hours of use, number and types of lights and electrical equipment and the
proportion of each tenant’s Rentable Area to the Rentable Area of all tenants to
which the common meter relates. Upon receipt of the Landlord’s statement of
apportionment, the Tenant shall promptly reimburse the Landlord for all amounts
apportioned to the Tenant by the Landlord; provided that the Landlord may elect
by notice to the Tenant to estimate the amount which will be apportioned to the
Tenant and require the Tenant to pay that amount in monthly instalments in
advance simultaneously with the Tenant’s payments of Basic Rent. Notwithstanding
the foregoing, and whether the Leased Premises are separately metered or not,
the Landlord may purchase in bulk from the utility supplier the aggregate
utility requirements of the Project at the applicable rates determined by a
single meter on the Project and may, in billing the Tenant for its share of such
utility, apply a scale of rates not greater than the current scale of rates at
which the Tenant would from time to time be purchasing the whole of its
utilities required and consumed in respect of the Leased Premises if the Tenant
were purchasing directly from the utility supplier. The Landlord shall upon the
Landlord’s or Tenant’s request install a separate check meter or meters in the
Leased Premises at the Landlord’s expense.
In addition to the payments to the Landlord required by this Article 7.00, the
Tenant shall pay all rates, charges, costs and expenses as may be assessed or
levied by any supplier of utilities to the Tenant other than those supplied by
the Landlord.
7.02 Lights — In addition to the payment of the Tenant’s Occupancy Costs and
notwithstanding Sections 6.01 and 6.02, except to the extent the same is
included in Operating Costs, the Tenant shall pay to the Landlord monthly in
advance, with its payments of Basic Rent, a reasonable amount as determined by
the Landlord in respect of replacement of building standard fluorescent tubes,
light bulbs and ballasts in the Leased Premises on a periodic basis or as
required from time to time and the costs of cleaning, maintaining and servicing
of the electrical light fixtures in the Leased Premises.
7.03 Heating, Ventilation and Air Conditioning — In addition to the payment of
the Tenant’s Occupancy Costs and notwithstanding Sections 6.01 and 6.02, the
Tenant shall be responsible for the cost of all heating, ventilation and air
conditioning provided at the Tenant’s request to the Leased Premises or any part
thereof at times outside of the times required to be provided by the Landlord
under Section 6.02(d). The Landlord shall at least once in each Fiscal Year
deliver to the Tenant a statement in writing and in reasonable detail setting
out the cost to the Tenant for the provision of such excess heating, ventilating
and air conditioning for the Leased Premises, which cost shall be charged by the
Landlord to the Tenant, at the same rate as it charges from time to time to
other tenants in the Building for the provision of such excess heating,
ventilation and air conditioning to their respective premises and the Tenant
shall promptly reimburse the Landlord for the amount shown in the statement as
attributable to the Leased Premises.
7.04 Alterations by Tenant — The Tenant may from time to time at its own expense
make changes, additions and improvements to the Leased Premises to better adapt
the same to its business, provided that any change, addition or improvement
shall:

(a)   comply with the requirements of the Landlord’s insurers and any
governmental or municipal authority having jurisdiction;   (b)   be made only
if, prior to preparation of any plans and specifications and prior to
commencement of any work in the Leased Premises, including, without limiting the
generality of the foregoing, any demolition, construction or alterations, the
Tenant has determined through testing at its own cost and expense what
Pollutants, if any, are present in the Leased Premises and, if the Tenant fails
to do so, the Tenant acknowledges and agrees that it shall indemnify and hold
harmless the Landlord from and against any and all Claims growing or arising out
of the Tenant’s failure to do so;   (c)   if the cost of such improvements are
less than $25,000.00 (increased by 3% compounded annually on each anniversary
date of the Commencement Date) and do not affect the Leased Premises
structurally, the Tenant may proceed with the improvements without the
Landlord’s prior written approval. If the cost of such improvements exceed
$25,000.00 as such amount may be increased as aforesaid, the Tenant may proceed
with the improvements only after detailed plans and specifications therefor have
been submitted to the Landlord and received the prior written approval of the
Landlord, all at the expense of the Tenant, and should the Landlord provide its
written approval, such approval shall not be deemed to mean that the proposed
changes, additions or improvements comply with any existing or future municipal
by-laws or any other applicable laws, by-laws, codes or requirements. All costs
incurred with respect to such approval shall be at the expense of the Tenant.
Any changes, additions and/or improvements affecting the Building’s electrical,
mechanical and/or structural components shall only be performed by contractors
selected by the Landlord (the “Landlord’s Contractors”). A list of the
Landlord’s Contractors is available upon request;

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 13

 



--------------------------------------------------------------------------------



 



(d)   equal or exceed the then current standard for the Building;   (e)   be
carried out in a good and workmanlike manner and, subject to Subsection 7.04(c),
only by Persons selected by the Tenant and approved in writing by the Landlord
who shall, if required by the Landlord, deliver to the Landlord before
commencement of the work, performance and payment bonds as well as proof of
workers’ compensation and public liability and property damage insurance
coverage, with the Landlord and the Landlord’s Agent and nominee (if any) named
as additional insureds, in amounts, with companies and in a form reasonably
satisfactory to the Landlord, which shall remain in effect during the entire
period in which the work will be carried out; and   (f)   be made only after the
Tenant has provided to the Landlord evidence of all requisite permits and
licences and any other information reasonably required by the Landlord.

Upon completion of such change, addition or improvement, the Tenant shall
provide to the Landlord as-built drawings and/or a CAD disk of same in a format
useable by the Landlord, together with evidence satisfactory to the Landlord of
a final inspection of such change, addition or improvement (including inspection
of mechanical and electrical systems where applicable) by the authority which
issued the permit or licence for same.
7.05 Tenant’s Trade Fixtures and Personal Property — The Tenant may install in
the Leased Premises its usual trade fixtures and personal property in a proper
manner; provided that no installation or repair shall interfere with or damage
the mechanical or electrical systems or the structure of the Building. If the
Tenant is not then in default hereunder, notice of which has been delivered to
the Tenant, the trade fixtures and personal property installed in the Leased
Premises by the Tenant may be removed by the Tenant from time to time in the
ordinary course of the Tenant’s business or in the course of reconstruction,
renovation or alteration of the Leased Premises by the Tenant, or in the event
the Tenant vacates all or any portion of the Leased Premises, and provided that
the Tenant promptly repairs at its own expense any damage to the Leased Premises
and the Building resulting from the installation and removal and provided
further that in the event of removal of trade fixtures, except at the expiration
or earlier termination of the Term, the Tenant shall unless such trade fixtures
have become obsolete or are no longer required for the Tenant’s business
operations in the Leased Premises, promptly replace such trade fixtures with
trade fixtures of equal or greater quality and value, subject to the provisions
of Section 14.01.
7.06 Maintenance and Repair — Except to the extent that the Landlord is
specifically responsible therefor under this Lease with the further exception of
reasonable wear and tear, the Tenant, at its cost, shall maintain, repair and
replace the interior of the Leased Premises, all Leasehold Improvements and all
apparatus therein in good order and condition, and in compliance with the
requirements of all authorities having jurisdiction, including without
limitation:

(a)   keeping the Leased Premises and the immediate surrounding area in a clean
and tidy condition and free of debris and garbage;   (b)   cleaning and
maintaining window coverings and carpets at reasonable intervals as reasonably
required by the Landlord;   (c)   making repairs and replacements as needed to
the interior of the Leased Premises including, without limitation, to internal
and external glass within or on the exterior of the Leased Premises (with the
exception of glass comprising the curtain wall), doors, hardware, partitions,
walls, fixtures, lighting and plumbing fixtures, wiring, piping, ceilings,
floors and thresholds in the Leased Premises; and   (d)   keeping the Leased
Premises in such condition as to comply with the requirements of any authority
having jurisdiction.

7.07 Inspection — The Landlord and its Consultants may from time to time enter
upon the Leased Premises:

(a)   to inspect the Leased Premises and its condition; and   (b)   to inspect
any work being done by the Tenant both during the course of such work and
following completion thereof.

If the Landlord or the Landlord’s Agent shall determine that the work being done
by the Tenant is in breach of this Lease or fails to comply with the
requirements of this Lease in any respect, the Tenant shall forthwith remedy
such breach or failure to comply and shall desist from continuing the same. The
Tenant shall, at its own cost, make good any deficiency in such work and remedy
any failure to comply with the requirements of this Lease.
7.08 Failure to Maintain — If the Tenant fails to perform any obligation under
this Article 7.00, or commence and diligently proceed to perform such
obligation, then on not less than 5 days’ written

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 14

 



--------------------------------------------------------------------------------



 



notice to the Tenant, the Landlord may enter the Leased Premises and perform the
obligation without liability to the Tenant for any loss or damage thereby
incurred. The Tenant shall promptly after receiving the Landlord’s invoice
therefor reimburse the Landlord for all costs incurred by the Landlord in
performing the obligation plus 15% of the costs for overhead and supervision.

7.09 Liens — The Tenant shall:

(a)   pay promptly when due all costs for work done or caused to be done or
goods affixed by the Tenant in the Leased Premises which could result in any
lien or encumbrance on the Landlord’s interest in the Project or any part
thereof, or the filing or registration of any security interest or notice
thereof;   (b)   keep the title to the Project, including every part thereof and
the Leasehold Improvements, free and clear of any lien, encumbrance or security
interest or notice thereof; and   (c)   indemnify and hold harmless the Landlord
against any Claims arising out of the supply of goods, materials, services or
labour for the work.

The Tenant shall immediately notify the Landlord of any lien, encumbrance, claim
of lien, security interest, or notice thereof or other action of which it has,
or reasonably should have, knowledge and which affects the title to the Project
or any part thereof and, shall cause the same to be removed within 5 Business
Days (or such additional time as the Landlord may consent to in writing),
failing which the Landlord may take such action as the Landlord deems necessary
to remove same and the entire cost thereof shall immediately become due and
payable by the Tenant to the Landlord. The Tenant shall not affix or cause to be
affixed to the Project any goods acquired under conditional sale or with respect
to which any lien, encumbrance or security interest exists. The Landlord may
from time to time post such notices in such places on the Leased Premises as the
Landlord considers advisable to prevent or limit the creation of any liens upon
the Project or any part thereof. Notwithstanding anything contained in this
Section 7.09 or in Article 12.00 of this Lease to the contrary, any security
agreement entered into by the Tenant with a lender shall not require the
Landlord’s consent and shall not be considered to be a Transfer or to cause a
default of any of the Tenant’s obligations under this Lease including, without
limitation, any of the Tenant’s obligations under this Section 7.09.
7.10 Roof — Subject to Section 7 of Schedule E of this Lease and Schedule J of
this Lease, the Tenant shall not be entitled to install upon the roof of the
Building any equipment except as consented to in writing by the Landlord, which
consent may not be unreasonably withheld, but if given shall be subject to
whatever conditions the Landlord, acting reasonably, deems necessary in the
circumstances.
ARTICLE 8.00 — TAXES
8.01 Taxes Payable by Landlord — The Landlord covenants and agrees to pay all
Taxes assessed against the Landlord or the Project on account of its ownership
when due (except for Business Taxes payable directly to the taxing authority by
the Tenant under Subsection 8.02(b) and similar taxes levied or assessed
separately from Taxes and payable directly to the taxing authority by other
tenants or occupants of the Project) and subject to the provisions hereinafter
contained in this Article 8.00. Provided however, that the Landlord may defer
payment of any such Taxes or defer compliance with any statute, law, by-law,
regulation or ordinance in connection with the levy of such Taxes in each case
to the fullest extent permitted by law as long as it shall diligently prosecute
any contest or appeal of such Taxes.
8.02 Taxes Payable by Tenant — The Tenant shall pay promptly when due, without
duplication, all Taxes upon or on account of the following:

(a)   to the Landlord, the Tenant’s Proportionate Share of Taxes.
Notwithstanding the foregoing, the Tenant’s Proportionate Share of Taxes so
determined may be adjusted by the Landlord, acting reasonably and equitably to
the extent necessary, to ensure that the Tenant’s Proportionate Share of Taxes
is the same as it would have been following application of any special provision
of real property tax related legislation applicable to this Lease; and   (b)  
to the taxing authority or to the Landlord at the Landlord’s direction, any
Taxes imposed or assessed against or in respect of the personal property and
Leasehold Improvements of the Tenant in the Leased Premises or in respect of any
business operations carried on or in respect of the use or occupancy thereof by
the Tenant or by any subtenant or licensee, if levied or assessed separately
from Taxes upon the remainder of the Land and Building and referred to herein as
“Business Taxes”.

The Tenant agrees to provide to the Landlord within 3 days of receipt thereof,
an original or duplicate copy of any separate bill for Taxes. The Tenant shall
deliver promptly, upon request of the Landlord, receipts for all such payments
and will furnish such other information as the Landlord may require.

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 15

 



--------------------------------------------------------------------------------



 



8.03 Tax Increases Attributable to Tenant — If any Taxes in respect of the
Leased Premises or Project are greater than they otherwise would have been by
reason of the constitution or ownership of the Tenant, the use of the Leased
Premises by the Tenant, the school support of the Tenant or any other reason
peculiar to the Tenant, the portion of such Taxes in each year attributable to
such reason, as determined by the Landlord, shall be paid by the Tenant to the
Landlord within 15 days of demand therefor which demand shall be accompanied
with reasonable particulars of any such additional Taxes and the reasons same
are attributable to the Tenant, and in addition to Property Taxes and other
Taxes otherwise payable by the Tenant under this Lease.
8.04 GST — The Tenant shall pay to the Landlord the amount of all GST accruing
due with respect to Rent at the time the Rent is due and payable to the Landlord
under this Lease. The Tenant’s obligation to pay GST under this Section shall
not be limited or precluded by any limitation contained in this Lease upon the
Landlord’s right to recover or receive payment from the Tenant of taxes upon the
Landlord’s income or profits or otherwise.
8.05 Landlord’s Election — Notwithstanding anything contained in this Lease to
the contrary, in the event that any Taxes are separately imposed, levied,
assessed or charged by the appropriate authority for or in respect of the Leased
Premises, the Tenant shall pay in lieu of its Proportionate Share of Taxes, the
amount of such Taxes separately imposed, levied, assessed or charged by the
appropriate authority for or in respect of the Leased Premises as part of the
Tenant’s Occupancy Costs.
8.06 Right to Contest — Each of the Landlord and the Tenant (provided the Tenant
is legally entitled to do so) shall have the right to contest in good faith the
validity or amount of any Taxes which, in the case of the Landlord, the Landlord
is responsible to pay under this Article 8.00 and which, in the case of the
Tenant, the Tenant is responsible to pay under Subsection 8.02(b) and for which
it is separately assessed or Section 8.05. Notwithstanding anything to the
contrary herein, the Tenant may, upon prior written notice to the Landlord,
defer payment of any amount payable by it pursuant to Subsection 8.02(b) for
which it is separately assessed or Section 8.05, to the extent permitted by law;
provided that no contest by the Tenant shall involve the possibility of
forfeiture, sale or disturbance of the Landlord’s interest in the Leased
Premises or the imposition of any penalty or interest, charge or lien and that,
upon the final determination of any contest by the Tenant, the Tenant shall
immediately pay and satisfy the amount found to be due, together with any costs,
penalties and interest. If, as a result of any contest by the Tenant, any tax,
rate, levy, assessment, fee or other charge is increased, the Tenant shall be
responsible for the full amount of such increase in respect of the period to
which the contest relates and to any subsequent tax periods which commence
during the Term.
The Tenant shall not contest any amount payable by it under Subsection 8.02(a)
but may contest any amount payable by it under Subsection 8.02(b) or
Section 8.05 or appeal any assessment therefor subject to complying with the
following:

(a)   the Tenant shall deliver to the Landlord any notices of appeal or other
like instrument and obtain the Landlord’s consent thereto, which consent shall
not be unreasonably withheld, before filing the same;   (b)   the Tenant shall
deliver whatever security the Landlord reasonably requires;   (c)   the Tenant
shall promptly and diligently prosecute the contest or appeal at its sole
expense; and   (d)   the Tenant shall keep the Landlord fully informed thereof.

ARTICLE 9.00 — INSURANCE, LIABILITY AND ENVIRONMENTAL
9.01 Landlord’s Insurance — During the Term, the Landlord shall place insurance
coverage on and with respect to the Project excluding the area(s) to be insured
by the Tenant as set out in Section 9.02, which coverage shall include the
following:

(a)   all risks insurance for the full reconstruction value of the Project,
excluding Leasehold Improvements, as determined by the Landlord;   (b)   as an
extension to the insurance maintained pursuant to Subsection 9.01(a), insurance
on the rental income derived by the Landlord from the Project on a gross rental
income form with a period of indemnity of not less than the period as estimated
by the Landlord from time to time which would be required to rebuild and, if
necessary, to re-tenant the Project in the event of the complete destruction
thereof;   (c)   boiler and machinery insurance, including repair or replacement
and rental income coverage, if applicable;

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 16

 



--------------------------------------------------------------------------------



 



(d)   plate glass insurance (not including plate glass fronting or within the
Leased Premises) if deemed appropriate by the Landlord;   (e)   commercial
general liability insurance; and   (f)   such other insurance which is or may
become customary or reasonable for owners of projects similar to the Project to
carry in respect of loss of, or damage to, the Project or liability arising
therefrom.

The insurance referred to in this Section shall be carried in amounts determined
reasonably by the Landlord. The insurance shall be written in the name of the
Landlord with loss payable to the Landlord and to any mortgagee (including any
trustee under a deed of trust and mortgage) of the Project from time to time.
The policies of insurance referred to in Subsections 9.01(a), (b), (c), (d) and
(e) shall contain a waiver of the insurer’s right of subrogation as against the
Tenant. The Landlord hereby waives its right of recovery against the Tenant, its
employees and those for whom the Tenant is in law responsible with respect to
all Claims required to be insured against by the Landlord hereunder.
In addition, the Landlord hereby waives its right of recovery against the
Tenant, its employees and those for whom the Tenant is in law responsible with
respect to all Claims for which the Landlord otherwise maintains insurance for
the premiums for which are included in whole or in part in Operating Costs and
in respect of which the Tenant is not insured or required to be insured pursuant
to Section 9.02(g) of this Lease. The Landlord covenants, warrants and
represents that as of the date of this Lease it is carrying terrorism insurance
on both its property and liability insurance policies. The Landlord further
acknowledges and agrees that notwithstanding anything contained in this Lease to
the contrary, the Tenant is not required during the Fixturing Period or the Term
to carry property or liability terrorism insurance under this Lease including,
without limitation, pursuant to the provisions of Subsection 9.02(g) of this
Lease.
Notwithstanding any contribution by the Tenant to insurance premiums as provided
for in this Lease, no insurable interest is conferred upon the Tenant under
policies carried by the Landlord. Except as specifically provided in this Lease,
the Landlord shall in no way be accountable to the Tenant regarding the use of
the insurance proceeds arising from any Claims.
9.02 Tenant’s Insurance — At its own expense the Tenant shall take out and
thereafter maintain in force at all times during the Term and at all times when
the Tenant is in possession of the Leased Premises insurance policies as
follows:

(a)   all risks insurance on Leasehold Improvements and on all other property of
every description, nature and kind owned by the Tenant or for which the Tenant
is legally liable, which is installed, located or situate within the Leased
Premises or elsewhere in the Project, including without limitation, all
inventory or stock-in-trade in an amount not less than the full replacement cost
thereof without deduction for depreciation; such insurance shall be subject to a
replacement cost endorsement and shall include a stated amount co-insurance
clause and a breach of conditions clause;   (b)   commercial general liability
insurance to respond to any and all incidents occurring in the Leased Premises
in the minimum amount of $3,000,000.00 per occurrence including the following
extensions: owners and contractors protective; hostile fire endorsement;
products and completed operations; personal injury; occurrence basis property
damage; blanket contractual and non-owned automobile liability; such insurance
shall include the Landlord and the Landlord’s Agent and nominee (if any) as
additional insureds, and shall protect and indemnify the Landlord and the
Landlord’s Agent and nominee (if any) in respect of all Claims, including Claims
by the Tenant, as if the Landlord and the Landlord’s Agent and nominee (if any)
were separately insured; such insurance shall include cross liability and
severability of interest clauses;   (c)   boiler and machinery or equipment
breakdown insurance, including repair or replacement endorsement, in an amount
satisfactory to the Landlord and providing coverage with respect to all objects
introduced into the Leased Premises by or on behalf of the Tenant or otherwise
constituting Leasehold Improvements;   (d)   plate glass insurance on all
internal and external glass within or fronting the Leased Premises; however,
notwithstanding the foregoing, the Tenant may elect to self-insure for the
insurance described in this Subsection 9.02(d);   (e)   business interruption
insurance on the profit form providing all risks coverage with a period of
indemnity of not less than 12 months and subject to a stated amount co-insurance
clause. The Tenant, or a Permitted Transferee, may elect to self-insure for the
insurance described in this Subsection 9.02(e);

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 17

 



--------------------------------------------------------------------------------



 



(f)   any other form of insurance in such amounts and against such risks as the
Landlord may from time to time reasonably require provided such other forms of
insurance are standard types of insurance usually maintained by tenants in the
real estate industry in similar office buildings as the Building.

The Tenant acknowledges and agrees that it shall be solely responsible for
insuring the Leasehold Improvements, its equipment and stock and any other
property owned or brought into the Leased Premises by the Tenant whether affixed
to the Building or not.

The insurance policies referred to in this Section shall be subject to such
higher limits as the Tenant, or the Landlord acting reasonably, or any mortgagee
of the Landlord’s interest in the Project may require from time to time. The
policies of insurance referred to in Subsections 9.02(a), (b), (c), (d), (e),
(f) and (g) shall contain a waiver of the insurer’s right of subrogation as
against the Landlord. The Tenant hereby waives its right of recovery against the
Landlord, its employees and those for whom the Landlord is in law responsible
with respect to all Claims required to be insured against by the Tenant
hereunder. Any and all deductibles in the Tenant’s insurance policies shall be
borne solely by the Tenant and shall not be recovered or attempted to be
recovered from the Landlord. In addition, all such policies shall be
non-contributing with, and will apply only as primary and not excess to, any
insurance proceeds available to the Landlord.
The Tenant shall provide to the Landlord at the commencement of the Term and at
least 30 days prior to the renewal of all insurance referred to in this
Section 9.02, and promptly at any time upon request, a certificate of insurance
evidencing the insurance coverage maintained by the Tenant in accordance with
this Section 9.02. The delivery to the Landlord of a certificate of insurance or
any review thereof by or on behalf of the Landlord shall not limit the
obligation of the Tenant to provide and maintain insurance pursuant to this
Section 9.02 or derogate from the Landlord’s rights if the Tenant shall fail to
fully insure.
All policies shall provide that the insurance shall not be cancelled or changed
to the prejudice of the Landlord without at least 30 days’ prior written notice
given by the insurer to the Landlord. All policies of insurance shall be placed
with a company licensed to sell commercial insurance in Canada.
The Tenant acknowledges and agrees that, if it fails to obtain and maintain in
force any of the insurance policies set out in this Section 9.02, then the
Tenant shall indemnify and hold harmless the Landlord in respect of any losses
arising therefrom.
9.03 Placement of Tenant’s Insurance by Landlord — If the Tenant fails to place
or maintain all or any of the insurance coverage referred to in Section 9.02,
the Landlord may, at its option, place all or any part of such insurance in the
name of or on behalf of the Tenant and the Tenant shall pay to the Landlord upon
demand all costs incurred by the Landlord in so doing including, without
limitation, the premium or premiums for such insurance together with the
Landlord’s administrative fee of 15% of such premium.
9.04 Limitation of Landlord’s Liability — The Landlord, the Landlord’s Agent,
their employees and any Person for whom any of them are in law responsible shall
not be liable under any circumstances for any damage caused by anything done or
omitted to be done by any other tenant of the Project or any Person for whom
such tenant is in law responsible.
9.05 Environmental Issues
(1) Landlord’s Requirements - The Tenant shall not bring into or allow to be
present in the Leased Premises or the Project any Pollutants except such as are
disclosed in Schedule H hereto. If the Tenant shall bring, create, discharge or
release upon, in or from the Project, including the Leased Premises, any
Pollutants, whether or not disclosed in Schedule H and whether during the Term
of this Lease or any prior lease by the Tenant, then such Pollutants shall be
and remain the sole property of the Tenant and the Tenant shall promptly remove
same at its sole cost at the expiration or sooner termination of the Term or
sooner if required by the Landlord.
(2) Governmental Requirements - If, during the Term or any renewal or extension
of this Lease or at any time thereafter, any governmental authority shall
require the clean-up of any Pollutants:

(a)   held in, discharged in or from, released from, abandoned in, or placed
upon the Leased Premises or the Project by the Tenant or its employees or those
for whom it is in law responsible; or   (b)   released or disposed of by the
Tenant or its employees or those for whom it is in law responsible;

whether during the Tenant’s occupancy of the Leased Premises or any other
premises in the Project pursuant to this Lease or any prior lease by the Tenant
of the Leased Premises or any other

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 18

 



--------------------------------------------------------------------------------



 



premises in the Project, then the Tenant shall, at its own expense, carry out
all required work, including preparing all necessary studies, plans and
approvals and providing all bonds and other security required by any
governmental authority or required by the Landlord and shall provide full
information with respect to all such work to the Landlord; provided that the
Landlord may, at its option, perform any such work at the Tenant’s sole cost and
expense, payable on demand as additional Rent.
(3) Environmental Covenants - In addition to and without restricting any other
obligations or covenants herein, the Tenant covenants that it will:

(a)   comply in all respects with all Environmental Laws relating to the Leased
Premises or the use of the Leased Premises;   (b)   promptly notify the Landlord
in writing of any notice by any governmental authority alleging a possible
violation of or with respect to any other matter involving any Environmental
Laws relating to operations in the Leased Premises or relating to any Person for
whom it is in law responsible or any notice from any other party concerning any
release or alleged release of any Pollutants; and   (c)   permit the Landlord
upon prior notice to the Tenant to:

  (i)   enter and inspect the Leased Premises and the operations conducted
therein;     (ii)   conduct tests and environmental assessments or appraisals;  
  (iii)   remove samples from the Leased Premises; and     (iv)   examine and
make copies of any documents or records relating to the Leased Premises and
interview the Tenant’s employees as necessary; and

(d)   promptly notify the Landlord of the existence of any Pollutants in the
Project.

In the exercise of its rights pursuant to Subsection (3)(c) of this
Section 9.05, the Landlord shall use reasonable efforts to not materially
interfere with or materially adversely affect access to and egress from the
Leased Premises and the business of the Tenant carried on in the Leased Premises
and shall repair at its sole cost and expense all damage caused to the Leased
Premises or its contents as a result of the exercise of any such rights.
(4) Environmental Indemnification - The Tenant shall, during the Term and at all
times thereafter, indemnify and hold the Landlord harmless from and against any
and all losses, damages, penalties, fines, costs, fees and expenses (including
legal fees on a solicitor and client or substantial indemnity basis and
Consultants’ fees and expenses) resulting from:

(a)   any breach of or non-compliance with the environmental obligations and
covenants of the Tenant as set out in this Lease; and   (b)   any legal or
administrative action commenced by, or claim made or notice from, any third
party, including, without limitation, any governmental authority, to or against
the Landlord and pursuant to or under any Environmental Laws or concerning a
release or alleged release of Pollutants at the Project into the environment to
the extent in each instance caused by the Tenant or its employees or those for
whom it is in law responsible.

(5) Environmental Indemnification (Landlord) - The Landlord shall, during the
Term and at all times thereafter, indemnify and hold the Tenant harmless from
and against any and all losses, damages, penalties, fines, costs, fees and
expenses (including legal fees on a solicitor and client or substantial
indemnity basis and Consultants’ fees and expense) resulting from:

(a)   any breach of or non-compliance with the environmental obligations and
covenants of the Landlord as set out in this Lease; and   (b)   any legal or
administrative action commenced by, or claim made or notice from, any third
party, including, without limitation, any governmental authority, to or against
the Tenant and pursuant to or under any Environmental Laws or concerning a
release or alleged release of Pollutants at the Project into the environment to
the extent in each instance caused by the Landlord or its employees or those for
whom it is in law responsible.

ARTICLE 10.00 — DAMAGE AND DESTRUCTION
10.01 Limited Damage to Leased Premises, Access or Services — If during the
Term, the Leased Premises or any part thereof, or other portions of the Building
providing access or Services essential to the Leased Premises, shall be
destroyed or damaged by any hazard the Landlord, if

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 19

 



--------------------------------------------------------------------------------



 



permitted by law to do so, shall proceed with reasonable diligence to rebuild
and restore or repair the Leased Premises or comparable premises or such access
routes or Service systems, as the case may be, in conformance with current
laws.The covenants of the Tenant to repair shall not include any repairs of
damage required to be made by the Landlord under this Section 10.01. For greater
certainty, it is understood and agreed that, upon substantial completion of the
Landlord’s work, the Tenant shall repair or restore the Leased Premises as
required by Section 7.06. Rent payable by the Tenant shall abate from the date
of such damage or destruction to the date which is the 91st day following
substantial completion of the Landlord’s work as determined by the Landlord’s
independent and duly qualified architect or engineer or restoration of access or
Services, as the case may be. If less than all of the Leased Premises is
destroyed or damaged as contemplated in this Section 10.01, Rent payable by the
Tenant shall abate from the date of such damage or destruction to the date which
is the 31st day following substantial completion of the Landlord’s work in the
same proportion as the Rentable Area of the Leased Premises so damaged or
destroyed is of the total Rentable Area of the Leased Premises.
10.02 Major Damage to Leased Premises — Notwithstanding any other right of
termination contained herein, if the Leased Premises shall be damaged or
destroyed by any hazard, and if in the opinion of the Landlord’s architect or
engineer, given within 30 Business Days of the happening of said damage or
destruction, said damage or destruction is to the extent that the Leased
Premises shall be incapable of being rebuilt or repaired or restored with
reasonable diligence within 6 months after the occurrence of such damage or
destruction, then the Landlord or the Tenant may, at its option, terminate this
Lease by notice in writing to the other. If such notice is given by the Landlord
or the Tenant under this Section 10.02, then this Lease shall terminate on the
date of such notice and the Tenant shall immediately surrender the Leased
Premises and all interest therein to the Landlord and Rent shall be apportioned
and shall be payable by the Tenant only to the date of such damage or
destruction and the Landlord may thereafter re-enter and repossess the Leased
Premises. For greater certainty, it is understood and agreed that if this Lease
is not terminated as aforesaid, upon substantial completion of the Landlord’s
work, the Tenant shall repair or restore the Leased Premises as required by
Section 7.06.
10.03 Damage to Building — Notwithstanding anything to the contrary contained in
this Lease or that the Leased Premises may not be affected, if in the reasonable
opinion or determination of the Landlord’s independent and duly qualified
architect or engineer, rendered within 30 Business Days of the happening of
damage or destruction, the Building shall be damaged or destroyed to the extent
that any one or more of the following conditions exist:

(a)   the Building must be totally or partially demolished, whether or not to be
reconstructed in whole or in part;   (b)   the Building shall be incapable of
being rebuilt or repaired or restored with reasonable diligence within 6 months
after the occurrence of such damage or destruction;   (c)   more than 35% of the
Total Rentable Area of the Building is damaged or destroyed; or   (d)   any or
all of the heating, ventilating, air conditioning, electrical, mechanical or
elevator systems in the Building are damaged or destroyed as reasonably
determined by the Landlord’s architect or engineer and cannot be repaired or
rebuilt or restored with reasonable diligence within 6 months after the
occurrence of such damage or destruction;

then the Landlord may at its sole option terminate this Lease by notice in
writing to the Tenant. If notice is given by the Landlord under this
Section 10.03, then this Lease shall terminate from the date of such notice and
the Tenant shall immediately surrender the Leased Premises and all interest
therein to the Landlord and Rent shall be apportioned and shall be payable by
the Tenant only to the date of such notice and the Landlord may thereafter
re-enter and repossess the Leased Premises. If the Building is damaged to the
extent described in this Section 10.03 and the Landlord does not terminate this
Lease, the Landlord will, rebuild or repair the Building to base building
standards, but the rebuilt or repaired Building may be different in
configuration and design from that comprising the Project prior to the damage or
destruction.
10.04 No Abatement — Except as specifically provided in this Article 10.00,
there shall be no abatement of Rent and the Landlord shall have no liability to
the Tenant by reason of any injury to, loss of or interference with the Tenant’s
business or property arising directly or indirectly from fire or other casualty,
howsoever caused, or from the making of any repairs resulting therefrom or to
any portion of the Building or the Leased Premises.
10.05 Notify Landlord — The Tenant shall immediately notify the Landlord or its
representative in the Project in case of fire or any accident or material defect
in the Project, the Leased Premises or any systems thereof of which it becomes
aware and, as well, of any matter or condition which may cause injury or damage
to the Project or any person or property located therein.
10.06 Expropriation — In the event of Expropriation of all or part of the Leased
Premises and/or the Building, neither the Landlord nor the Tenant shall have a
claim against the other for the shortening

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 20

 



--------------------------------------------------------------------------------



 



of the Term, nor the reduction or alteration of the Leased Premises or the
Building. The Landlord and the Tenant shall each look only to the Expropriating
authority for compensation. The Landlord and the Tenant agree to cooperate with
one another so that each is able to obtain the maximum compensation from the
Expropriating authority as may be permitted in law in relating to their
respective interests in the Leased Premises and the Building. Nothing herein
contained shall be deemed or construed to prevent the Landlord or the Tenant
from enforcing and prosecuting a claim for the value of their respective
interests in any Expropriation proceedings. However, to the extent that a part
of the Project other than the Leased Premises is Expropriated, the full proceeds
paid or awarded therefor will belong solely to the Landlord and the Tenant will
assign to the Landlord any rights it might have or acquire in respect of such
proceeds or awards and will execute those documents that the Landlord reasonably
requires in order to give effect to this intention.
Where used in this Section 10.06 “Expropriation” means expropriated by a
governmental or municipal authority, or transferred, conveyed or dedicated in
contemplation of a threatened expropriation and “Expropriated” and
“Expropriating” have corresponding meanings.
ARTICLE 11.00 — DEFAULT
11.01 Arrears — The Tenant shall pay monthly to the Landlord interest at a rate
per annum of Prime Rate plus 5% upon all Rent required to be paid hereunder from
the due date for payment thereof until the same is fully paid and satisfied.
In addition to the interest charges, in order to cover the extra expense
involved in handling delinquent payments, the Tenant, at the Landlord’s sole
option, shall pay to the Landlord a charge of $100.00 (the “Late Charge”) when
any instalment of Rent is received by the Landlord after the relevant due date
thereof.
In addition, if any cheque presented to the Landlord by the Tenant representing
payment of Rent is not honoured by the Tenant’s bank or such cheque is returned
to the Landlord indicating that there are not sufficient funds in the Tenant’s
account to honour such cheque, the Tenant shall pay to the Landlord a charge of
$50.00 for the first such occurrence during the Term, $150.00 for the second
such occurrence during the Term and $250.00 for each such subsequent occurrence
during the Term (the “NSF Charge”). It is hereby understood and agreed that the
Late Charge and the NSF Charge is charged as Rent and not as a penalty or
interest, for the purpose of defraying the Landlord’s expenses incident to the
processing of such overdue payments and that such Late Charge or NSF Charge is
due and payable on and from the day immediately following the due date of such
overdue payment or, if no due date is specified in this Lease, then on the 10th
day following demand for same by the Landlord.
11.02 Costs of Enforcement — The Tenant shall indemnify the Landlord against all
costs and charges (including legal fees on a solicitor and client or substantial
indemnity basis and the Landlord’s reasonable administration charges) reasonably
incurred either during or after the Term in enforcing payment of Rent hereunder
and in obtaining possession of the Leased Premises after default of the Tenant
or upon expiration or earlier termination of this Lease or in enforcing any
covenant, proviso or agreement of the Tenant herein contained or in determining
the Landlord’s rights or the Tenant’s obligations under this Lease or both. All
such costs and charges shall be paid by the Tenant to the Landlord forthwith
upon demand.
11.03 Performance of Tenant’s Obligations — All covenants and agreements to be
performed by the Tenant under any of the terms of this Lease shall be performed
by the Tenant, at the Tenant’s sole cost and expense, and without any abatement
of Rent except as is otherwise provided for in this Lease. If the Tenant fails
to perform any act to be performed by it hereunder then, in the event of an
emergency, either real or perceived, or if the failure continues for 10 days
following notice thereof, the Landlord may (but shall not be obligated to)
perform the act without waiving or releasing the Tenant from any of its
obligations relative thereto, but having commenced to do so may cease to do so
without completing performance thereof. All sums paid and costs incurred by the
Landlord in so performing the act, plus 20% of the cost for overhead and
supervision together with interest thereon at the rate set out in Section 11.01
from the date payment was made or such cost was incurred by the Landlord, shall
be payable by the Tenant to the Landlord on demand.
11.04 Remedies on Default — Upon the happening of an Event of Default the
Landlord may, at its option, and in addition to and without prejudice to all
rights and remedies of the Landlord available to it either by any other
provision of this Lease or by statute or the general law, exercise any one or
more of the following remedies:

(a)   be entitled to the full amount of the current month’s and the next ensuing
3 months’ instalments of Rent which shall immediately become due and payable and
the Landlord may immediately distrain for the same, together with any arrears
then unpaid;   (b)   without notice or any form of legal process, forthwith
re-let or sublet the Leased Premises or any part or parts thereof for whatever
term or terms and at whatever rent and upon whatever

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 21

 



--------------------------------------------------------------------------------



 



other terms, covenants and conditions the Landlord considers advisable
including, without limitation, the payment or granting of inducements all on
behalf of the Tenant; and on each such re-letting or subletting the rent
received by the Landlord therefrom will be applied first to reimburse the
Landlord for any such inducements and for any expenses, capital or otherwise,
incurred by the Landlord in making the Leased Premises ready for re-letting or
subletting; and secondly to the payment of any costs and expenses of re-letting
or subletting including brokerage fees and legal fees on a solicitor and client
or substantial indemnity basis; and third to the payment of Rent; and the
residue, if any, will be held by the Landlord and applied to payment of Rent as
it becomes due and payable. If rent received from re-letting or subletting
during any month is less than Rent to be paid during that month hereunder, the
Tenant will pay the deficiency which will be calculated and paid monthly on or
before the first day of every month; and no re-letting or subletting of the
Leased Premises by the Landlord or entry by the Landlord or its agents upon the
Leased Premises for the purpose of re-letting or subletting or other act of the
Landlord relating thereto including, without limitation, changing or permitting
a subtenant to change locks, will be construed as an election on its part to
terminate this Lease unless a written notice of termination is given to the
Tenant; and if the Landlord elects to re-let or sublet the Leased Premises
without terminating, it may afterwards elect to terminate this Lease at any time
by reason of any Event of Default then existing;

(c)   seize and sell such goods, chattels and equipment of the Tenant as are in
the Leased Premises and the Landlord may, but shall not be obligated to, apply
the proceeds thereof to all Rent to which the Landlord is then entitled under
this Lease. Any such sale may be effected by public auction, private sale or
otherwise, and either in bulk or by individual item, or partly by one means and
partly by another, all as the Landlord in its sole discretion may decide;   (d)
  terminate this Lease by leaving upon the Leased Premises notice in writing of
the termination, and such termination shall be without prejudice to the
Landlord’s right to damages; it being agreed that the Tenant shall pay to the
Landlord on demand as damages the loss of income of the Landlord to be derived
from this Lease and the Leased Premises for the unexpired portion of the Term
had it not been terminated; or   (e)   re-enter into and upon the Leased
Premises or any part thereof in the name of the whole and repossess and enjoy
the same as of the Landlord’s former estate, anything herein contained to the
contrary notwithstanding;

and the Tenant shall pay to the Landlord forthwith upon demand all expenses of
the Landlord in re-entering, terminating, re-letting, collecting sums due or
payable by the Tenant or realizing upon assets seized or otherwise exercising
its rights and remedies under this Section 11.04 including tenant inducements,
leasing commissions, legal fees on a solicitor and client or substantial
indemnity basis and all disbursements and the expense of keeping the Leased
Premises in good order, repairing the same and preparing the same for
re-letting.
In addition, and without limiting the generality of the foregoing provisions of
this Section 11.04, upon the happening of an Event of Default, and as a
consequence thereof this Lease is terminated in accordance with such provisions,
the Landlord shall have no further liability to pay to the Tenant or any third
party any amount on account or in respect of a refund of any Security Deposit,
prepaid Rent or prepaid Taxes or any tenant inducement, leasehold improvement
allowance, lease takeover or lease subsidy or any other concession or inducement
otherwise provided to the Tenant under or with respect to this Lease, and any
Rent free period otherwise provided to the Tenant hereunder shall be null and
void and of no further force or effect and Rent shall be payable in full
hereunder without regard to any such Rent free period.
11.05 Availability of Remedies — The Landlord may from time to time resort to
any or all of the rights and remedies available to it upon the occurrence of an
Event of Default either by any provision of this Lease or by statute or the
general law, all of which rights and remedies are intended to be cumulative and
not alternative, and the express provisions herein as to certain rights and
remedies are not to be interpreted as excluding any other or additional rights
or remedies available to the Landlord by statute or the general law.
11.06 Waiver — If the Landlord or the Tenant shall overlook, excuse, condone or
suffer any default, breach or non-observance by the other of any obligation
hereunder, this shall not operate as a waiver of the obligation in respect of
any continuing or subsequent default, breach or non-observance and no such
waiver shall be implied but shall only be effective if expressed in writing.
The Landlord’s acceptance of Rent after a default is not a waiver of any
preceding default under this Lease even if the Landlord knows of the preceding
default at the time of acceptance of the Rent. No term, covenant or condition of
this Lease shall be considered to have been waived by the Landlord or the Tenant
unless the waiver is in writing. Except as is otherwise provided for in this
Lease, the Tenant waives any statutory or other rights in respect of abatement,
set-off or compensation in its favour that may exist or come into existence
hereafter with respect to Rent.

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 22

 



--------------------------------------------------------------------------------



 



11.07 Waiver of Exemption and Redemption — Notwithstanding anything contained in
any statute now or hereafter in force limiting the right of distress, none of
the Tenant’s goods or chattels in the Leased Premises at any time during the
Term shall be exempt from levy by distress for Rent in arrears, and this
agreement of the Tenant in this Section may be pleaded as an estoppel against
the Tenant. Notwithstanding the foregoing, the Landlord shall not be entitled to
effect a distress against computer software, computer disks, CD-ROMs, computer
programs and tapes, client and customer property (including, without limitation,
computer hardware and software), as well as the servers in any offices in the
Leased Premises and any data in the hard drives of any computers on the Leased
Premises, nor against the books, records, accounts, files, correspondence and
documents found upon the Leased Premises or any part thereof including, without
limitation, all proprietary and confidential information and the Landlord hereby
waives any right, statutory or otherwise, to levy a distress in that regard.
11.08 Companies’ Creditors Arrangement Act — By virtue of its interest in this
Lease, the importance of the Tenant continuing to carry on business in the
Leased Premises in accordance with this Lease, and the Landlord’s entitlement to
damages where this Lease is terminated by reason of an Event of Default, the
Landlord does and will (despite any changes in circumstances of the Tenant or
its business) constitute a separate class or category of creditor in any plan of
arrangement or other proposal submitted by or on behalf of the Tenant under the
Companies’ Creditors Arrangement Act (Canada) or any similar legislation for
bankrupt or insolvent debtors.
ARTICLE 12.00 — ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS
12.01 Request for Consent — The Tenant shall not effect a Transfer of this Lease
or of all or part of the Leased Premises without the prior consent in writing of
the Landlord, which consent shall not, provided no Event of Default has
occurred, be unreasonably withheld or delayed. Provided that the Tenant shall,
at the time the Tenant shall request the consent of the Landlord, deliver to the
Landlord such information in writing (herein called the “required information”)
as the Landlord may reasonably require respecting the proposed Transferee
including, without limitation, the name, address, nature of business, financial
responsibility and standing of such proposed Transferee.
12.02 Basis for Consent — Notwithstanding anything in the Landlord and Tenant
Act, the Commercial Tenancies Act or any other statute or law and without
limiting the grounds upon which a consent may be refused, the Landlord will not
be deemed to be unreasonable in refusing consent when:

(a)   the giving of such consent would place the Landlord in breach of any other
tenant’s lease in the Project or the proposed use by the Transferee (if same is
other than for general office purposes) is not substantially the same as that of
the Tenant;   (b)   such consent is requested for a mortgage, charge, debenture
(secured by floating charge or otherwise) or other encumbrance of, or in respect
of, this Lease or the Leased Premises or any part of them;   (c)   the
Transferee, in the opinion of the Landlord: (i) does not have a history of
successful business operation in the business to be conducted in the Leased
Premises; (ii) does not have a good credit rating or a substantial net worth; or
(iii) there is a history of default under other leases by the Transferee or by
companies or partnerships that the Transferee was a principal shareholder of or
a partner in at the time of the default;   (d)   in the case of a Transfer to a
subtenant of less than the entire Leased Premises, if such would result in a
configuration which: (i) would require access to be provided through space
leased or held for lease to another tenant or improvements to be made outside of
the Leased Premises; or (ii) would, in the sole opinion of the Landlord, be
unreasonable to attempt to re-lease to a third party provided that this
Subsection 12.02(f) shall not apply so long as the portion of the Leased
Premises to be sublet is located on a full floor leased by the Tenant;   (e)  
the required information received from the Tenant or the proposed Transferee is
not sufficient in the Landlord’s opinion to enable the Landlord to make a
determination concerning the matters set out above; or   (f)   the use of the
Leased Premises by the proposed Transferee if same be other than that permitted
pursuant to Item 9 of the Term Sheet, in the Landlord’s opinion arrived at in
good faith, could result in excessive use of the systems or Services in the
Project, be inconsistent with the image and standards of the Project or expose
the occupants of the Project to risk of harm, damage or interference with their
use and enjoyment thereof, or reduce the value of the Project.

The Landlord shall not be liable for any claims, actions, damages, liabilities,
losses or expenses of the Tenant or any proposed Transferee arising out of the
Landlord’s unreasonably withholding its

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 23

 



--------------------------------------------------------------------------------



 



consent to any Transfer and the Tenant’s only recourse will be to bring an
application for a declaration that the Landlord must grant its consent to the
Transfer.
In no event shall any Transfer to which the Landlord may have consented release
or relieve the Tenant or any Indemnifier from its obligations fully to perform
all the terms, covenants and conditions of this Lease, the Indemnity Agreement
or any remaining unexercised renewals or extensions of this Lease or the Term on
its part to be performed and, in any event, the Tenant shall be liable for the
Landlord’s costs incurred in connection with the Tenant’s request for consent as
set out in Subsection 12.03(g).
12.03 Terms and Conditions Relating to Consents — The following terms and
conditions apply in respect of a consent given by the Landlord to a Transfer:

(a)   the consent by the Landlord is not a waiver of the requirement for consent
to subsequent Transfers, and no Transfer shall relieve the Tenant of its
obligations under this Lease, unless specifically so provided in writing;   (b)
  no acceptance by the Landlord of Rent or other payments by a Transferee is:
(i) a waiver of the requirement for the Landlord to consent in writing to the
Transfer; (ii) the acceptance of the Transferee as tenant or subtenant; or
(iii) a release of the Tenant or Indemnifier from its obligations under this
Lease or any Indemnity Agreement;   (c)   the Landlord may apply amounts
collected from the Transferee to any unpaid Rent;   (d)   the Transferor, unless
the Transferee is a subtenant of the Tenant, will retain no rights under this
Lease in respect of obligations to be performed by the Landlord or in respect of
the use or occupation of the Leased Premises after the Transfer and will execute
an Indemnity Agreement on the Landlord’s standard form in respect of obligations
to be performed after the Transfer by the Transferee;   (e)   the Transferee
shall, when required by the Landlord, jointly and severally with the Tenant,
enter into an agreement directly with the Landlord agreeing that the Transferee
will be bound from and after the effective date of the Transfer by all the terms
of this Lease as it relates to the portion of the Leased Premises which is the
subject matter of the Transfer (except for any Transferee who is not an assignee
of this Lease which need only covenant and agree to pay the minimum rent and
additional rent set out in its occupancy agreement as opposed to the Rent set
out in this Lease as it relates to the portion of the Leased Premises which is
the subject matter of the Transfer) and the Tenant will not be released nor
relieved from its obligations under this Lease including, without limitation,
the obligation to pay Rent;   (f)   in the event that this Lease is disaffirmed,
disclaimed or terminated by any trustee in bankruptcy of a Transferee, the
original Tenant named in this Lease shall be deemed, upon notice by the Landlord
given within 30 days of such disaffirmation, disclaimer or termination to have
entered into a lease with the Landlord containing the same terms and conditions
as in this Lease, with the exception of the Term of such Lease which shall
expire on the date on which this Lease would have ended save for such
disaffirmation, disclaimer or termination; and   (g)   any documents relating to
a Transfer or the Landlord’s consent will be prepared by the Landlord or its
solicitors and a reasonable administration charge of at least $250.00 and the
greater of: (i) a reasonable document preparation fee of at least $450.00; or
(ii) those legal fees on a solicitor and client or substantial indemnity basis
incurred by the Landlord will be paid to the Landlord by the Tenant on demand.

12.04 Subsequent Transfers — The Landlord’s consent to a Transfer shall not be
deemed to be consent to any subsequent Transfer, whether or not so stated.
12.05 Profit Rents upon Transfers — In the event of any Transfer by the Tenant
by virtue of which the Tenant receives a rent which is directly referable to the
Tenant’s interest in this Lease in the form of cash, goods or services from the
Transferee which is greater than the Rent payable hereunder to the Landlord, the
Tenant shall pay any such excess to the Landlord (after deducting the Tenant’s
costs on account of real estate commissions, the value of not more than a
3 month rent-free period, inducements and improvement allowances granted to the
Transferee and all other reasonable direct costs incurred by the Tenant to
effect the Transfer) in addition to all Rent payable under this Lease and such
excess rent shall be deemed to be further Rent payable hereunder.
12.06 Advertising — The Tenant shall not advertise the Leased Premises or any
part thereof as being available for leasing or this Lease as being available for
transfer in any medium and will not cause or permit any such advertisement,
unless the Landlord has permitted the Tenant to do so in writing and has given
written approval of the wording of such advertisement, which permission and
approval may not be unreasonably withheld.

MORGUARD February 2005 - Net Office, Multi-Tenant (General Application) Page 24

 



--------------------------------------------------------------------------------



 



The Tenant shall pay all costs associated with the granting and perfection of
mortgages, charges and security interests granted pursuant to this Lease upon
any Transfer.
ARTICLE 13.00 — TRANSFERS BY LANDLORD
13.01 Sale, Conveyance and Assignment — Nothing in this Lease shall restrict the
right of the Landlord to sell, convey, assign, pledge or otherwise deal with the
Project, subject (except as provided in Section 13.03) only to the rights of the
Tenant under this Lease.
13.02 Effect of Transfer — A sale, conveyance or assignment of the Project by
the Landlord shall operate to release the Landlord from liability from and after
the effective date thereof in respect of all of the covenants, terms and
conditions of this Lease, express or implied, except as they may relate to the
period prior to the effective date, and the Tenant shall thereafter look solely
to the Landlord’s successor in interest.
13.03 Subordination — Subject to Section 13.04, this Lease, at the option of any
mortgagee, trustee or chargee, is and shall be subject and subordinate in all
respects to any and all mortgages (including deeds of trust and mortgage) now or
hereafter registered against title to the Building or Land and all advances
thereunder, past, present and future and to all renewals, modifications,
consolidations, replacements and extensions thereof, so long as the holder(s) of
any such mortgage(s), deed(s) of trust or charge(s) first provides the Tenant
with its standard form of non-disturbance agreement which shall provide that, so
long as the Tenant is not in default of a material covenant under this Lease, it
shall be entitled to remain undisturbed in its possession of the Leased
Premises, subject to the terms, covenants and conditions of this Lease. Subject
to being first provided with such a non-disturbance agreement, the Tenant agrees
to execute promptly and in any event within 10 days after request therefor by
the Landlord or the mortgagee or trustee under any such mortgage or deed of
trust and mortgage an instrument of subordination as may be requested.
13.04 Attornment — The Tenant agrees, whenever requested by any mortgagee,
trustee or chargee (in this Section 13.04 and in Section 13.05 called the
“Mortgagee”) taking title to the Project by reason of foreclosure or other
proceedings for enforcement of any mortgage or deed of trust, or by delivery of
a deed in lieu of such foreclosure or other proceeding, to attorn to such
Mortgagee as a tenant under all of the terms of this Lease. The Tenant agrees to
execute promptly and in any event within 10 days after a request by any
Mortgagee an instrument of attornment as may be required by it.
13.05 Effect of Attornment — Upon attornment pursuant to Section 13.04, this
Lease shall continue in full force and effect as a direct lease between the
Mortgagee and the Tenant, upon all of the same terms, conditions and covenants
as are set forth in this Lease except that, after attornment, the Mortgagee and
its successors in title shall not be:

(a)   liable for any act or omission of the Landlord;   (b)   subject to any
offset or defence which the Tenant might have against the Landlord; or   (c)  
bound by any prepayment by the Tenant of more than 1 month’s instalment of Rent
unless the prepayment shall have been approved in writing by the Mortgagee or by
any predecessor of the Mortgagee’s former interest as mortgagee of the Project.

ARTICLE 14.00 — SURRENDER
14.01 Possession and Restoration
(1) Upon the expiration or other termination of the Term, the Tenant shall
immediately quit and surrender possession of the Leased Premises and all
Leasehold Improvements in substantially the condition in which the Tenant is
required to maintain the Leased Premises pursuant to this Lease, excepting only
reasonable wear and tear, damage covered by the insurance required to be
maintained by the Landlord pursuant to Section 9.01 of this Lease or otherwise
maintained by the Landlord and the Landlord’s maintenance, repair and
replacement obligations under this Lease, and the Tenant shall deliver to the
Landlord the keys, mechanical or otherwise, and combinations, if any, to the
locks in the Leased Premises and entries thereto. In addition, the Landlord
shall have the right, at its sole option upon expiration or other termination of
the Term, to require that the Tenant remove or cause to be removed at the
Tenant’s cost all or any part of any wiring, cables, risers or similar
installations appurtenant thereto installed by the Tenant or on the Tenant’s
behalf in the risers of the Building (the “Wiring”) and to restore the risers
and other parts of the Project affected by the installation or removal of the
Wiring to their condition existing prior to the installation of the Wiring (the
“Wire Restoration Work”). Notwithstanding the foregoing, the Landlord may, at
its sole option,

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page 25

 



--------------------------------------------------------------------------------



 



perform the Wire Restoration Work at the Tenant’s sole cost and expense. Upon
surrender, all right, title, and interest of the Tenant in the Leased Premises
and all Leasehold Improvements located therein and in all Wiring shall cease.
(2) If the Landlord elects to perform the said removal and restoration work
and/or the Wire Restoration Work, 90 days (or as soon after such date as is
reasonably possible) prior to the expiration of the Term the Landlord may
inspect the Leased Premises to determine the extent of the Wire Restoration Work
and upon receipt of the Landlord’s estimate of the costs thereof (the
“restoration cost”) the Tenant shall provide to the Landlord, by certified
cheque, the restoration cost.
14.02 Tenant’s Trade Fixtures and Personal Property — After the expiration or
other termination of the Term or in the event of the abandonment of the Leased
Premises by the Tenant, all of the Tenant’s trade fixtures and personal property
remaining in the Leased Premises shall be deemed conclusively to have been
abandoned by the Tenant and may be appropriated, sold, destroyed or otherwise
disposed of by the Landlord without notice or obligation to compensate the
Tenant or to account therefor, and the Tenant shall pay to the Landlord upon
written demand all of the costs incurred by the Landlord in connection
therewith.
14.03 Overholding — If the Tenant remains in the Leased Premises or any part
thereof after the expiration or other termination of the Term:

(a)   without the consent of the Landlord, no yearly or other periodic tenancy
shall be created and the Tenant shall be deemed, notwithstanding any statutory
provision or legal assumption to the contrary, to be occupying the Leased
Premises as a tenant at will of the Landlord, which tenancy may be terminated at
any time by the Landlord without the necessity of any prior notice to the
Tenant, but the Tenant shall be bound by the terms and provisions of this Lease
except any options thereby granted to the Tenant and except the Basic Rent which
shall be twice the greater of: (i) the rate provided for herein for the final
year of the Term; and (ii) the market rate for similar premises as determined by
the Landlord at the time of such overholding, and subject to such additional
obligations and conditions as the Landlord may impose by notice to the Tenant;
or

(b)   with the consent of the Landlord and agreement as to the Rent payable, the
tenancy shall be month-to-month at the Rent agreed and otherwise on the terms
and conditions of this Lease, but without any option to renew or for a new
lease.

The Landlord may recover possession of the Leased Premises during any period
with respect to which the Tenant has prepaid the amount payable under Subsection
14.03(a).
The Tenant shall promptly indemnify and hold harmless the Landlord from and
against all Claims against the Landlord as a result of the Tenant remaining in
possession of all or any part of the Leased Premises after the expiry of the
Term without the consent of the Landlord (including, without limitation, any
compensation to any new tenant or tenants which the Landlord may elect to pay
whether to offset the cost of overtime work or otherwise).
ARTICLE 15.00 — GENERAL
15.01 Estoppel Certificates — The Tenant shall whenever requested by the
Landlord, a prospective purchaser or any mortgagee (including any trustee under
a deed of trust and mortgage) promptly, and in any event within 10 days after
request, execute and deliver to the Landlord or to any party or parties
designated by the Landlord a certificate in writing as to the then status of
this Lease, including as to whether it is in full force and effect, is modified
or unmodified, confirming the Rent payable hereunder and each element hereof and
the then state of the accounts between the Landlord and the Tenant, the
existence or non-existence of defaults and any other matters pertaining to this
Lease in respect of which the Landlord shall request a certificate, and provide
such other information as may reasonably be required. The party or parties to
whom such certificates are addressed may rely upon them.
15.02 Entire Agreement — There is no promise, warranty, representation,
undertaking, covenant or understanding by or binding upon the Landlord except
such as are expressly set forth in this Lease and this Lease, including the Term
Sheet and schedules hereto, contains the entire agreement between the parties
hereto.
15.03 Registration of Notice of Lease — The Tenant acknowledges the confidential
nature of this Lease and agrees with the Landlord not to register this Lease.
However, if the Tenant wishes to register a caveat or notice of this Lease, the
Tenant shall prepare and execute at the sole expense of the Tenant, an
acknowledgement, caveat or short form of lease sufficient for such purpose in
such form as will preserve the confidentiality of the Rent and other financial
terms of this Lease and submit same to the Landlord for approval, which approval
shall not be unreasonably withheld, and execution prior to registering same;
provided that, if there is a conflict between the provisions of such notice or
short form of lease and this Lease, the

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page 26

 



--------------------------------------------------------------------------------



 



provisions of this Lease shall govern. The Tenant shall discharge any such
registration upon the expiry or earlier termination of this Lease.
15.04 Project Name and Trademarks — The Tenant shall not refer to the Project or
Building by any name other than that designated from time to time by the
Landlord and the Tenant shall use the name of the Building for the business
address of the Tenant, but for no other purpose. Compliance with this Section
shall be at the sole cost and expense of the Tenant and the Tenant shall have no
claim against the Landlord for any costs or expenses incurred by the Tenant,
whether direct or indirect, in complying with this Section.
15.05 “For Lease” Signs — The Landlord shall have the right during the last
12 months of the Term to place upon the Leased Premises a notice of reasonable
dimensions stating that the Leased Premises are “for lease” and the Tenant shall
not obscure or remove such notice or permit the same to be obscured or removed.
15.06 Unavoidable Delays — If the Landlord or the Tenant (the “delayed party”)
shall be delayed, hindered or prevented in or from the performance of any of its
covenants under this Lease by any cause not within the control of the delayed
party, as determined by the Landlord acting reasonably (excluding lack of
finances of the delayed party), the performance of the covenant shall be excused
for the period during which performance is rendered impossible and the time for
performance thereof shall be extended accordingly, but this shall not excuse the
Tenant from the prompt payment of Rent or from the performance of any of its
other obligations under this Lease not related to such cause.
15.07 Limitation of Recourse — The Tenant acknowledges that, notwithstanding any
other provision contained in this Lease, the obligations of and rights against
the Landlord under this Lease shall be performed, satisfied and paid only out of
and enforced against, and recourse hereunder shall be had only after judgment
and only against, the right, title and interest of the Landlord from time to
time in, and the Landlord’s revenue derived from, the Project including without
limitation, the rents and other sums received or receivable from the Project and
any consideration received or receivable by the Landlord from the sale,
transfer, or conveyance of all or any part of the Landlord’s interest in the
Project, property insurance and rental income insurance paid or available to the
Landlord. No obligation of the Landlord hereunder or in respect hereof is
personally binding upon, nor shall any resort or recourse be had, judgment
issued or execution or other process levied against, the Landlord (except to the
extent necessary for enforcement under the first sentence of this Section 15.09
and only for that purpose), or against any other assets or revenues of the
Landlord.
If the Landlord is, or this Lease is assigned by the Landlord to, a real estate
investment trust (“REIT”), the parties acknowledge and agree that the
obligations of the REIT hereunder and under all documents delivered pursuant
hereto (and all documents to which this document may be pursuant) or which give
effect to, or amend or supplement, the terms of this Lease are not personally
binding upon any trustee thereof, any registered or beneficial holder of units
(a “Unitholder”) or any annuitant under a plan of which a Unitholder acts as a
trustee or carrier, or any officers, employees or agents of the REIT and resort
shall not be had to, nor shall recourse or satisfaction be sought from, any of
the foregoing or the private property of any of the foregoing, and the
obligations of and rights against the REIT under this Lease shall be enforced
against and recourse hereunder shall be had only after judgment and only
against, the right, title and interest of the REIT from time to time in, and
from the REIT’s revenue derived from the Project including without limitation,
the rents and other sums received or receivable from the Project and any
consideration received and receivable by the REIT from the sale, transfer, or
conveyance of all or any part of the REIT’s interest in the Project, property
insurance and rental income insurance paid or available to the REIT.
15.08 Notice — Any notice required or contemplated by any provision of this
Lease shall be given in writing and delivered either: (i) personally; or (ii) by
prepaid courier service; and if to the Landlord at the Landlord’s local office
as specified in Item 1(a) of the Term Sheet, with a copy to the Landlord’s head
office address as specified in Item 1(b) of the Term Sheet and if to the Tenant
at the Leased Premises (whether or not the Tenant has departed from, vacated or
abandoned the same), together with a copy to the Indemnifier at the address
specified in Item 11 of the Term Sheet. Notwithstanding the provision of any
statute or law relating thereto, service by means of electronic mail of any
notice required to be given in writing by either party hereto pursuant to this
Lease shall not constitute good and effective service.
Any notice shall be considered to have been given or made: (i) if delivered
personally or by prepaid courier, on the day of delivery. Either party may from
time to time by notice in writing to the other designate another address or
addresses in Canada as the address to which notices are to be sent.
If two or more Persons are named as, or bound to perform the obligations of, the
Tenant hereunder, notice given as herein provided to any one of the Persons
constituting the Tenant or so bound shall be deemed to be notice simultaneously
to all Persons constituting the Tenant and to all Persons so bound. Any notice
given to the Indemnifier or the Tenant shall be deemed to have been given
simultaneously to the other of them and to all Persons bound by their
obligations hereunder.

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page 27

 



--------------------------------------------------------------------------------



 



15.09 Delegation of Authority — The Landlord’s Agent may act on behalf of the
Landlord in any manner provided for herein. The Tenant acknowledges that, if
this Lease has been executed for and on behalf of, in the name of and with the
authority of the Landlord by the Landlord’s Agent, the covenants and agreements
of the Landlord are obligations of the Landlord and its successors and assigns
only and are not obligations personal to or enforceable against the Landlord’s
Agent in its own right. The Landlord’s Agent hereby covenants, warrants and
represents to the Tenant that it has the authority to bind the Landlord under
this Lease.
15.10 Relationship of Parties — Nothing contained in this Lease shall create any
relationship between the parties hereto other than that of landlord and tenant
and, if applicable, indemnifier.
15.11 Governing Law — This Lease shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the
province in which the Project is situated and the laws of Canada applicable
therein and shall be subject to the exclusive jurisdiction of the courts of the
province in which the Project is situated.
15.12 Amendment or Modification — No amendment, modification or supplement to
this Lease shall be valid or binding unless set out in writing and executed by
the Landlord and the Tenant with the same degree of formality as the execution
of this Lease.
15.13 Legal and Administration Costs — The Tenant shall indemnify the Landlord
against all legal fees on a solicitor and client or substantial indemnity basis
and disbursements incurred by the Landlord or by the Landlord’s Agent in
connection with the negotiation, preparation and execution of any amendment,
assignment, cancellation, approval or consent requested by the Tenant in
connection with this Lease, including the Landlord’s reasonable administration
charges. All such costs and charges shall be paid by the Tenant to the Landlord
forthwith upon demand.
15.14 Construction — All of the provisions of this Lease are to be construed as
covenants and agreements. If any provision of this Lease is illegal or
unenforceable, it shall be considered separate and severable from the remaining
provisions of this Lease, which shall remain in force and be binding as though
the provision had never been included. Any language or wording in this Lease
which has been struck out shall be deemed not to have ever been included herein
and shall not be considered in construing or interpreting any other provision of
this Lease, nor shall there be any implication that by the deletion of any
language or wording, the parties hereto intended to state the opposite of the
struck out language or wording.
15.15 Captions and Headings — The captions and headings contained in this Lease
are for convenience of reference only and are not intended to limit, enlarge or
otherwise affect the interpretation of the Articles, Sections or parts hereof to
which they apply.
15.16 Interpretation — In this Lease, “herein”, “hereof”, “hereunder”,
“hereafter” and similar expressions refer to this Lease and not to any
particular Article, Section or other portion thereof unless there is something
in the subject matter or context inconsistent therewith. Wherever necessary or
appropriate in this Lease, the plural shall be interpreted as singular, the
masculine gender as feminine or neuter and vice versa; and when there are two or
more parties bound by the Tenant’s covenants herein contained, their obligations
shall be joint and several. If the Tenant is a partnership (other than a limited
partnership), each Person who is presently a member of such partnership and each
Person who becomes a member of any successor partnership shall be and continue
to be liable jointly and severally for the performance of the obligations of
this Lease, whether or not such Person ceases to be a member of such partnership
or successor partnership and after the partnership ceases to exist.
15.17 Time of the Essence — Time shall be of the essence hereof and no extension
or variation of this Lease shall operate as a waiver of this provision.
15.18 Successors and Assigns — Subject to specific provisions contained in this
Lease to the contrary, this Lease shall enure to the benefit of and be binding
upon the successors and assigns of the Landlord and the heirs, executors and
administrators and the permitted successors and assigns of the Tenant.
15.19 Counterparts — This Lease may be executed in counterparts and the
counterparts together shall constitute an original.
15.20 Further Schedules — Any additional covenants, agreements and conditions
forming part of this Lease will be attached as Schedule E and the Landlord and
the Tenant agrees with the other to comply with the provisions of Schedule E. If
an Indemnifier is a party hereto, the form of Indemnity Agreement to be executed
by the Indemnifier and the Landlord as a separate agreement will be attached as
Schedule F.
15.21 Independent Legal Advice — The Tenant and the Indemnifier each acknowledge
that the Landlord hereby advises each of the Tenant and the Indemnifier to
obtain advice from independent legal counsel prior to signing this Lease and/or
the Indemnity Agreement. The Tenant and the

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page 28

 



--------------------------------------------------------------------------------



 



Indemnifier further acknowledge that any information provided by the Landlord is
not to be construed as legal, tax or any other expert advice and the Tenant and
the Indemnifier are cautioned not to rely on any such information without
seeking legal, tax or other expert advice.
The Landlord and the Tenant understand, acknowledge and agree that this Lease
has been freely negotiated by both parties and that, in any dispute or contest
over the meaning, interpretation, validity or enforceability of this Lease or
any of its terms or conditions, there shall be no inference, presumption or
conclusion drawn whatsoever against either party by virtue of that party having
drafted this Lease or any portion thereof.
15.22 No Offer — The Landlord will not be deemed to have made an offer to the
Tenant by furnishing an unexecuted copy of this Lease with particulars inserted.
Notwithstanding that a Security Deposit or payment of advance Rent is received
by the Landlord when this Lease is received by the Landlord for execution, no
contractual or other right will exist between the Landlord and the Tenant with
respect to the Leased Premises until the Landlord, the Tenant and the
Indemnifier, if any, have executed and delivered this Lease and any required
Indemnity Agreement.
15.23 Survival of Covenants and Indemnities — All obligations of the Landlord
and the Tenant which arise during the Term pursuant to this Lease and which have
not been satisfied at the end of the Term and all indemnities of the Landlord
and the Tenant contained in this Lease shall survive the expiration or other
termination of this Lease.
15.24 Exculpatory Provisions — In all provisions of this Lease containing a
release, indemnity or other exculpatory language in favour of the Landlord or
the Tenant, reference to the Landlord or the Tenant includes reference also to
the Landlord’s Agent and nominee (if any) and the Tenant’s agent and nominee (if
any) and any Person for whom any one or more of them is in law responsible and
the directors, officers and employees of the Landlord, the Landlord’s Agent and
nominee (if any) and the Tenant’s agent and nominee (if any) and any Person for
whom they are in law responsible (including the agents of any of them) while
acting in the ordinary course of their employment (collectively the “Released
Persons”), it being understood and agreed that, for the purposes of this
Section 15.24, the Landlord or the Tenant are deemed to be acting as the agent
or trustee on behalf of and for the benefit of the Released Persons solely to
the extent necessary for the Released Persons to take the benefit of this
Section 15.24.
15.25 Brokerage Commissions — The Tenant covenants that no act of the Tenant has
given rise nor shall give rise to any Claims against the Landlord for any
brokerage commission, finder’s fee or similar fee in respect of this Lease. The
Tenant hereby indemnifies and agrees to hold the Landlord harmless from any
Claims for such commission or fees with respect to this Lease except any which
were directly contracted for by the Landlord. The Landlord hereby acknowledges
that it is solely responsible for and will pay all brokerage fees payable to
Avison Young Commercial Real Estate (Ontario) Inc. in respect of this lease
transaction. The Landlord acknowledges and agrees that the fee of Avison Young
Commercial Real Estate (Ontario) Inc. has previously been agreed to in writing
between Avison Young Commercial Real Estate (Ontario) Inc. and Morguard
Investments Limited, as agent of the Landlord.
15.26 Covenants to be Performed at Landlord’s Option — Where any provision in
this Lease gives the Landlord the option of having the Landlord or the Tenant
perform the covenants set out in such provision, the Tenant shall perform such
covenants unless the Tenant is otherwise directed by way of written notice from
the Landlord.
15.27 Radiation — Only if the Landlord believes on reasonable grounds that
radiation is or has been used or created by the Tenant or any Person permitted
by the Tenant to be in the Leased Premises shall this Section 15.27 apply to the
Tenant.

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page 29

 



--------------------------------------------------------------------------------



 



The Tenant agrees, if so requested by the Landlord, to conduct at its own
expense a survey by an accredited firm of consultants acceptable to the Landlord
to determine the level of radiation in the Leased Premises, and if such levels
are in excess of those allowable under Environmental Laws and set by the
applicable regulatory authorities governing radiation, the Tenant agrees, at its
own cost and expense and on terms and conditions approved by the Landlord, to
reduce the level of radiation to a level allowable under Environmental Laws and
set by such applicable regulatory authorities.
IN WITNESS WHEREOF the parties hereto have executed this Lease as of the date
first set forth above.

                 
 
          LANDLORD:             MORGUARD REAL ESTATE INVESTMENT TRUST by its    
        agent MORGUARD INVESTMENTS LIMITED  
 
          By:    
 
               
 
              Name: John Borrelli
 
              Title: Authorized Signatory       c/s
 
               
 
          By:    
 
               
 
              Name: Tullio Capulli
 
              Title: Authorized Signatory
 
                            We have authority to bind the corporation which has
authority to bind the Trust   WITNESS to signature of Tenant:       TENANT:    
        ALLIANCE DATA L.P. by its general partner ENLOGIX INC.  
signature:
          By:    
 
               
 
              Name:
print name:
              Title:                                          c/s
 
                 
address:
 
 
      By:    
 
 
 
          Name:
 
              Title:
 
                occupation:           I/We have authority to bind the
corporation which has authority to bind the partnership
 
               
 
                WITNESS to signature of Indemnifier:       INDEMNIFIER:        
    ALLIANCE DATA SYSTEMS, CORP.
 
               
signature:
          By:    
 
               
 
              Name:
print name:
              Title:                                           c/s
 
               
 
               
address:
          By:    
 
               
 
              Name:
 
 
 
          Title: occupation:                             I/We have authority to
bind the corporation

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page 30

 



--------------------------------------------------------------------------------



 



SCHEDULE A
PLAN SHOWING LEASED PREMISES
(LEASED PREMISES PLAN) [d32216d3221604.gif]
(LEASED PREMISES PLAN) [d32216d3221605.gif]

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page A-1

 



--------------------------------------------------------------------------------



 



SCHEDULE A1
LEGAL DESCRIPTION OF LAND
ALL AND SINGULAR that certain parcel or tract of land and premises situate,
lying and being in the City of North York, in the Municipality of Metropolitan
Toronto and being composed of part of Blocks G and H, Registered Plan 7612 York,
in the said City of Toronto designated as Part 1 on Plan 66R-21792.
Confirmed by Plan BA-1802, registered as Instrument No. 788457 North York.
The said land is registered in the Land Registry Office for the Land Titles
Division of Metropolitan Toronto as P.I.N. 10085-0187 (LT).
Municipally known as 200 Yorkland Boulevard, North York, Ontario .

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page A1-1

 



--------------------------------------------------------------------------------



 



SCHEDULE A2
ADDITIONAL LEASED PREMISES
(LEASED PREMISES) [d32216d3221606.gif]

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page A2-1

 



--------------------------------------------------------------------------------



 



SCHEDULE B
DEFINITIONS
“Article”, “Item”, “Schedule”, “Section” and “Subsection” mean the specified
article, item, schedule, section or subsection, as the case may be, of this
Lease.
“Basic Rent” means the amount set out in Item 8 of the Term Sheet payable by the
Tenant to the Landlord in respect of each year of the Term.
“Bio-Medical Waste” shall mean and include the following:

(a) (i)   surgical waste including all materials discarded from surgical
procedures, including but not limited to, disposable gowns, soiled dressings,
sponges, casts, lavage tubes, drainage sets, underpads and surgical gloves;    
(ii)   pathological waste including all human tissues and anatomical parts which
emanate from surgery, obstetrical procedures, autopsy and laboratory;     (iii)
  biological waste including blood and blood products, excretions, exudates,
secretions, suctionings and other body fluids including solid/liquid waste from
renal dialysis;     (iv)   isolation waste including all waste emanating from
the care or treatment of a patient on any type of isolation or precaution except
reverse (protective) isolation;     (v)   cultures and stocks of etiologic
agents and associated biologicals including, without limitation, specimen
cultures, cultures and stocks of etiologic agents, wastes from production of
biologicals and serums, and discarded live and attenuated vaccines;     (vi)  
laboratory waste which has come in contact with pathogenic organisms, including
but not limited to, culture dishes, devices used to transfer, inoculate and mix
cultures, paper and cloth which has come in contact with specimens or cultures;
    (vii)   animal carcasses exposed to pathogens in research, their bedding and
other waste from such animals;     (viii)   sharps, including any discarded
article that may cause punctures or cuts, including but not limited to, needles,
IV tubing with needles attached, scalpel blades, glassware, and syringes that
have been removed from their original sterile containers; and     (ix)   any
other wastes identified as infectious or similar wastes in any other applicable
federal, provincial or municipal laws, regulations and guidelines; and

(b)   “Chemotherapy Waste” (also known as antineoplastic or cytotoxic waste)
means and includes discarded items, including but not limited to, masks, gloves,
gowns, empty IV tubing bags, vials, syringes and other contaminated materials
which have been contaminated by chemotherapeutic drugs or antineoplastic agents;
and   (c)   any waste defined as bio-medical waste under any applicable law or
regulation.

“Building” means the buildings, structures and improvements from time to time
during the Term erected in, upon or under the Land municipally identified in
Item 3 of the Term Sheet and all alterations and additions thereto and
replacements thereof.
“Business Day” means any day which is not a Saturday, Sunday or a statutory
holiday observed in the province in which the Project is situated.
“Capital Tax” means the applicable amount of any tax or taxes including but not
limited to Large Corporations Tax payable based upon or computed by reference to
the paid-up capital or place of business of the Landlord as determined for the
purposes of such tax or taxes; provided that for the purposes hereof, the
“applicable amount” of such tax or taxes shall mean the amount thereof that
would be payable if the Project were the only establishment of the Landlord in
the jurisdiction of the taxing authority or if any other establishment of the
Landlord therein were located outside that jurisdiction.
“Claims” means claims, losses, actions, suits, proceedings, causes of action,
demands, damages (direct, indirect, consequential or otherwise), judgments,
executions, liabilities, responsibilities, costs, charges, payments and expenses
including, without limitation, any professional, consultant and legal fees on a
solicitor and client or substantial indemnity basis and any associated
disbursements.
“Collateral” has the meaning ascribed in Section 15.25.

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page B-1

 



--------------------------------------------------------------------------------



 



“Commencement Date” means the first day of the Term as specified in Item 7(a) of
the Term Sheet.
“Common Elements” means the areas, facilities, utilities, improvements,
equipment and installations (collectively, “elements”) in the Project that, from
time to time, are not intended to be leased to tenants of the Project
(including, without limitation, elements within rentable premises that are
intended for the benefit of tenants of the Project and their invitees and
employees) or are designated from time to time as Common Elements by the
Landlord and includes access roads, driveways and parking areas and facilities.
“Consultants” means any reference in this Lease to the Landlord’s accountant,
auditor, architect, surveyor or other consultant shall be deemed to be such
independent and duly qualified consultant appointed by the Landlord in its
absolute discretion for the purposes of this Lease or of any provision hereof;
and they will act in accordance with this Lease and the principles and standards
of their professions. In determining any cost allocation the Landlord may rely
on, and the parties shall be bound by, the decision or determination of the
Landlord’s Consultants, absent manifest error.
“Environmental Laws” shall include any domestic and foreign federal, provincial,
municipal or local laws, statutes, regulations, ordinances, guidelines,
policies, judge made laws or common laws and any orders of a court or
governmental authority, relating in any way to the natural or human environment
(including land, surface water, groundwater, and real, personal, moveable and
immoveable property), public or occupational health and safety, and the
manufacture, importation, handling, use, reuse, recycling, transportation,
storage, disposal, elimination and treatment of a substance, hazardous or
otherwise.
“Event of Default” means any of the following events:

(a)   all or any part of the Rent hereby reserved is not paid within 5 Business
Days of written notice of when due;   (b)   the Term or any substantial portion
of goods, merchandise, stock in trade, chattels or equipment of the Tenant or
any Indemnifier is or are seized or taken in execution or in attachment or if a
creditor takes possession thereof and such seizure, taking or taking possession
is not bona fide defended or set aside within 10 days thereof;   (c)   the
Tenant or any Indemnifier takes any steps in furtherance of or suffers any order
to be made for its winding-up (other than in connection with a bona fide
reorganization) or other termination of its corporate existence or becomes
insolvent or commits an act of bankruptcy or becomes bankrupt or takes the
benefit of any statute that may be in force for bankrupt or insolvent debtors or
becomes involved in voluntary (other than in connection with a bona fide
reorganization) or involuntary winding-up proceedings or if a receiver or
receiver/manager shall be appointed for all or any part of the business,
property, affairs or revenues of the Tenant or such Indemnifier and any such
order, proceedings or appointment is not bona fide defended or set aside within
10 days thereof;   (d)   the Tenant abandons the Leased Premises;   (e)   a
report or statement required from the Tenant under this Lease is materially
false or misleading except if it results from or due to clerical or demonstrable
error or as a result of the fraud or negligence of: (i) an employee of the
Tenant; or (ii) the Person or an employee of the Person preparing any such
report or statement;   (f)   any policy of insurance taken out by either the
Landlord or the Tenant with respect to the Project shall be cancelled by reason
of any act or omission of the Tenant other than its use of the Leased Premises
for the purposes permitted pursuant to Item 9 of the Term Sheet;   (g)   the
Tenant enters into a Transfer except in compliance with the provisions of this
Lease; or   (h)   the Tenant or any Indemnifier fails to observe, perform and
keep each and every covenant, agreement, provision, stipulation and condition
herein contained to be observed, performed and kept by the Tenant or the
Indemnifier, including observance and performance of the rules and regulations,
(other than payment of Rent) and persists in the failure after 15 days’ written
notice by the Landlord requiring the Tenant to remedy, correct, desist or comply
(or if any breach would reasonably require more than 15 days to rectify, unless
the Tenant commences rectification within the 15 day notice period and
thereafter promptly, effectively and continuously proceeds with the
rectification of the breach).

“Expropriated”, “Expropriating” and “Expropriation” have the meanings ascribed
in Section 10.06.

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page B-2

 



--------------------------------------------------------------------------------



 



“Fiscal Year” means a period, from time to time determined by the Landlord, all
or part of which falls within the Term, at the end of which the Landlord’s
accounts in respect of the Project are balanced for auditing or bookkeeping
purposes. Such period shall be 12 months except when the Landlord designates a
new date upon which the fiscal year shall end.
“GST” means goods and services tax, being that tax payable pursuant to Parts
VIII and IX of the Excise Tax Act, as amended and re-enacted from time to time,
and other like taxes levied from time to time and includes any blended sales tax
which combines GST and provincial sales tax.
“Indemnifier” means the Person, if any, so identified in the Term Sheet and who
has signed this Lease as Indemnifier.
“Indemnity Agreement” means the agreement attached as Schedule F.
“Land” means those lands legally described in Schedule A1 as same may be
expanded or contracted from time to time.
“Landlord’s Agent” means the Person retained by the Landlord from time to time
to operate or manage the Project which, as of the date of this Lease, is
Morguard Investments Limited.
“Lease” means this lease, the Term Sheet, and all Schedules attached hereto
which are referred to in this lease and every properly executed instrument which
by its terms amends, modifies or supplements this lease.
“Leased Premises” means those premises in the Building which are described and
identified in Item 4 of the Term Sheet and which are marked in a distinguishing
manner on the plan attached as Schedule A.
“Leasehold Improvements” means:

(a)   all improvements, fixtures, installations, alterations and additions from
time to time made, erected or installed to or in the Leased Premises, in
addition to, beyond or replacing the base building standards, including all
partitions however affixed (including moveable and demountable partitions),
millwork and affixed wall units, internal stairways, doors, hardware, light
fixtures, carpeting and other applied floor finishes, and heating, ventilating
and air conditioning equipment and other building services not forming part of
the Landlord’s base building equipment and services; and

(b)   alterations, improvements and equipment made or installed for the
exclusive benefit of the Tenant elsewhere in the Project;

in either case whether or not installed by or on behalf of the Tenant and
whether or not installed during the Term including, without limitation, all
fixtures (except trade fixtures, furniture and equipment) in the Leased
Premises.
“Mortgagee” has the meaning ascribed in Section 13.04.
“Operating Costs” means in respect of any Fiscal Year the total of all actual
and bona fide costs, expenses and amounts, incurred or accrued in that Fiscal
Year for or with respect to ownership, management, operation, maintenance,
repair, upkeep, insurance, supervision, reasonable decoration, cleaning and
upgrading of the Project to maintain same in substantially the same condition
which exists at the Commencement Date and the determination and allocation of
such costs, expenses and amounts, whether incurred or accrued by or on behalf of
the Landlord or by or on behalf of the Landlord’s Agent including, without
limitation and without duplication and profit:
A. Inclusions — if provided by the Landlord (subject to certain exclusions and
deductions as hereinafter set out):

(a)   the cost of providing and maintaining security, landscaping, gardening and
snow and refuse removal;   (b)   the cost of heating, air conditioning and
ventilating the Building and investigating and remedying air quality and
moisture issues and issues related thereto, if any;   (c)   the cost of
providing hot and cold or tempered water, electricity (including lighting) and
all other utilities to the Common Elements (excluding, for greater certainty,
premises leased or intended to be leased to tenants of the Project);   (d)   the
cost of providing janitor, window cleaning and general cleaning services
including supplies to all parts of the Project including all premises leased to
tenants of the Project;

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page B-3

 



--------------------------------------------------------------------------------



 



(e)   the cost of replacement of building standard fluorescent tubes, light
bulbs and ballasts in the Leased Premises and the costs of cleaning, maintaining
and servicing of the electrical light fixtures in the Leased Premises if not
separately invoiced pursuant to Section 7.02;   (f)   the cost of all insurance
taken out and maintained by the Landlord under Article 9.00 and the cost of any
deductible amount paid by the Landlord in connection with a claim under its
insurance;   (g)   the rental or lease cost of all rented or leased equipment
acquired for the operation or maintenance of the Project;   (h)   accounting
costs incurred in connection with the Project including computations required
for the imposition of charges to tenants and audit fees incurred for the
determination of any costs hereunder;   (i)   the cost of all equipment acquired
for operation or maintenance of the Project if expensed fully in the Fiscal Year
in which such equipment is acquired in accordance with generally accepted
accounting principles;   (j)   if expensed fully in the Fiscal Year in which the
expense is incurred in accordance with generally accepted accounting principles,
the cost of any improvement, replacement, repair or alteration whether with
respect to buildings, improvements, equipment, fixtures or otherwise and whether
on-site or off-site which, in the opinion of the Landlord, is necessary to
reduce or limit increases in Operating Costs or is required by the Landlord’s
insurance carriers or by any changes subsequent to the Commencement Date in the
laws, rules, regulations or orders of any governmental authority having
jurisdiction, including those necessary to comply with energy conservation,
pollution and environmental control standards and the costs of any procedures
required with respect thereto;   (k)   if expensed fully in the Fiscal Year in
which the expense is incurred in accordance with generally accepted accounting
principles, the cost of repairs and replacements to or in respect of the Project
including those resulting from normal wear and tear and otherwise and including
those necessary with respect to the window coverings, decorations, elevators and
escalators (if any), roof or any Parking Facilities;   (l)   if expensed fully
in the Fiscal Year in which the expense is incurred in accordance with generally
accepted accounting principles, the cost of repairs, replacements and
improvements to systems in the Project including, without limitation, the
heating, ventilating, air conditioning and energy-saving and security systems
and devices;   (m)   at the Landlord’s election (such election to be evidenced
by the method of calculating Operating Costs for each Fiscal Year), either
amortization, in an amount determined by the Landlord’s accountant in accordance
with generally accepted accounting principles, of the cost (whether incurred
before or during the Term and whether or not incurred by the party constituting
the Landlord at any time or its predecessor in title or interest) of any repair,
replacement, reasonable decoration or improvement of the Project not included
within Operating Costs for the Fiscal Year in which the expenditure was incurred
in accordance with subsections (i), (j), (l) and (m) above and of all equipment
required for the operation and maintenance of the Project not included within
Operating Costs for the Fiscal Year in which the expenditure occurred in
accordance with Subsections (i), (j), (l) and (m) above, or depreciation in an
amount determined by the Landlord’s accountant based on the cost (whether
incurred before or during the Term and whether or not incurred by the party
constituting the Landlord at any time or its predecessor in title or interest)
of any of those items which are capital in nature as determined in accordance
with generally accepted accounting principles together with, in each case, an
amount equal to interest at the Prime Rate plus 1.5% per annum on the
undepreciated or unamortized amount thereof;   (n)   the amount of all salaries,
wages and fringe benefits customarily paid to or for the benefit of employees
and others engaged either full-time or part-time in the operation or maintenance
of the Project provided that to the extent such personnel are not engaged full
time to perform such operations, then only such portion of their salaries, wages
and fringe benefits as are attributable to such performance, but in any event
excluding corporate office personnel, save for corporate office staff to the
extent such staff are providing accounting, computer and other similar service
functions for the Building;   (o)   amounts paid for service contracts with
independent contractors;   (p)   the cost of energy audits, conservation studies
and other measures taken to conserve energy or reduce costs or liability;   (q)
  the cost of renting, operating and maintaining Project signs and providing
directional signage;

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page B-4

 



--------------------------------------------------------------------------------



 



(r)   all other expenses of every nature incurred in connection with the
maintenance and operation of the Project;   (s)   the cost of direct supervision
attributable to any of the above;   (t)   the fair rental value of space not to
exceed 1,000 square feet in the Building which would otherwise be rentable
occupied by the Landlord, its manager or personnel in connection with the
Services; and   (u)   any Capital Tax imposed upon the Landlord; provided that
if the Capital Tax payable by the Landlord in this connection is for a period
not coinciding with the Fiscal Year, the amount of the Capital Tax included in
Operating Costs in each Fiscal Year shall be that amount payable by the Landlord
accruing during the Fiscal Year, provided that so long as the Landlord is not
required to pay Capital Tax, the Tenant shall not be required to pay Capital
Tax;

plus a management fee equal to that amount paid to the Landlord’s Agent in
respect of management of the Project or any part thereof or the Landlord’s
reasonable charges in lieu thereof if the Landlord elects to self manage the
Project or any part thereof, which management fee in either case shall be in
keeping with the industry standard.
B. Exclusions — Operating Costs shall exclude, without duplication and without
limiting the generality of the foregoing:
(a) the cost of arranging financing and any and all interest on debt and the
capital retirement of debt of the Landlord;
(b) major structural repairs;
(c) costs determined by the Landlord from time to time to be fairly allocable to
the correction of construction faults or maladjustments in operating equipment,
but only to the extent that such costs are recovered from the contractor or
others responsible;
(d) any ground rent payable by the Landlord in respect of a lease of the Land or
part thereof; and
(e) tenant improvement allowances, advertising, legal expenses, inducements,
leasing commissions and leasing costs in connection with the leasing of the
Building;
(f) any amount payable due to the Landlord’s non-compliance with any law, bylaw,
regulation or act;
(g) any cost or penalty incurred as a result of the Landlord’s default
respecting its obligations in respect of any mortgage or other obligations
affecting the Building or the Lands;
(h) capital costs that are for the upgrading, improving, or repairing the
structure of the Building, including but not limited to, the roof structure,
load bearing walls, windows, floor slabs and masonry walls, the columns of the
ceilings, the foundation, the exterior walls of the Building, and the exterior
parking structure;
(i) the cost of investigating, testing, monitoring, removing, enclosing,
encapsulating or abating any Pollutants which are in or about the Project or any
part thereof or which have entered the environment from the Project but for
greater certainty, this shall not exclude the Tenant from complying with its
obligations pursuant to Section 9.05 of this Lease;
(j) all amounts which would otherwise be included in Operating Costs and are
recovered or recoverable by the Landlord from third parties;
(k) bad debts and any costs incurred in the collection of such bad debts,
including legal costs associated with the same;
(l) all costs and expenses which are otherwise expressed as the Landlord’s
responsibility under this Lease;
(m) the amount of GST paid or payable by the Landlord on the purchase of goods
and services included in Operating Costs which may be available to the Landlord
as a credit in determining the Landlord’s net tax liability or refund on account
of GST;
(n) Taxes and amounts excluded from the definition of Taxes; and
(o) costs of repairing damage or destruction arising from a peril or cause
insured against by the Landlord or required to be insured against by the
Landlord.

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page B-5

 



--------------------------------------------------------------------------------



 



C. Deductions — There shall be deducted from Operating Costs:

(a)   the proceeds of insurance recovered by the Landlord applicable to damage,
the cost of repair of which was included in the calculation of Operating Costs
paid by the Tenant; and   (b)   amounts recovered or recoverable as a result of
direct charges to the Tenant and other tenants to the extent that the cost
thereof was included in the calculation of Operating Costs.

“Parking Facilities” means that part of the Project containing parking
facilities with vehicular access thereto including, without limitation, parking
spaces, ramps, circulation space, vehicular entrances and exits, the structural
elements thereof and services, facilities and systems contained in or servicing
such parking facilities.
“Person” means an individual, partnership, firm, corporate entity, trust,
government or any department or agency thereof or any combination of them.
“Pollutants” means any substance which is regulated by or which would be
considered a contaminant, pollutant, waste or deleterious or hazardous substance
under Environmental Laws, or which is or may be hazardous to persons or property
or detrimentally affect property value and includes, without limiting in any way
the generality of the foregoing:

(a)   radioactive materials;   (b)   explosives;   (c)   any substance that, if
added to any air, land and/or water, would degrade or alter or form part of a
process of degradation or alteration of the quality of that air, land and/or
water, to the extent that it is detrimental to its use by human beings or by any
animal or plant;   (d)   any solid, liquid, gas, microorganism, mould, sound,
vibration, ray, heat, radiation, odour or combinations of any of them that is
likely to alter the quality of the environment (including air, land and water)
in any way or the presence of which in the environment is prohibited by
regulation or is likely to affect the life, health, safety, welfare or comfort
of human beings or animals or to cause damage to or otherwise impair the quality
of soil, vegetation, wildlife or property;   (e)   toxic substances;   (f)  
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any governmental or municipal authority
having jurisdiction over the Landlord, the Tenant, the Leased Premises or the
Project of which the Leased Premises form a part;   (g)   any substance, the use
or transportation of which or the release of which into the environment is
prohibited, regulated, controlled or licensed under Environmental Laws;   (h)  
anything contaminated by any Pollutants; and   (i)   Bio-Medical Waste.

“Prime Rate” means the rate of interest per annum established from time to time
by The Bank of Nova Scotia (or such other bank being one of the 5 largest
Canadian chartered banks measured by assets as the Landlord may designate from
time to time) at its head office in Toronto, Ontario as the reference rate of
interest to determine interest rates it will charge on Canadian dollar loans to
its Canadian customers and which it refers to as its “prime rate”.
“Project” means the Land and Building and includes, without limitation, all
Common Elements.
“Property Tax Year” means the 12 month period set by the municipal taxing
authorities as the period for and over which Property Taxes and, where
applicable, business taxes are assessed, charged and payable by the owner or
occupant of the Project or Leased Premises respectively, whether on a calendar
or fiscal year or any other basis.
“Property Taxes” means all taxes, rates, levies, duties and assessments
whatsoever whether municipal, school, provincial, parliamentary or otherwise
levied, charged, imposed or assessed against the Project or upon the Landlord in
respect thereof or from time to time levied, charged, imposed or assessed in the
future in lieu thereof or in addition thereto, including, without limitation,
those levied, charged, imposed or assessed for education, school and local
improvements and all business taxes, if any, from time to time payable by the
Landlord or levied against the Landlord on account of its ownership of, or
interest in, or the operation of the Project; and all costs and expenses
incurred by the Landlord in good faith in contesting, resisting or appealing any
such taxes, rates, duties, levies or assessments including, without limitation,
legal fees on a solicitor and client or

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page B-6

 



--------------------------------------------------------------------------------



 



substantial indemnity basis and other professional fees and interest and
penalties on deferred payments incurred as a result of an appeal, but excluding
income or profits taxes upon the income of the Landlord. If any portion of the
Project is assessed or taxed other than at the prevailing commercial assessment
rates and mill rates due to the occupancy of any tenants or the nature of any
tenant’s operation, then the amount of such taxes, rates, levies, duties or
assessments shall be adjusted to be an amount equal to the amount which would
have been incurred had such portion of the Project been assessed and taxed at
the prevailing commercial assessment rates and mill rates throughout the entire
period for which the calculation is being made. Any tax levied on commercial
property or other like tax based on the area or use of the Project or the Leased
Premises or any tax on rent imposed in lieu of the foregoing taxes are included
herein. Property Taxes shall not include any Business Taxes payable by the
Tenant pursuant to Section 8.02 and any similar Taxes levied or assessed
separately against other rentable premises in the Project; the Landlord’s
corporate, inheritance, estate, succession and excess profits taxes and any
other tax, rate, levy, duty or assessment of a personal nature; and any
penalties or carrying charges relating to the late payment by the Landlord of
any Property Tax or any instalments thereof excepting any charges incurred as a
result of an appeal.
“Rent” means the aggregate of all amounts payable by the Tenant to the Landlord
under this Lease. Provided that any and all amounts so payable which are
collectible by the Landlord as agent of a taxing authority and which are Taxes
imposed by that authority on the Tenant are included in Rent so as to determine
the Landlord’s rights and remedies in the case of delay or failure to pay the
same notwithstanding that the same do not accrue to the Landlord as rent
hereunder.
“Rentable Area” means the area of the Leased Premises, the Building or any part
thereof as determined by the Landlord and which may be adjusted from time to
time to give effect to any structural or functional change and any change in the
leasing pattern in the Building, and which shall be calculated in accordance
with the BOMA ANSI standards specified in Item 5 of the Term Sheet (except to
the extent altered by this definition) as follows:
“Security Deposit” has the meaning ascribed in Section 4.02.
“Security Interest” has the meaning ascribed in Section 15.25.
“Service(s)” means those activities, personnel, facilities, systems and supplies
required for the complete reasonable decoration, repair, administration,
replacement, maintenance, improvement and operation of the Project.
“Taxes” means comprehensively all various classes and types of taxes, rates,
levies, fees, duties, charges and assessments from whatever source arising and
levied, rated, imposed, assessed, conferred or chargeable against the Project,
the Leased Premises or in respect of the occupancy and activity carried on
therein or on account of the Landlord’s ownership of or interest in the Project
or on account of rents payable with respect therefor and includes Property
Taxes, business taxes or any like tax or other amount levied or assessed in lieu
of, in addition to, or in substitution therefor, whether or not similar to or of
the foregoing character and whether or not in existence on the date hereof, and
all costs and expenses incurred by the Landlord in good faith in contesting,
resisting or appealing any such taxes, rates, duties, levies or assessments
including, without limitation, legal fees on a solicitor and client or
substantial indemnity basis and other professional fees and interest and
penalties on deferred payments, but excluding income or profits taxes upon the
income of the Landlord, the Landlord’s corporate, inheritance, estate,
succession and excess profits taxes and any other tax, rate, levy, duty or
assessment of a personal nature; and any penalties or carrying charges relating
to the late payment by the Landlord of any Tax or any instalments thereof
excepting any charges incurred as a result of an appeal.
“Tenant’s Occupancy Costs” means for each Fiscal Year the Tenant’s Proportionate
Share of the Operating Costs and the Tenant’s Proportionate Share of Taxes, in
each case for that Fiscal Year.
“Tenant’s Proportionate Share” means that proportion that the Rentable Area of
the Leased Premises bears to the Total Rentable Area of the Building.
“Term” means the period of time set out in Item 7 of the Term Sheet unless
sooner terminated.
“Term Sheet” means the pages identified as Term Sheet attached to this Lease;
and all information and particulars contained therein shall form part of this
Lease.
“Total Rentable Area of the Building” means the total Rentable Area of the
Building located at or above grade level.
“Transfer” means:

(a)   an assignment, sublease, licensing or other disposition by the Tenant of
this Lease or any interest therein or any interest in the Leased Premises
(whether or not by operation of law) or in a partnership that is the Tenant
under this Lease, or a mortgage or charge (floating or

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page B-7

 



--------------------------------------------------------------------------------



 



    otherwise) or other encumbrance of or upon this Lease by the Tenant, except
a Transfer that occurs on the death of the Transferor;   (b)   a parting with or
sharing of possession of all or part of the Leased Premises; and   (c)   a
transfer or issue by sale, assignment, bequest, inheritance, operation of law or
other disposition, or by subscription, of all or part of the corporate shares of
the Tenant which results in a change in the effective voting control of the
Tenant (unless the Tenant is a corporation whose shares are traded on a stock
exchange in Canada or the United States of America or is a subsidiary of such a
corporation).

“Transferor” and “Transferee” have meanings corresponding to the definition of
“Transfer”. In the case of a Transfer described in item (c) of the definition of
Transfer, the Transferor is the Person that has or would have effective voting
control before the Transfer and the Transferee is the Person that has or would
have effective voting control after the Transfer. The singular and plural forms
of defined words and phrases shall have corresponding meanings.

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page B-8

 



--------------------------------------------------------------------------------



 



SCHEDULE C
RULES AND REGULATIONS

1.   Definition — In these rules and regulations, “Tenant” includes the
employees, servants, agents, invitees, subtenants and licensees of the Tenant
and others over whom the Tenant can reasonably be expected to exercise its
control.   2.   Common Elements — The Landlord reserves the right to regulate
the use of the Common Elements by the Tenant and by persons making deliveries to
the Tenant.   3.   Smoking — Smoking is not permitted in the Common Elements,
except as may be otherwise designated. The Landlord shall have the right, in its
sole discretion, to determine whether any designated smoking area shall be
established, and the size and location of any such area.   4.   Obstructions —
The sidewalks, driveways, entrances, vestibules, passages, corridors, halls,
elevators and stairways shall not be encumbered or obstructed by the Tenant or
be used by it for any purpose other than for entrance to and exit from the
Leased Premises.   5.   Deliveries — The Tenant shall not permit the parking of
delivery vehicles so as to interfere with the use of any driveway, walkway,
parking area or other Common Elements. The Tenant shall ensure that deliveries
of materials and supplies to the Leased Premises are made through such
entrances, elevators and corridors and at such times as may from time to time be
designated by the Landlord and shall promptly pay or cause to be paid to the
Landlord the cost of repairing any damage in or to the Building caused by any
person making such deliveries. The Landlord reserves the right to remove at the
expense and risk of the owner any vehicle not using designated “vehicle
standing” areas.   6.   Security — The Landlord may from time to time adopt
appropriate systems and procedures for the security and safety of the Building
including restricting access during non-business hours and the Tenant shall
comply with the Landlord’s reasonable requirements relating thereto.   7.  
Locks — No additional locks or bolts of any kind shall be placed by the Tenant
upon any of the doors or windows of the Leased Premises, nor shall any changes
whatsoever be made to existing locks or the mechanics thereof except by the
Landlord at its option. The Tenant shall not permit any duplicate keys to be
made, but additional keys as reasonably required shall be supplied by the
Landlord when requested by the Tenant in writing and at the Tenant’s expense.
Upon termination of this Lease, the Tenant shall surrender to the Landlord all
keys to the Leased Premises and any other parts of the Building together with
any parking passes or other devices permitting entry.   8.   Antennae — The
Tenant shall not mount or place an antenna or aerial of any nature on the
exterior of the Leased Premises or Building except as otherwise provided in
Schedule E and Schedule J of this Lease.   9.   Garbage — The handling and
disposal of garbage shall comply with arrangements prescribed by the Landlord
from time to time. No disproportionate or abnormal quantity of waste material
shall be allowed to accumulate in the Leased Premises and the cost of removal or
clearing of quantities in excess of such normally provided service may be
charged to the Tenant.   10.   Repairs, Alterations and Improvements — The
Tenant shall carry out repairs, maintenance, alterations and improvements in the
Leased Premises only during times agreed to in advance by the Landlord and in a
manner which will not materially interfere with the rights of other tenants in
the Building.   11.   Maintenance — The Tenant shall provide adequate facilities
and means to prevent the soiling of walls, floors and carpets in and abutting
the Leased Premises whether by shoes, overshoes, any acts or omissions of the
Tenant or otherwise.   12.   Installations and Wiring — The Tenant shall not
mark, paint, drill into or in any way deface the walls, ceilings, partitions,
floors or other parts of the Leased Premises and the Building except with the
prior written consent of the Landlord and as it may direct. If the Tenant
desires electrical or communications connections, the Landlord reserves the
right to direct qualified persons as to where and how the wires should be
introduced, and without such directions, no boring or cutting for wires will be
permitted. No gas pipe or electric wire will be permitted which has not been
ordered or authorized in writing by the Landlord.   13.   Heating, Air
Conditioning and Plumbing Systems — The Tenant shall not attempt any repairs,
alterations or modifications to the heating, air conditioning or plumbing
systems.

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page C - 1

 



--------------------------------------------------------------------------------



 



14.   Water Fixtures — The Tenant shall not use the plumbing facilities for any
other purpose than that for which they are constructed, and no foreign substance
of any kind shall be thrown therein, and the Tenant shall pay the cost of any
breakage, stoppage or damage resulting from a violation of this provision.   15.
  Personal Use of Leased Premises — The Leased Premises shall not be used for
residential, lodging or sleeping purposes or for the storage of personal effects
or property not required for business purposes as permitted under this Lease.  
16.   Solicitations — The Landlord reserves the right to restrict or prohibit
canvassing, soliciting or peddling in the Building.   17.   Heavy Articles — The
Tenant shall not, in the Leased Premises or the Building, bring in, take out,
position, construct, install or move anything liable to injure or destroy any
part of the Building including, without limiting the generality of the
foregoing, any safe, business machinery or other heavy machinery or equipment
without the prior written consent of the Landlord, such consent not to be
unreasonably withheld. In giving such consent, the Landlord shall have the
right, acting reasonably, to prescribe the permitted weight and the position
thereof, and the use and design of planks, skids or platforms required to
distribute the weight thereof. All damage done to the Building by moving or
using any such heavy equipment or machinery shall be repaired at the expense of
the Tenant. The moving of all heavy equipment or other machinery shall occur
only by prior arrangement with the Landlord.   18.   Bicycles, Animals — The
Tenant shall not bring any animals, except for guide dogs, into the Building and
shall not permit bicycles or other vehicles inside or on the sidewalks outside
the Building except in areas designated from time to time by the Landlord for
such purposes.   19.   Furniture and Equipment — The Tenant shall ensure that
furniture, equipment and fixtures being moved into or out of the Leased Premises
are moved through such entrances, elevators and corridors and at such times as
may from time to time be designated by the Landlord and shall promptly pay or
cause to be paid to the Landlord the cost of repairing any damage in the
Building caused thereby.   20.   Heating / Cooling — The Tenant shall not use
any means of heating or cooling the Leased Premises other than that provided by
or specifically otherwise permitted in writing by the Landlord.   21.   Undue
Electrical Loads, Heat, Vibration — No material or equipment which could cause
undue loads on electrical circuits or undue vibration, heat or noise shall be
brought into the Building or used therein by or on behalf of the Tenant and no
machinery or tools of any kind shall be affixed to or used in the Leased
Premises without the prior written consent of the Landlord.   22.   Fire
Regulations — No Tenant shall do or permit anything to be done in the Leased
Premises or bring or keep anything therein which will in any way increase the
risk of fire, or obstruct or interfere with the rights of other tenants, or
violate or act at variance with the laws relating to fires or with the
regulations of the fire department or the board of health. The Tenant shall
cooperate in any fire drills and shall participate in all fire prevention or
safety programs designated by the Landlord.   23.   Flammable Materials — No
flammable oils or other flammable, dangerous or explosive materials shall be
kept or permitted to be kept in the Leased Premises except in compliance with
all applicable laws, by-laws and regulations pertaining to same.   24.   Food
and Beverages — Only persons approved from time to time by the Landlord may
prepare, solicit orders for, sell, serve or distribute foods or beverages in the
Building or use the elevators, corridors or other Common Elements for any such
purpose. The Tenant shall not permit in the Leased Premises the use of equipment
for the preparation, serving, sale, distribution or dispensing of food and
beverages except with the prior written consent of the Landlord and in
accordance with arrangements approved by the Landlord. Notwithstanding the
foregoing, the Tenant shall be permitted microwave ovens, kettles and the like
in the Leased Premises for the exclusive use of the Tenant’s employees and
invitees.   25.   Janitorial Services — The Tenant shall not use or engage any
person or persons other than the janitor or janitorial contractor of the
Landlord for the purpose of any cleaning of the Leased Premises, except with the
prior written consent of the Landlord.   26.   Dangerous or Immoral Activities —
The Tenant shall not make any use of the Leased Premises which could result in
risk or injury to any person, nor shall the Leased Premises be used for any
immoral or criminal purpose.

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page C - 2

 



--------------------------------------------------------------------------------



 



27.   Proper Conduct — The Tenant shall not perform any acts or carry on any
practice which may damage the Common Elements or be a nuisance to any other
tenant in the Project.   28.   Additional Rules and Regulations – Subject to
Section 5.07 of this Lease, the Landlord shall have the right to make such other
and further reasonable rules and regulations as in its sole judgment may from
time to time be necessary or of benefit for the safety, care, cleanliness and
appearance of the Project and for the preservation of good order therein.

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page C - 3

 



--------------------------------------------------------------------------------



 



SCHEDULE D
LANDLORD’S WORK
The Landlord shall complete the Landlord’s Work within 30 days of receipt of
this Lease signed by the Tenant in a form acceptable to the Landlord, (the
“Access Date”) to permit the Tenant to carry out the construction of its work
(the “Tenant’s Work”), for the installation of the Tenant’s trade fixtures, and
equipment.
The Landlord hereby understands and agrees that it shall complete the Landlord’s
Work to the Leased Premises on or before the Access Date, at its sole cost and
expense which work shall include the following:

(a)   Ensure all mechanical, electrical and life safety systems, including HVAC
systems serving the Leased Premises are in good working order, and meet or
exceed all governmental authorities having jurisdiction;   (b)   Repair or
replace any damaged or broken light fixtures located in the Leased Premises;  
(c)   Repair or replace any damaged office window blinds on all exterior windows
in the Leased Premises;   (d)   Replace any damaged or stained ceiling tiles,
with new or like new ceiling tiles of the same style;   (e)   If required by the
Landlord, the Landlord to provide meter(s) for the Tenant’s hydro consumption in
the Leased Premises.

It is understood and agreed that the Landlord shall complete all Landlord’s Work
outlined herein in a good and workmanlike manner, and shall comply with all
municipal and provincial by-laws having jurisdiction over the provision of such
work in the Leased Premises.
The Landlord shall be responsible at its sole cost and expense to promptly
remedy any and all defects in the Landlord’s Work which arise during the first
year of the Term. In addition, the Landlord shall enforce for the benefit of the
Tenant and at no cost to the Tenant, all guarantees and warranties received by
it with respect to the Landlord’s Work, or alternatively, at the request of the
Tenant, assign same to the Tenant.

                                      Initials
                 
 
    Landlord     Tenant                  

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page D - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE E
ADDITIONAL COVENANTS, AGREEMENTS AND CONDITIONS (if any)
In the event of any inconsistency between the provisions of this Schedule E and
the balance of this Lease, the provisions of this Schedule E shall prevail.

1.   AREA MEASUREMENT

The Rentable Area of the Leased Premises shall be measured and certified by the
Landlord’s architect or surveyor on or before the Commencement Date in
accordance with BOMA ANSI standards ANSI Z65.1-1980, reaffirmed 1989, and the
Rent shall be adjusted in accordance with the certified Rentable Area of the
Leased Premises. The Landlord, at its cost, will, within 20 Business Days of the
Commencement Date, provide to the Tenant with a certificate of measurement from
its architect or surveyor as to the Rentable Area of the Leased Premises and the
parties agree to be bound thereby. The Landlord and the Tenant acknowledge and
agree that this Section 1 has been complied with as of the date of execution of
this Lease with the Rentable Area of the Leased Premises being 27,599 square
feet as set out in Section 4.08 of this Lease.

2.   LEASEHOLD IMPROVEMENT ALLOWANCE

  (a)   It is understood and agreed that the Landlord shall pay to the Tenant a
leasehold improvement allowance being the sum of $11.50 per square foot
multiplied by the Rentable Area of the Leased Premises, together with GST
thereon, (the “Leasehold Improvement Allowance”). The Tenant shall use the
Leasehold Improvement Allowance to pay the cost of Tenant’s Work in the Leased
Premises. Should there be any unused portion of the Leasehold Improvement
Allowance, then, up to a maximum of 10% of the Leasehold Improvement Allowance,
shall be credited against Rent next becoming due, with the balance payable in
accordance with (d) below.     (b)   Notwithstanding the provisions of the
foregoing, and so long as this Lease has been executed, in a form acceptable to
the Landlord, and delivered by the Tenant to the Landlord, the Landlord shall,
no more than on 3 occasions, allow the Tenant to draw portions of the Leasehold
Improvement Allowance, of up to 75% of the Leasehold Improvement Allowance,
which shall correspond to not less than the percentage of Tenant’s Work
completed at the time of the request as confirmed by the Landlord or its
representative, acting reasonably, and each draw shall be payable within 5
Business Days following the date of the Tenant’s written request for such draw,
subject to construction lien holdback, which shall be no more than 10% in the
aggregate of the said Leasehold Improvement Allowance.     (c)   The payment of
each progress draw shall be subject to the Tenant not being in default under
this Lease with the Landlord, and subject to the delivery of the following to
the Landlord:

  (i)   receipted and paid invoices for the costs of Tenant’s Work incurred to
date of such advance;     (ii)   the Tenant satisfying the Landlord that the
value of the construction materials and labour is commensurate with the amounts
invoiced;     (iii)   statutory declaration of the Tenant’s general contractor
certifying the level of work which has been completed in respect to the current
progress draw;     (iv)   a draw request from the Tenant to the Landlord,
including therewith the Tenant’s GST registration number; and     (v)   there
are no outstanding construction liens, in respect to the Tenant’s Work, against
the Building.

  (d)   In addition to the foregoing provisions the final advance of the
Leasehold Improvement Allowance for the Leased Premises shall be payable upon
the following conditions:

                                      Initials
                 
 
    Landlord     Tenant                  

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page E - 1

 



--------------------------------------------------------------------------------



 



  (i)   the delivery to the Landlord of proof of payment of the worker’s
compensation assessment for all the Tenant’s contractors and subcontractors;    
(ii)   the completion of the Tenant’s Work and trade fixtures;     (iii)   the
delivery to the Landlord of a statutory declaration from the Tenant’s general
contractor stating that there are no construction liens registered or
outstanding affecting the Leased Premises in respect to the Tenant’s Work, and
that all accounts for work, services or materials have been paid in full with
respect to the Tenant’s Work; and     (iv)   delivery to the Landlord of a
statutory declaration from the Tenant stating that at least 90% of the amount of
the Leasehold Improvement Allowance has been expended for the cost of the
Tenant’s Work in the Leased Premises.

  (e)   If the Landlord fails to pay any instalment(s) of the Leasehold
Improvement Allowance to the Tenant when otherwise due to the Tenant, and same
remains unpaid for a period of 10 days following notice from the Tenant thereof,
then the Tenant may set-off any such unpaid instalment(s) together with interest
thereon at a rate of 6% per annum from the Rent next coming due until set-off
has been satisfied in full.

3.   TENANT’S WORK

The Tenant shall be responsible for the installation and cost of all its
internal partitions, fixtures, electrical wiring, telecommunication cabling and
plumbing costs, together with the cost of any modifications to the ceiling,
light or heating ventilation and air-conditioning systems in the Leased
Premises, as required by the Tenant’s occupancy, excluding any Landlord’s Work
provided for herein (the “Tenant’s Work).
The Tenant shall also be responsible for the cost of installing any special
equipment required by its occupancy, including telephones, facsimile machines or
any other special communications equipment. The Tenant’s Work shall be completed
in a good and workmanlike manner and subject to the prior written approval of
the Tenant’s plans by the Landlord, acting reasonably, as detailed and provided
for in Section 4 of this Schedule E.
The Landlord shall provide any “Tenant Improvement Manual(s)” outlining the
rules and regulations for the construction of the Tenant’s improvements in the
Leased Premises and work reasonably with the Tenant with respect to the
coordination of the completion of the Landlord’s Work and the completion of the
Tenant’s Work.
The Landlord shall bear the cost of all the Landlord’s plan reviews and
approvals of the Tenant’s Leasehold Improvements to the Leased Premises, and the
Tenant shall not be responsible for any charges for other security, management,
supervision, or hoisting charges or other special costs, during the construction
of the Tenant’s Work or the Landlord’s Work, and prior to the Commencement Date.

4.   WORKING DRAWINGS

The Tenant shall submit to the Landlord working drawings of its proposed
improvements to the Leased Premises, such drawings must be approved by the
Landlord prior to the commencement of any such work, provided that such work
shall be done by qualified and licensed contractors or subcontractors of whom
the Landlord shall have approved in writing, such approvals not to be
unreasonably withheld or delayed.

5.   PERMITS AND APPROVALS

It is the Tenant’s responsibility to secure all the necessary building permits
and approvals required by the City of Toronto for all its Tenant’s Work. Such
permits much be secured and copies provided to the Landlord before any work
shall commence in the Leased Premises.

6.   RIGHT TO ASSIGN OR SUBLET

Notwithstanding anything contained in Article 12:00 of this Lease to the
contrary, the Tenant shall have the right to assign, sublet or part with
possession of the whole or a portion of the Leased Premises to:

                                      Initials
                 
 
    Landlord     Tenant                  

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page E - 2

 



--------------------------------------------------------------------------------



 



  (i)   an affiliate of the general partner of the Tenant or the Tenant (if the
Tenant is or becomes a corporation);     (ii)   any entity which controls, is
controlled by or is under common control with the general partner of the Tenant
or Tenant (if the Tenant is or becomes a corporation);     (iii)   any entity
which owns the majority of the units of the Tenant; or     (iv)   the purchaser
of all or substantially all of the Tenant’s business,

without the consent of the Landlord, but with notice to the Landlord, provided
the Tenant is not released from this Lease and is not in default.
A merger or amalgamation of the Tenant with another corporation will not be an
assignment, sublease or parting of possession that requires the consent of the
Landlord. All of the entities referred to in subsections (i) to (iv) inclusive
above are hereafter referred to individually and collectively as a “Permitted
Transferee”.

7.   ROOF MOUNTED COMMUNICATION EQUIPMENT

The Tenant shall have the non-exclusive right, exercisable at its option, risk
and expense to place communication equipment on the roof of the Building, for
its own use, substantially in accordance with Schedule J. The Landlord shall
first approve the size and location and method of installation of the
communication equipment, such approval not to be unreasonably withheld or
delayed. The Tenant shall be responsible to repair and restore any damage caused
to the Building and roof by installation, use or removal of such equipment.

8.   SIGNAGE

The Landlord shall permit the Tenant to install and maintain, on a non-exclusive
basis, its name and corporate identification on the Building’s podium signage
located in front of the main entrance of the Building, at the Tenant’s cost. The
size, design and location of the Tenant’s signage shall be in accordance with
the Tenant’s specifications and shall be subject to the Landlord’s approval, not
to be unreasonably withheld or delayed.
Together with the existing rights of other tenants in the Building, from and
after December 1, 2006, and throughout the Term, and any extension or renewal
thereof, the Landlord shall make available to the Tenant non-exclusive signage
on the top of the Building. The size, design and location of the Tenant’s
signage shall be in accordance with the Tenant’s specifications and shall be
subject to the Landlord’s approval, not to be unreasonably withheld or delayed.
The Tenant shall be responsible for the cost to install, and remove its signage
and shall make good any damage done to the Building as a result of the
installation of the Tenant’s signage on the Building, at the expiration or other
termination of this Lease. Any and all of the foregoing signage (podium or
Building) shall be subject to any applicable governmental regulations and
approvals.

9.   RESTORATION

The Tenant shall not be responsible for the restoration of the Leased Premises
or the removal of any Leasehold Improvements in the Leased Premises at the
expiry or earlier termination of this Lease.

10.   OPTION TO EXTEND

So long as the Tenant is Alliance Data L.P.. or a Permitted Transferee, and the
Tenant is not then in default, after notice of default has been provided and
time to remedy such default has passed, at the notice date or commencement date
of the extension of any covenants, conditions and agreements herein reserved and
contained and on the part of the Tenant to be paid and performed, the Landlord
will, upon the Tenant’s request in writing, given at least 6 months and not more
than 12 months prior to the expiration of the original Term, grant to the Tenant
an option to extend this Lease, on the same terms and conditions, for a further
5 years save and except that there shall be no further rights to extend and save
and except that Basic Rent during such extension period shall be mutually agree
upon between the parties at least 4 months prior to the expiry of the original
Term.

                                      Initials
                 
 
    Landlord     Tenant                  

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page E - 3

 



--------------------------------------------------------------------------------



 



In the event that the parties are unable to agree on the Basic Rent payable by
the Tenant during such extension at least 4 months prior to the expiration of
the original Term of this Lease, then it shall be determined at least 30 days
prior to the expiration of the original Term by 3 accredited real estate brokers
(the “Three Experts”), which experts shall be familiar with rental rates for
premises of similar use in the area of the Leased Premises, one of whom shall be
appointed by the Landlord (the “Landlord’s Expert”) and all costs associated
with the Landlord’s Expert shall be the sole responsibility of the Landlord, and
one expert shall be appointed by the Tenant (the “Tenant’s Expert”) and all
costs associated with the Tenant’s Expert shall be the sole responsibility of
the Tenant. The appointment of the third expert (the “Third Expert”) shall be
agreed upon by the Landlord’s Expert and the Tenant’s Expert, both acting
reasonably, and 50% of costs attributable to the Third Expert shall be borne by
the Landlord and the remaining 50% of costs attributable to the Third Expert
shall be borne by the Tenant. Together the Three Experts, acting reasonably,
shall make the final determination of the Basic Rent payable by the Tenant
during such extension and, should the Three Experts be unable to agree among
themselves on the determination, the opinion of the majority, being 2 of the
Three Experts, shall be final and binding on the Landlord and the Tenant.

11.   OPTION TO EXPAND

During the period from and after December 15, 2005 up to and including June 30,
2006, the Tenant shall have the option to lease the area hatched on Schedule A2
(the “Additional Leased Premises”) upon a minimum of 3 months prior notice in
writing to that effect (the “Expansion Option”). Should the Tenant exercise its
Expansion Option, the lease of such space shall be under the terms and
conditions of this Lease, save and except for the Leasehold Improvement
Allowance, which shall be $10.00 plus GST per rentable square foot of the
Rentable Area of the Additional Leased Premises.

12.   PARKING

The Tenant shall have the right, and the Landlord shall make available to the
Tenant, 75 unreserved and 8 reserved parking spaces located in the parking
garage of the Building throughout the Term, and any renewal or extension
thereof, at an initial charge of $35.00 per month per space, and thereafter at
such monthly rates per parking space as determined by the Landlord from time to
time. Such rental shall be payable by the Tenant to the Landlord on the first
day of each month of the Term. Partial months’ rent owing shall be calculated
and paid on a pro rated basis. It is further understood that this right shall be
transferable to any permitted transferee of the Tenant. In addition, the Tenant
shall, subject to availability from time to time have the right to use up to 17
additional parking spaces located in the parking garage of the Building on a
month to month basis terminable by either party on 30 days notice at an initial
charge of $35.00 per month per space and thereafter at such monthly rate per
parking space as determined by the Landlord from time to time. Such rental shall
be payable by the Tenant to the Landlord on the first day of each month of the
Term.

13.   SALE AND DEMOLITION

The Landlord shall not have the right of early termination in the event of any
sale, redevelopment, renovation or demolition of the Building.

14.   NO REQUIREMENT TO OCCUPY

During the Term, the Tenant shall be permitted to vacate the Leased Premises,
but may not abandon the Leased Premises. Should the Tenant vacate the Leased
Premises, it shall maintain all its financial obligations, as if it were in
occupancy. The Tenant shall have the right to resume occupancy of the Leased
Premises at anytime without notice to the Landlord.

15.   NON DISTURBANCE AGREEMENT

Upon execution of this Lease, the Landlord shall use reasonable commercial
effort, at the Tenant’s cost, which cost shall not exceed $1,000.00 to obtain a
non-disturbance agreement in writing from any existing mortgagee, trustee for
bondholders, land lessor or other Person who has an interest in the Building or
the Lands on which it is situated. Such non-disturbance agreement shall be on a
standard form of any such mortgagee, trustee for bondholders, land lessor, or
other Person and shall provide that, provided the Tenant is not

                                      Initials
                 
 
    Landlord     Tenant                  

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page E - 4

 



--------------------------------------------------------------------------------



 



then in default of a material covenant, the Tenant shall be entitled to remain
undisturbed in the possession of the Leased Premises, subject to the terms and
conditions of this Lease.
In addition, the Tenant shall not postpone or subordinate this Lease with the
Landlord to any mortgagee, trustee for bondholders, land lessor or other Person
acquiring an interest in the Building, unless a non-disturbance agreement on the
standard form of any such mortgagee, trustee for bondholder, land lessor or
other Person is provided.

16.   ENVIRONMENTAL

The Landlord represents, based on the best of its knowledge, information and
belief, that as at December 15, 2005, the Land and the Building comply in all
material respects with all applicable Environmental Laws and that neither the
Land nor the Building are subject to any judicial or administrative proceedings
alleging the violation of any Environmental Laws. The Landlord has no knowledge
of the existence, or the release into the environment, of any Pollutants in
excess of amounts permissible under applicable Environmental Laws, and no
existing tenant as at December 15, 2005, to the best of the Landlord’s
knowledge, information and belief, generates, transports, treats or disposes of
any Pollutants (“Pollutants” as defined in the Lease), in excess of amounts
permissible under applicable Environmental Laws. The Landlord is not aware of
the existence of any Pollutants in or on the ground of the Land, or in the
Building, which is in excess of amounts permissible under applicable
Environmental Laws.

17.   CASH INDUCEMENT

As an inducement for the Tenant to enter into this Lease, so long as the Tenant
is not in default herein, the Landlord shall pay to the Tenant a cash inducement
in the amounts and on the dates set out below:

      Date of payment   Amount of payment
March 31, 2006
  $102,247.77 plus GST
June 30, 2006
  $102,247.77 plus GST
September 30, 2006
  $102,247.77 plus GST
November 30, 2006
  $68,165.18 plus GST

If the Landlord fails to pay any instalments of this cash inducement to the
Tenant, when otherwise due to the Tenant, and same remains unpaid for a period
of 10 Business Days following notice from the Tenant thereof, then the Tenant
may set-off such unpaid instalment(s) together with interest thereon at a rate
of 6 percent per annum from the Rent next coming due until set-off in full.

18.   ACTING REASONABLY

Unless otherwise specifically provided in this Lease and with the exception of
any provision of Article 11.00: (a) any allocation of any cost, charge or
expense which is to be determined by the Landlord under this Lease shall be done
on a reasonable and equitable basis; (b) whenever in this Lease the Landlord’s
consent, permission or approval is required, such consent, permission or
approval shall not be unreasonably withheld or delayed; and (c) in exercising
any of its rights under this Lease, the Landlord shall act reasonably and as a
prudent owner of a similar Building having regard to size, age and location.

19.   2005 OPERATING COST ESTIMATE

The Operating Costs for the Landlord’s calendar year 2005 were estimated to be
$15.62 per rentable square foot and composed of the following estimate:

      Taxes: $7.23 per rentable square foot per annum
Operating Costs:
  $7.95 per rentable square foot per annum
Utilities:
  $1.44 per rentable square foot per annum
 
  $15.62 per rentable square foot per annum plus GST

                                      Initials
                 
 
    Landlord     Tenant                  

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page E - 5

 



--------------------------------------------------------------------------------



 



20.   GERMANE POLLUTANTS

Notwithstanding the provisions of Sections 5.01, 5.03 and 9.05 of this Lease
and, so long as the Tenant is Alliance Data L.P. , a Permitted Transferee or an
assignee of this Lease which has been approved by the Landlord, and no part of
the Leased Premises has been subleased then, providing any Pollutants brought
into the Leased Premises are strictly germane to the business operations of the
Tenant as described in Item 9 of the Term Sheet and Section 5.01 of this Lease
and providing further that such germane Pollutants are standard, with regard to
the type and amount, in the industry in which the Tenant conducts its business
and are necessary or beneficial to conduct the business operations of the Tenant
described in Item 9 of the Term Sheet and Section 5.01 of this Lease (“Germane
Pollutants”), the Tenant shall not be required to obtain the prior written
approval of the Landlord to bring into the Leased Premises Germane Pollutants
nor to notify the Landlord of the existence of Germane Pollutants in the Leased
Premises.

                                      Initials
                 
 
    Landlord     Tenant                  

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page E - 6

 



--------------------------------------------------------------------------------



 



SCHEDULE F
FORM OF INDEMNITY AGREEMENT (if applicable)

     
MORGUARD February 2005 — Net Office, Multi-Tenant (General Application)
  Page F - 1

 



--------------------------------------------------------------------------------



 



INDEMNITY AGREEMENT
THIS AGREEMENT made the 19th day of December, 2005.
BETWEEN:
ALLIANCE DATA SYSTEMS CORP.
     (the “Indemnifier”)
OF THE FIRST PART               
AND:
MORGUARD REAL ESTATE INVESTMENT TRUST
     (the “Landlord”)
OF THE SECOND PART               
1.       FOR VALUE RECEIVED and in consideration of and as an inducement to the
Landlord entering into the lease dated the 19th day of December, 2005, and made
between the Landlord and Alliance Data L.P. by its general partner Enlogix Inc.
as Tenant of certain premises located in the Landlord’s building or complex
known as 200 Yorkland Boulevard, Suites 1000 and 1100, in the City of Toronto,
in the Province of Ontario (the “Lease”), which premises are more particularly
described in the Lease (the “Leased Premises”), the Indemnifier covenants and
agrees with the Landlord that the Indemnifier will:

(a)   make due and punctual payment during the term of the Lease and any
extension or renewal thereof, if any, exercised by Alliance Data L.P. or a
Permitted Transferee of Alliance Data L.P. of the type described in Section 6 of
Schedule E of the Lease (hereinafter referred to as the “Indemnification
Period”) but subject to earlier termination pursuant to Subsection 3(d) hereof
of all amounts expressed to be payable under the Lease during the
Indemnification Period whether as Rent or otherwise;   (b)   observe and perform
during the Indemnification Period all covenants and agreements in the Lease
contained on the part of the Tenant to be observed and performed during the
Indemnification Period; and   (c)   indemnify and hold harmless the Landlord
from any and all loss, costs or damages arising out of any failure to pay any of
the said amounts and/or any failure to observe and perform any of the said
covenants and agreements.

2.      This Agreement and the obligations of the Indemnifier hereunder shall
not be terminated or impaired by reason of the granting by the Landlord of any
indulgences to the Tenant or the assertion by the Landlord against the Tenant of
any of the Landlord’s rights or remedies under the Lease or by the release of
the Tenant from any of the Tenant’s obligations under the Lease by operation of
law or otherwise, whether or not the Indemnifier has received notice of same.
The Indemnifier waives all suretyship defence and waives notice of any default
by the Tenant in the payment of any amounts expressed to be payable under the
Lease or in the observance and performance of any of the covenants and
agreements therein contained. The obligations of the Indemnifier shall:

(a)   continue until all of the said amounts accruing during the Indemnification
Period as same may be earlier terminated pursuant to Subsection 3(d) hereof have
been paid and all of the said covenants and agreements have been observed and
performed or until the Landlord shall have delivered to the Indemnifier an
instrument in writing discharging the Indemnifier from the Indemnifier’s
obligations hereunder;   (b)   be independent of the obligations of the Tenant
and be construed for all purposes as if the Indemnifier were a primary obligor
and not merely a surety for the obligations of the Tenant under the Lease; and  
(c)   be unaffected by any failure of the Landlord to enforce any of the
covenants and agreements in the Lease.

  MORGUARD February 2005 — Indemnity Agreement   Page 1

 



--------------------------------------------------------------------------------



 



3.      The Indemnifier further acknowledges and agrees that the Landlord shall
be entitled, without prior notice or demand and without affecting the
obligations of the Indemnifier hereunder, to:

(a)   change the time or manner of payment of any amounts expressed to be
payable under the Lease;   (b)   modify or supplement any of the covenants and
agreements in the Lease provided that the Indemnifier shall not be bound by such
modifications or supplements made without its consent;   (c)   grant extensions
of time, indulgences, releases or discharges in respect of the payment of any
amounts or the observance and performance of any covenants and agreements;   (d)
  extend or renew the Lease pursuant to the extension or renewal provisions
therein contained, if any provided that the Indemnifier shall not be bound by
any such extension or renewal which extends beyond the Indemnification Period;  
(e)   assign the Lease or the benefit of any amounts expressed to be payable
thereunder;   (f)   consent to an assignment of the Lease by the Tenant or to a
sublease by the Tenant of all or any part of the Leased Premises. In the event
of an assignment that requires the Landlord’s consent as described in
Article 12.00 of the Lease, notwithstanding anything in this agreement to the
contrary, the Indemnifier will be released from its obligations herein with
respect to the period commencing from and after the effective date of such
assignment if the consent of the Landlord is given to the assignment.   (g)  
consent to changes in the Leased Premises and to any lease of additional space
by way of amendment to the Lease provided that the Indemnifier shall not be
bound by such modifications or supplements made without its consent;;   (h)  
assign this Agreement in whole or in part; and   (i)   take or require security
from the Tenant.

4.       The liability of the Indemnifier under this Indemnity Agreement is
primary and absolute and, in the event of a default under the Lease, the
Indemnifier waives any right to require the Landlord to:

(a)   proceed against the Tenant or pursue any rights and remedies with respect
to the Lease;   (b)   proceed against or exhaust any security of the Tenant held
by the Landlord; or   (c)   pursue any other remedy whatsoever in the Landlord’s
power before proceeding against the Indemnifier under this Agreement.

The Landlord shall have the right to enforce this Agreement regardless of the
release or discharge of the Tenant by the Landlord or by others or by operation
of law.

5.       The Landlord’s delay or failure to insist upon the strict performance
or observance of any obligation of the Tenant under the Lease or to exercise any
right or remedy available under the Lease or at law or in equity or to give the
Indemnifier notice of default by the Tenant shall not be construed to be a
waiver of the Landlord’s right to insist upon such strict performance or
observance or to exercise any such right or remedy. Receipt by the Landlord of
rent or other payment with knowledge of a breach of any term or condition of the
Lease shall not be construed to be a waiver of such breach.
6.      The liability of the Indemnifier hereunder shall not be deemed to have
been waived, released, discharged, impaired, affected or limited by: (i) the
release or discharge of the Tenant in any receivership, bankruptcy, winding-up
or other creditors’ proceedings; (ii) the impairment, limitation or modification
of the liability of the Tenant or the estate of the Tenant in bankruptcy or of
any remedy for the enforcement of the Tenant’s said liability under the Lease,
resulting from the operation of any present or future provision of any
bankruptcy laws or other statutes or from the decision in any court; (iii) the
rejection, repudiation, disaffirmance or disclaimer of the Lease in any such
proceedings; (iv) any disability or other defence of the Tenant; or (v) the
cessation, from any cause whatsoever, of the liability of the Tenant. The
liability of the Indemnifier shall not be affected by any repossession of the
Leased Premises by the Landlord provided, however, that the net payments
received by the Landlord after deducting all costs and expenses of repossession
and/or reletting the same shall be credited from time to time by the Landlord to
the account of the Indemnifier and the Indemnifier shall pay any balance owing
to the Landlord from time to time immediately upon ascertainment.

  MORGUARD February 2005 — Indemnity Agreement   Page 2

 



--------------------------------------------------------------------------------



 



7. In the event of either the termination of the Lease (except by a surrender of
the Lease by the Tenant accepted in writing by the Landlord) or a repudiation or
disclaimer of the Lease pursuant to any statute, then in either case at the sole
option of the Landlord exercisable at any time within 6 months of such
termination, repudiation or disclaimer, as the case may be, the Indemnifier
agrees to execute and deliver or cause its nominee to execute and deliver (in
which event the Indemnifier shall enter into an Indemnity Agreement on a similar
form with respect to its nominee’s obligations under such new lease) a new lease
of the Leased Premises between the Landlord and the Indemnifier as tenant for a
term equal to the residue of the Indemnification Period of the Lease remaining
unexpired at the time of such termination, repudiation or disclaimer. Such new
lease shall contain the same covenants, obligations, agreements, terms and
conditions in all respects (including the proviso for re-entry) as are contained
in the Lease, save for the term which shall be as aforesaid.
8. No action or proceeding brought or instituted under this Agreement and no
recovery in pursuance thereof shall be a bar or defence to any further action or
proceeding which may be brought under this Agreement by reason of any further
default under the Lease.
9. Any notice required or permitted hereunder shall be given in writing and
delivered either: (i) personally or (ii) by prepaid courier service:
to the Landlord at the Landlord’s head office:
MORGUARD REAL ESTATE INVESTMENT TRUST
c/o Morguard Investments Limited
800 — 55 City Centre Drive
Mississauga, ON L5B 1M3
Attention: President
Facsimile Number: 905.281.1800
with a copy to the Landlord’s manager as follows:
MORGUARD REAL ESTATE INVESTMENT TRUST
c/o Morguard Investments Limited
800 — 55 City Centre Drive
Mississauga, ON L5B 1M3
Attention:      Vice President, Property Management, Office/Industrial, Eastern
Canada
Facsimile Number: 905.281.4826
and to the Indemnifier at:
ALLIANCE DATA SYSTEMS CORP.
17655 Waterview Parkway
Dallax, TX 75252
Attention:           General Counsel
Notwithstanding the provision of any statute or law relating thereto, service by
means of electronic mail of any notice required to be given in writing by either
party hereto pursuant to this Agreement shall not constitute good and effective
service.
Any notice shall be considered to have been given or made if delivered
personally or by prepaid courier, on the day of delivery. Either party may from
time to time by notice in writing to the other designate another address or
addresses in Canada as the address to which notices are to be sent.
10. This Agreement shall be construed in accordance with the laws of the
province in which the Leased Premises are located and the laws of Canada
applicable therein.
11. All the terms of this Agreement shall extend to and be binding upon the
Indemnifier, its heirs, executors, administrators and assigns, or successors and
assigns, as the case may be, and shall enure to the benefit of and may be
enforced by the Landlord, its successors and assigns, including the holder of
any mortgage to which the Lease is subject and subordinate. If there is more
than one Indemnifier or the Indemnifier is a male or female person or
corporation, this Agreement shall be read with all grammatical changes
appropriate by reason thereof, and all covenants, liabilities and obligations
shall be joint and several.
12. This Indemnity Agreement is irrevocable and may not be changed, affected,
discharged or terminated other than by an agreement in writing signed by the
Indemnifier and the Landlord. Neither this Indemnity Agreement nor any rights or
obligations of the Indemnifier may be assigned by the Indemnifier without the
prior written consent of the Landlord.

      MORGUARD February 2005-Indemnity Agreement   Page 3

 



--------------------------------------------------------------------------------



 



13. The Indemnifier acknowledges that the Landlord hereby advises the
Indemnifier to obtain advice from independent legal counsel prior to signing
this Indemnity Agreement. The Indemnifier further acknowledges that any
information provided by the Landlord is not to be construed as legal, tax or any
other expert advice and the Indemnifier is cautioned not to rely on any such
information without seeking legal, tax or other expert advice.
14. The Indemnifier shall pay all costs and expenses paid or incurred by the
Landlord in enforcing either the Lease or this Agreement, including court costs
and legal fees on a solicitor and client or substantial indemnity basis, whether
legal counsel is employed or retained by the Landlord.
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first set forth above.
SIGNED, SEALED AND DELIVERED

                      WITNESS to signature of Indemnifier:       INDEMNIFIER:  
              ALLIANCE DATA SYSTEMS CORP.    
 
                   
signature:
          By:        
 
                   
 
              Name:    
print name:
              Title:                               c/s    
 
                   
 
                   
address:
          By:        
 
                   
 
              Name:    
 
              Title:    
 
                    occupation:           I/We have authority to bind the
Corporation    
 
                   
 
                                LANDLORD:                 MORGUARD REAL ESTATE
INVESTMENT TRUST by its             agent MORGUARD INVESTMENTS LIMITED      
 
          By:        
 
                   
 
              Name:    
 
              Title:                                c/s    
 
                   
 
          By:        
 
                   
 
              Name:    
 
              Title:                   We have authority to bind the Corporation
            which has authority to bind the Trust

MORGUARD February 2005-Indemnity Agreement   Page 4

 



--------------------------------------------------------------------------------



 



SCHEDULE G
SECURITY INTEREST — REMEDIES ON DEFAULT
INTENTIONALLY DELETED

  MORGUARD February 2005-Net Office, Multi-Tenant (General Application)   Page
G-1

 



--------------------------------------------------------------------------------



 



SCHEDULE H
CONTENTS OF LEASED PREMISES
The following Schedule H is referred to in Section 9.05, Environmental Issues,
in this Lease.
All contents and materials, other than standard office furnishings and supplies,
stored in the Leased Premises are as follows:
(please include, in detail, all materials, Pollutants, including but not limited
to, chemicals and related items that are used and/or stored in the Leased
Premises)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

               
 
                                    Initials
                 
 
    Landloard     Tenant  
 
                             

      MORGUARD February 2005-Net Office, Multi-Tenant (General Application)  
Page H-1

 



--------------------------------------------------------------------------------



 



SCHEDULE J
TELECOMMUNICATIONS FACILITIES
1. Prerequisites — The Tenant’s rights set out in this Schedule (the “Licence”)
are subject to the following conditions:
(a) the Tenant must not be in default under this Lease notice of which has been
delivered to the Tenant and has remained uncured beyond the relevant grace
period provided for in this Lease for the remedying of same;
(b) the Tenant must be in occupation of substantially the whole of the Leased
Premises and must use the Leased Premises solely for the purposes stipulated in
this Lease;
(c) the Tenant must pay the fees and perform the obligations stipulated in this
Schedule; and
(d) the Lease must remain in full force and effect.
2. Telecommunication Facilities — Those of the facilities which are listed below
and have the initials of the respective representatives of the Tenant and the
Landlord within the brackets preceding them are referred to in this Schedule as
the “Telecom Facilities”.

(a)   þ Rooftop antenna(s) — [insert permitted number] 1 with the
characteristics outlined on Exhibit A attached to this Schedule J;

3. Requirements and Conditions — The Tenant may install and operate the Telecom
Facilities subject to strict adherence by the Tenant to the requirements and
conditions stipulated in this Schedule. The requirements and conditions are as
follows:

(a)   Location — The size, configuration and location of the area or areas in
which the Telecom Facilities are situated from time to time (the “Licensed
Areas”) are all subject to the Landlord’s prior written approval and are subject
to reconfiguration and relocation from time to time at the Tenant’s expense on
prior reasonable written notice from the Landlord. The Landlord will not
exercise this right to reconfigure or relocate the Licensed Areas except on a
bona fide basis and in circumstances where:

(i)   it is necessary or advisable in conjunction with alterations that are made
or to be made in connection with the Building, the Land or the Common Elements;
  (ii)   where the Telecom Facilities or components of the Telecom Facilities
have become surplus;   (iii)   where operating efficiencies, cost savings or
other enhancements in respect of the Common Elements or other components of the
Building require it; or   (iv)   where the operation of the Telecom Facilities
or any components of them interfere with the use or operation of other parts of
the Building, other equipment (regardless of its nature) within the Building or
in any nearby buildings or properties or with other users or occupants of the
Building or the Land.

(b)   Term — The term during which the Tenant is entitled to keep the Telecom
Facilities and use them within the Licensed Areas is coincident with the term of
this Lease and any renewals or extensions of the Term.

(c)   Plans and Specifications — The Telecom Facilities must not be installed
until detailed plans, specifications and working drawings prepared in accordance
with the best engineering standards have been prepared by the Tenant and
reviewed (at the Tenant’s expense) by the Landlord or the Landlord’s Consultants
and approved in writing. The Landlord, in reviewing and approving the plans,
specifications and working drawings for the Telecom Facilities, will be entitled
to take into consideration the aesthetics of the Building and any safety,
operating and other factors which it considers reasonable. The Tenant shall
provide to the Landlord, within 30 days after installation of the Telecom
Facilities, detailed as-built drawings prepared by a professional, qualified
engineer, confirming installation in accordance with the approved plans,
specifications and working

      MORGUARD February 2005-Net Office, Multi-Tenant (General Application)  
Page J-1

 



--------------------------------------------------------------------------------



 



drawings. No alteration of any component of the Telecom Facilities will be
permitted without the Landlord’s prior written consent. All costs and expenses
incurred by the Landlord in reviewing plans and specifications in connection
with any alterations will also be paid by the Tenant. An administration fee of
10% will be added to all amounts payable by the Tenant under this Subsection.

(d)   Standards of Construction — All construction will be completed in
accordance with all provisions of the Lease, in particular Article 7.00 thereof,
and in a good and workmanlike manner, in accordance with all governmental
requirements and the best engineering standards, and will be in full compliance
with all requirements and conditions pertaining to building permits, user
permits and operating permits. All work will be performed and all design and
operation will be consistent with the requirements of all occupational health
and safety legislation, safety codes and Environmental Laws. Before commencing
any work in connection with the Telecom Facilities, the Tenant shall provide
particulars to the Landlord concerning all proposed contractors and
subcontractors and no contractor or subcontractor to which the Landlord acting
reasonably objects will be permitted to do any part of the work. The Tenant will
ensure that no construction lien or other lien relating to any part of the work
involved in installation, maintenance or repair of the Telecom Facilities will
remain outstanding longer than 5 days after the Landlord gives written notice to
the Tenant requiring removal of the claim, notice of claim or registration.    
  Each component of the Telecom Facilities will be clearly labelled by or on
behalf of the Tenant in accordance with the Landlord’s requirements in that
regard.       All work will be completed in accordance with any reasonable
directions or requirements imposed by the Landlord or the Landlord’s agent and,
should the Landlord require it, any work affecting the Building’s basic systems,
structure, aesthetics, exterior or roof will be completed under the supervision
of a representative of the Landlord or, at the Landlord’s option, by a
contractor designated by the Landlord. The Tenant will pay any reasonable costs
of supervision which the Landlord incurs in this regard.

(e)   Removal, Restoration and Acquisition Rights — The Landlord may require the
Tenant to remove all or any component of the Telecom Facilities at the expiry or
earlier termination of this Lease or upon termination of the Tenant’s rights
under this Schedule and the Tenant will complete the removal and will restore
all damage to the Building and the Land caused by the installation or removal of
the Telecom Facilities or any component thereof within a time frame specified by
the Landlord (which will be reasonable), all at the Tenant’s cost.
Alternatively, where the Tenant’s right to continue to use the Telecom
Facilities has been terminated, the Landlord may require that components such as
cable, conduit or any portions that are not easily removable or that may be
useful to the Landlord be left in place and that title thereto be transferred to
the Landlord (without payment of any compensation) free and clear of all
encumbrances.   (f)   Third Party Providers — Should the Tenant require dark
fibre, cable, conduit or other facilities or components to be installed in
conjunction with the Telecom Facilities by any third party or made available to
the Tenant by a third party such as, by way of example, but without limitation,
a supplier of electrical power, the third party will be required to enter into a
form of agreement satisfactory to the Landlord dealing with the installation,
operation and use of the improvements or facilities to be installed by that
third party.       No component of the Telecom Facilities may be owned,
encumbered or otherwise charged or liened in favour of any third party whether
by means of personal property security registration, mortgage, charge or a claim
of ownership under the Personal Property Security Act (or similar legislation)
or otherwise.

(g)   Use — The Telecom Facilities shall be used solely to provide or facilitate
the provision of telecommunication services to or by the Tenant and may not be
used to provide telecommunication services to any third party in the Building or
on the Land. The benefit of the licence under this Schedule is not transferable
by the Tenant in whole or in part except in conjunction with a Transfer under
the Lease.

(h)   Standards of Operation — All aspects of the use and operation of the
Telecom Facilities will be strictly in accordance with all applicable
governmental requirements and regulations. In particular, without limiting the
general nature of this requirement, the Tenant will ensure that the guidelines
set out in Safety Code 6 of Health Canada and Industry Canada (or any successor
or replacement legislation or guidelines) are fully

      MORGUARD February 2005-Net Office, Multi-Tenant (General Application)  
Page J-2

 



--------------------------------------------------------------------------------



 



complied with in connection with radio frequency emission levels and the Tenant
will provide to the Landlord whatever evidence the Landlord reasonably requests
from time to time including, without limitation, a report by a qualified
engineer confirming that any antennae included in the Telecom Facilities do not
either by themselves or in conjunction with any other existing antennae that
might be situated on the roof of the Building or elsewhere on the Land exceed
recommended radio frequency emission levels. The Tenant will also ensure that
there is no interference by any of the Telecom Facilities with the operation of
any equipment or facilities in the Building or on the Land and, should the
Landlord believe that this requirement is not being complied with, the Tenant
will be required to provide whatever evidence (including engineer’s reports) the
Landlord may reasonably require to confirm compliance by the Tenant. If the
Tenant fails to ensure that this interference does not occur, the Landlord may
cut off power to the Telecom Facilities and may require the immediate removal of
the Telecom Facilities or those parts of the Telecom Facilities that the
Landlord determines are responsible for the interference. The Tenant will not
alter any part of the Telecom Facilities or the manner in which any part of the
Telecom Facilities is used without the Landlord’s consent. The Tenant will not
use any of the Telecom Facilities for any purpose other than as specified above
and in particular will not use any antenna or any other component as a sign,
sign base or for advertising.

(i)   Acknowledgments, Representations and Warranties — The Tenant acknowledges
that it has received no representation or warranty from the Landlord in
connection with any aspect of the Building or the Land in relation to the
Telecom Facilities, that the Tenant has satisfied itself concerning all aspects
of the Building and the Land, all site conditions and all other information
pertinent to the installation, use and operation of the Telecom Facilities. No
review or approval of any plans, specifications or drawings or other information
submitted to the Landlord by the Tenant will be considered as a representation,
acknowledgment, confirmation or inference that the Landlord has assumed or
acknowledged any responsibility in connection with any aspect of the Telecom
Facilities, their design, installation, use or operation, or as a waiver of the
Landlord’s rights under this Schedule.

(j)   Maintenance, Repairs and Replacement — The Tenant will at all times
maintain the Telecom Facilities in first-class condition and repair and will
ensure that the Telecom Facilities operate at all times properly and in
accordance with all governmental requirements. The Tenant will provide to the
Landlord from time to time whatever evidence the Landlord reasonably requests to
ensure that this requirement is satisfied. In connection with any installations
situated on the roof or the exterior of the Building and comprising part of the
Telecom Facilities, the Tenant will be required to prepare periodic inspections
at its cost, at intervals reasonably specified by the Landlord in connection
with all fasteners, hooks, hardware, metal, flashings, penetrations, core sleeve
and other components to ensure that they are all in first-class condition and to
complete promptly any repairs, remediation or modifications that may be required
in connection with them so as to ensure that the Telecom Facilities and the
Building are not, as a consequence of the Telecom Facilities, in less than
first-class condition.

(k)   Costs and Expenses — The Tenant will be responsible for payment to the
Landlord, on demand, of all invoices submitted by the Landlord to the Tenant in
respect of administration, costs of operation in connection with the Building,
the Land and the Common Elements incurred by the Landlord and associated with
the installation, operation and use of the Telecom Facilities. The Tenant will
also pay all utilities consumed or reasonably attributable to the operation of
the Telecom Facilities, all Property Taxes and other Taxes associated with or
reasonably allocable to the Telecom Facilities (as determined by the Landlord
acting reasonably), and all costs of altering, relocating or otherwise adapting
components of the Building or the Common Elements and facilities associated with
the installation, use and operation of the Telecom Facilities.

(l)   Fees — In consideration of the licence granted to the Tenant under this
Schedule, the Tenant will pay to the Landlord an annual fee of $NIL (the “Fee”)
payable in equal monthly instalments in advance, together with applicable GST.
The Fee will be considered as Rent under this Lease.

(m)   Default — Any default with respect to any provision of this Schedule by
the Tenant shall be an Event of Default under the Lease and shall entitle the
Landlord to all enforcement provisions contained in the Lease.

      MORGUARD February 2005-Net Office, Multi-Tenant (General Application)  
Page J-3

 



--------------------------------------------------------------------------------



 



(n)   No Property Rights — The Tenant acknowledges that the rights granted under
this Schedule confer no property right, leasehold interest or easement in
connection with any of the Telecom Facilities or the Licensed Areas. The
Tenant’s rights under this Schedule are subordinate to the rights of all
lenders, mortgagees, secured creditors and any Person claiming by or through
them.

(o)   Insurance — The provisions in the Lease pertaining to insurance apply to
the Telecom Facilities, as well as the use, and operation of those Telecom
Facilities and all liabilities associated with the installation, use and
operation of the Telecom Facilities. In recognition of the increased risk to the
Landlord associated with the Telecom Facilities, the Tenant agrees to increase
the liability limits under its comprehensive general liability policies to
$5,000,000.00 per occurrence.

(p)   Release — The Tenant releases the Landlord in respect of all liability,
Claims, loss, damage and expense which the Tenant might suffer for any reason
whatsoever in connection with damage to, interruption of, or interference with,
the Telecom Facilities regardless of any negligence, gross negligence, wilful
act or other wrongful act which is alleged to, or is in fact established to,
have taken place on the part of the Landlord.

(q)   Indemnity — Unless caused by or to the extent contributed by the act,
fault or negligence of the Landlord or those for whom it is in law responsible,
the Tenant hereby indemnifies the Landlord from and against all liability,
Claims, loss, damage and expense arising in any way in connection with the
installation, use, operation or otherwise in connection with the Telecom
Facilities, this Schedule, and from and against all liability, Claims, loss,
damage and expense which the Landlord might suffer as a result of any breach by
the Tenant of its obligations under this Schedule.

      MORGUARD February 2005-Net Office, Multi-Tenant (General Application)  
Page J-4

 